Explanations of vote
We now come to the explanations of vote.
Oral explanations of vote
(DA) Madam President, we have today achieved an historic compromise with this directive on patient's rights. I believe this is the most historic agreement that we have concluded since I have been in Parliament. A historic compromise that has been cemented between two parties that have been a great distance apart for far too long, namely Parliament, on the one hand, and the Council, on the other. Through hard work, we have now succeeded in securing a compromise that will benefit patients, who will be protected against unreasonably long waiting times, and, at the same time, we have found a balance that will ensure that the Member States will be able to monitor what is happening from both a medical and a financial point of view.
The result that we have achieved here today is an extremely good one that will benefit patients and the Member States. I believe there is reason firstly to congratulate the negotiators, and then, of course, most importantly, to congratulate the European citizens on this result that has been voted through here today.
(IT) Madam President, ladies and gentlemen, up to now, there has been too much doubt and uncertainty surrounding access to treatment and reimbursement for cross-border healthcare. The directive we have approved today will finally enable all patients to enjoy a series of rights and healthcare services throughout Europe.
The aim is absolutely not to encourage cross-border healthcare as such, but to ensure its availability, safety and quality when it is of use or necessary. We need better information and more clarity regarding the legal rules applicable to healthcare given in a Member State other than the Member State of affiliation.
The current situation is unsatisfactory. The directive will offer patients an important choice which is based on their needs, not their means, and which is informed, not made under duress.
(ES) Madam President, the Spanish delegation from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament voted in favour, like the rest of our group, but I would not be happy to leave here without making clear my concern regarding the issue of organ transplants being included in this directive. They have been included, against the judgment of the Committee on the Environment, Public Health and Food Safety, as a result of the Council's stubborn determination to include transplants in this directive.
I hope that their inclusion does not undermine the effectiveness of the sound legislation that we adopted in this House, in other words, the directive on transplants or the action plan that was adopted very recently almost unanimously. I would like to say that we will be vigilant in ensuring that the inclusion of transplants does not undermine the excellent work done by such successful organisations as the Spanish National Transplants Organisation, and, of course, the aspiration to save 20 000 lives that we had both in the directive on transplants and in the action plan which, I repeat, we adopted here.
I would therefore like to make this clear and say that we will continue to ensure that the directive is complied with in this respect.
(DA) Madam President, we are here again today with something that has been pushed through by people who have not been elected, namely, the European Court of Justice, which, by means of a series of rulings, has put pressure on the genuinely elected institutions to also draw up this directive that has been voted through today.
I would say that there is clearly something fundamentally appealing about improving the chances for Europeans to be able to receive proper healthcare. However, the problems that this directive will create clearly overshadow the benefits that it contains. What will we do, for example, if there is so much pressure on any particular country's health system that the waiting lists become unmanageable? What will we do if doctors start to send people en masse to a particular country - with prior authorisation of course, but nevertheless? It could be Denmark, where I come from, Germany, the Netherlands or another country in the EU where healthcare is known to be of a high quality. It will mean that the citizens of the country in question will be at the back of the queue and, in any case, that they must not be put at a disadvantage in spite of the fact that they are the ones who, via their taxes, have paid to have a proper healthcare system.
I would therefore like to make it clear that the drawbacks and the potential disasters that this directive may cause in the national healthcare systems clearly overshadow the benefits that my fellow Members here have mentioned.
Madam President, Mr Messerschmidt is right. This was dumped on us by the Court of Justice but I welcome it, and I want to compliment Ms Grossetête for producing an excellent report, because with this directive, patients will benefit from complete and transparent information when they resort to healthcare abroad. It is very clear what is in this.
Patients with rare diseases will be able to benefit from cross-border expertise and diagnosis so long as the treatment is unavailable in their Member States. The directive is intended to offer patients a choice which is based on their needs, not their means, and which is informed and not made under duress, so I think it is very positive indeed. Finally, it allows cooperation between Member States.
I welcome the fact that it outlaws completely something which could be abused and that is the whole area of medical tourism. So to me it is another step in the right direction; it is another step in strengthening cooperation between the Member States and bringing about greater cohesion within the Union. I think that it is a good day for the patients of Europe.
(FR) Madam President, I also wished to vote for the report by my colleague, Mrs Grossetête, on the directive on access to cross-border healthcare.
Indeed, I welcome the progress that this text represents for the mobility of patients throughout Europe. After many years of uncertainty, particularly legal uncertainty, and considerable work on the part of the European Parliament, this text offers a simplification, clarification and codification of the conditions under which European citizens can benefit from healthcare in a European State other than their State of residence, in terms of both access and reimbursement. I am thinking, especially, of all those patients suffering from rare diseases who are finally going to be able to have access to appropriate specific treatments to meet their needs.
I should like to stress that this directive is a concrete European measure that is geared towards the Europe of the people and which grants new rights to Europeans. Therefore, it is absolutely crucial for the mobility of citizens within the Union.
(PL) Madam President, I voted in favour of the directive presented by Mrs Grossetête, so that the principle of cross-border treatment in the European Union can finally be put into practice after many years of negotiations. I regard the directive in its current form as a good compromise, based predominantly on patients' rights, but also protecting the interests of the national health funds of the Member States.
For citizens of countries such as Poland, the opportunity to receive treatment abroad means equal opportunities when it comes to benefiting from modern healthcare. Patients are often deprived of access to rapid and appropriate healthcare as a result of overcrowded hospitals, long queues and waiting lists for certain key procedures. Time is a huge factor in some cases. The directive will make it possible for citizens to decide for themselves whether to wait many months for the procedure to be carried out in their own country, or whether to choose somewhere else to receive treatment. It will be easier for them to decide how to be treated if they are aware of the fact that the costs of the procedure will also be reimbursed - at least to a large extent, and sometimes even entirely - if it is carried out in another European Union Member State.
Simplifying the rules governing treatment abroad can, of course, also be seen as mobilising market forces in terms of general access to medical services. In my opinion, therefore, these solutions will help increase the competitiveness of health services and, as a result, also have a significant impact in terms of speeding up improvements in such services.
Madam President, I welcome this healthcare directive, but I am cautious because the devil will be in the detail.
It is very important for our citizens to realise that this directive will not come into force for 30 months. But, in the meantime, citizens can cross borders to get healthcare in another Member State and can be reimbursed for the care that they receive. So let there be no doubt that, even as of today, there are citizens who are travelling across borders for healthcare. That is very important.
For those who want details on this complex directive, I have spent some time writing a question-and-answer page, which is available on my website. I urge those citizens who may be watching on the Internet or elsewhere to take a look and, if I have not asked the right questions, to prompt me because we need to spread the word about this very positive move towards cross-border healthcare for all.
(PL) Madam President, European society is becoming ever more mobile. We study, work, relax and travel outside the borders of our own country. Citizens living in the European Union should have the right to benefit from free emergency medical care wherever they are in Europe. It goes without saying that we should put in place instruments which prevent what is known as health tourism while, at the same time, making it easier for the patients who need it most to benefit from new opportunities. I am thinking primarily of treatment for unusual and rare diseases carried out in specialist centres, often outside the borders of the country in which the patient lives. We cannot, however, allow interference in the shape of the Member States' health policies. This is a domestic competence, and the Member States are free to take their own decisions in this respect. This directive takes certain steps in this direction. Naturally, I voted in favour.
(FI) Madam President, it was high time we established common European rules to protect our citizens and patients. It was also excellent that a separate directive was produced on this issue and that it was not incorporated into the Services Directive, because while this was in preparation, it was realised how many things were still completely ignored or undecided upon at the time the Services Directive was adopted.
This right of patients to crossborder healthcare will compel the Member States of the EU to ensure that there are no waiting lists in their own countries.
The prior authorisation system is necessary: without it, many Member States could have difficulties controlling the costs of their own healthcare system and planning and assessing the future. It might also have resulted in a situation where wealth, rather than necessity, would have been the decisive factor.
Nevertheless, this will not, in fact, affect very many Europeans. Most want to receive health services close to home and in their own language. Nevertheless, such a system is what is needed, and if there are waiting lists, it will be possible to receive care in another country.
Madam President, I, too, am very pleased with the agreement we reached today which I think will ensure that patients will have access to cross-border healthcare in a proportionate way and an equitable way.
As several of the speakers have already said, the current proposal is here, of course, because a citizen from your own country, from the south of England, challenged the system and because the Court of Justice vindicated her rights.
I think what we are trying to do today and what we, along with the Council, have done is to ensure that citizens' rights are vindicated and we are linking the needs and rights of citizens to legislation, and surely this is what this Parliament should be about.
There are still a few matters that need to be ironed out. I think the mutual recognition of prescriptions between Member States is very important because this is not just about healthcare, it is about after-care as well, but we have a period of time in which that detail can be finalised.
I suppose the final comment I would make is that, in the current financial crisis, a lot of citizens are asking: is Europe working? Is it delivering for its citizens? That is an open question, but I think today, we can say with some certainty that Europe is working.
Madam President, I voted against this measure on patients' rights in cross-border healthcare because it will only mean another massive burden on the British taxpayer and on the National Health Service.
The NHS is already used as an international health service and is subject to widespread abuse by non-British citizens at costs of hundreds of millions, if not billions, of pounds each year. The burden falls chiefly on my constituents in London. This will open up the NHS to yet more commitment to provide treatment for EU citizens who have never paid a penny in tax in Britain. The supposed means of retrospectively obtaining payment from the patient's Member State will prove unenforceable.
It is right that a foreign national in Britain should receive emergency treatment when necessary, but no foreign nationals should be admitted to Britain unless they have first taken out adequate travel and health insurance. Such a policy is fair and just and is, of course, unenforceable while Britain remains a member of the European Union. This is yet one more reason, if one were needed, why we should leave.
(FI) Madam President, I think it is excellent that this historic compromise has at last been found between Parliament and the Council. I might say that this regulation on crossborder healthcare could result in the waiting lists that have come into existence in many Member States being dissolved. This would also be an opportunity to exchange best practices. In this connection, it is also important to ensure that the interests or rights of patients are established. Furthermore, it is just as important to remember that patient safety is essential when we engage in crossborder cooperation, and to ensure, at the same time, that there are proper standards of healthcare and treatment everywhere.
I therefore enthusiastically welcomed this report by Mrs Grossetête and I hope that it will promote public health in Europe and that, as a result, we can save a lot of people and speed up their recovery.
(DE) Madam President, I believe it is important that we do not use the national tax systems to work against the internal market. This is essential particularly in the case of cross-border services which is where equal treatment is needed. There is currently a negative example of this in Hungary, where retrospective price limits are being used as a form of crisis tax. This is not acceptable and it will have a serious impact on the financial, insurance and business sectors and also the energy industry. I hope that the same thing will not happen in future in the field of healthcare services.
I would like to ask Mr Orbán to re-evaluate these regulations, because they are in complete opposition to the concept of the internal market.
Madam President, Happy New Year. It is wonderful to see you in the chair.
One of the things on which we agree, on the whole, across this Parliament - though I know there are notable exceptions - is our belief in a functioning single market.
When my constituents write to me and say 'Look, I am not getting a good service in my constituency and I would like to travel abroad to another EU Member State to get better health services', they are uncertain of their legal position. That is why I and many others will welcome this vote today on patients' rights in cross-border healthcare. I hope that what we see in those jurisdictions where patients get a poor service will be patients voting with their feet, within their rights under this directive, and moving to another Member State, thereby pressurising healthcare systems to improve their service and to ensure that they meet their patients' needs.
However, we have to make sure that we facilitate the procedure under which Member States can reclaim expenditure by any of their citizens who have travelled abroad or are offered services elsewhere. Once we have sorted out those problems, this ought to be a directive of which we can all be proud.
(GA) Madam President, I voted in favour of the resolution relating to the arrangement between the European Union and Cameroon and between the European Union and the Republic of Congo regarding forest law and trade in timber from those countries. It is vital to preserve the tropical forests to maintain the balance of our ecosystems. It is also vital to protect the indigenous peoples of the forest, who are under intense pressure from the exploitation of the environment by large multinationals and from the felling of the forests on which they depend for their livelihood, for the sake of those companies' profits.
It is for that reason that I put forward an amendment which states that forests and forestry industries should be in public ownership and under the democratic direction of the workforce in those industries as well as of the indigenous people who inhabit the forests.
(DA) Madam President, free trade is, in reality, the only way to achieve prosperity. We have seen this in the internal market amongst the EU Member States, and there is no doubt that this will also be the case where the developing countries are concerned. It is the only real development initiative that we can and should actually bring into the world.
If we take a look around the world at how the other large regions operate, conclude agreements and view their partners from a strategic point of view, we can certainly see that they are all moving quicker and quicker. We have a large free trade area between North and South America, in the ASEAN countries, Asia and Mercosur, etc. The only area which, in this regard, is standing back and is almost paralysed by the challenges of globalisation is the EU.
Even though I support the report that has been voted on today, I would like to say that a free trade initiative with Fiji and Papua New Guinea is scarcely the most impressive result that we could have expected after so many years of negotiations. What about China? What about the United States? Or India? All of those that are currently taking all our jobs? Is the EU failing European workers in this regard too?
It is a truism that the most prosperous societies are the freest and the freest societies are the most prosperous, and in that we should recognise the role that free trade plays. Unfortunately, when it comes to international multilateral discussions on free trade, the WTO Doha round is stalled and, for that reason, the EU is now following the example of the US and others in signing more and more bilateral agreements.
We can bring the benefits of free trade to many of the citizens of poorer countries while recognising some of the transitional problems they will have to face in adjusting to increased competition. However, at the end of the day, we should shift the focus from producer interests to consumers. Many consumers, in many different developing countries, ask me why they do not have the same choice on access to goods and services that we enjoy in the West. Well, one of the ways in which we can help them is through greater free trade, empowering our consumers to have greater choice. Long may that continue.
Madam President, for a long time, the Pacific has been a Cinderella in the European Union's overseas development initiatives. I am very pleased to recognise now that the initiatives taken by Fiji and Papua New Guinea on creating an Economic Partnership Agreement will not only help us to trade more liberally with them, but will also enable them to trade intra-regionally with each other.
One of the greatest things to have come out of this agreement so far is the fact that the rules of origin on fishing should finally enable the people in the Pacific Region to actually add value to their fishing. Some of these Pacific countries import fish when their seas are teeming with fish! What has been achieved now is that they could actually process the fish that they catch and should be able to add value and export that fish to the EU. This is the way forward in development and this is the way forward in reducing poverty.
(IT) Madam President, ladies and gentlemen, today, I voted in favour of the oral question on international adoption in the European Union.
International adoption has proved to be the procedure most likely to offer the chance of a permanent family to those children for whom a suitable family cannot be found in their country of origin. Cooperation among the Member State authorities with responsibility for international adoptions is important for ensuring that adoption is carried out in the child's best interests and with respect for his or her fundamental rights, as well as for preventing the selling and trafficking of children.
The international adoption procedure also needs to be simplified, because all too often there is too much red tape, which deters families from trying to adopt. Lastly, Romania gives cause for concern, since it is the only country in the European Union to have a law banning international adoptions. There are currently about 70 000 orphans in the country, 40 000 of whom are in orphanages and 30 000 in foster care.
The Commission should cast some light on the case of Romania, so that those abandoned children can be welcomed into families through international adoption.
(CS) Madam President, as I was unable, due to childcare responsibilities, to participate in what was clearly an interesting debate on Monday, I would at least like to express my full support now to this assembly, which I have also expressed through my vote. I very much hope that the steps following this resolution will lead, on the one hand, to a reduction in bureaucratic procedures for the international adoption of children while, at the same time, making it possible to monitor what happens to them in a better way and to help combat child trafficking.
Madam President, many Members of this Parliament may not be aware of a very nasty war of words raging on this issue of adoption, which is most unhelpful and unwelcome. If we are truly to put the rights of the child at the centre of this debate, which we did in this House and which this resolution also does, then we will do the right thing for all children, no matter which Member State they were born in.
It is important not to pick on any particular Member State but to recognise that all countries have children who are abandoned or not cared for within the nuclear family as we know it and who need other forms of caring. Yes, there are many families willing to give loving homes to children. While perhaps we need to look at the bureaucracy, let us not diminish the scrutiny.
Can I finally say that to some extent, those who adopt and are successful are put through much more rigour than those who simply give birth.
(IT) Madam President, ladies and gentlemen, my thoughts at this time are with the thousands of couples around the world who every day face the necessary difficulties involved in adopting a child.
Adoption is a value, a genuine display of love which opens the door to a new family for a child who unfortunately can no longer count on the affection of his or her own dear ones. Those who carry inside them the hurt of having been abandoned are entitled to grow up in a happy environment with people who can offer them a new life.
It is therefore our duty to help orphans so that a bright future is no longer an unattainable dream for them. The adoption of this joint resolution today should send out a strong and urgent message. We need to promote Union policies designed to overcome difficult family situations. Bureaucratic lethargy and legislative delays cannot and must not crush a child's dreams and hopes of having a family and a happy future.
I welcome the motion for a resolution voted on today on international adoption. I know of several people in my own constituency who have gone, or who are right now going, through this process and it is a delight to watch the joy in parents' and children's faces alike at the conclusion. To get to this point, however, is too often a long road, in many instances taking many years. It can, as the motion states, be an overly bureaucratic process and we are right as a Parliament to look for ways that such bureaucracy can be reduced with a more streamlined process.
Paramount in all of this, however, are the needs and safety of the children, many of whom are in great need. It is right that all safeguards are in place to protect children from being placed where they may be vulnerable. But what often appears the case is that potential loving, caring parents are put through too much and simply leave the process. In this case, both parent and child lose out.
(IT) Madam President, ladies and gentlemen, we have been facing the problem of international adoption in Europe for many years, and today's resolution finally attempts to bring a ray of hope to a situation that is becoming increasingly complex and difficult.
Instead of stimulating international adoption, the accession of new countries has made it even more difficult for many couples to be able to offer a new home and family to children who have experienced great suffering and deprivation in their own countries.
While growing bureaucracy prevents the adoption of children, on the one hand, the traffic in organs and child prostitution are increasing, on the other. That is why we are in favour of this motion for a resolution. We believe international adoption procedures need to be streamlined, and we must ensure that a European adoption scheme is eventually set up to give all children in need a future.
Madam President, from your fan club in this corner, may I thank you for your efficient chairing.
There is a big issue here. International adoption is, of course, vitally important. It is important that we get it right. I very much welcome this resolution, which includes, as do many of the resolutions that we pass in this House, lots of very sensible, clever and well set out words. What I really want to say here - and I have learned a lot through helping a constituent, and I am currently helping a constituent - is that it is not sufficient to lay all this out in a resolution.
We in the European Parliament are no shining lights when it comes to simplifying matters and making sure that citizens get their organisations to work for them. Can I please ask that the good words in this resolution be acted upon; that we do actually simplify matters; that we get rid of the bureaucracy and that we effect improvement. Otherwise, we will simply be trying to reinvent the wheel for Europe, and will end up making the process even more difficult.
(FI) Madam President, I also want to say how happy I am with this resolution on international adoption. I have had the chance to follow a few such cases at close quarters. I know that adoption at present involves a lot of bureaucracy, and it is good that the bureaucracy can be eased in this way. As a result, the processes can be speeded up and made more transparent.
It is in the interests of everyone that adoption does not involve anything that is unethical or linked to human trafficking or child trafficking. It is very important to ensure that a child is not a means to an end, but one who, through adoption, finds a loving home and who will be treated as a unique, precious individual. It is important that the child should have the chance to have a father and mother, to have that right, and that is why, when decisions on adoption are taken, it is important to take the overall situation in a family into consideration.
These are very sensitive issues. We know that some studies have shown that we carry our cultural genotype in our DNA, but we need to ensure that a child can benefit from a good, loving home and a cultural environment where he or she can grow and develop into a wellbalanced person and citizen.
(DA) Madam President, Serbia is probably the European country that, over the last thousand years of history, has been besieged the most, first by the Turks, then by the Germans and then the Russians. Now we have the chance to turn what, both from a long-term historical perspective and in terms of recent history, have been bad times into a bright future.
There is no doubt that, seen from Belgrade, both NATO, with its massacre in the capital city, and the EU, with its barbaric support for tearing out a key part of Serbia, namely Kosovo, from the country, are not particularly appealing allies. However, they are nevertheless allies. They are friends, and everyone is well aware of that. Therefore, it is important to enter into a rational relationship so that we can put the past behind us and look to the future. For that reason, my party supports the continuation of this dialogue.
(SK) Madam President, the Stabilisation and Association Agreement between the European Communities and Serbia creates a basis for close and lasting relations based on reciprocity and common interests, and contributes to political, economic and institutional stabilisation both in Serbia and throughout the Balkans.
It also represents for Serbia a new opportunity to transform and prosper through the overall restructuring and modernisation of the economy. I firmly believe, however, that Serbia must continue to strengthen democracy and the legal state, put greater effort into reforming the judiciary and public administration, applying the principles of justice, while strengthening administrative and judicial structures overall.
I consider a basic condition for the integration of Serbia into the Union to be the resolution of serious cases of human rights violations and the related issue of close cooperation with the International Criminal Tribunal for the former Yugoslavia.
Madam President, thanks to your staff and all the interpreters for your patience during this unusually long session.
Faced with a choice between democracy and supra-nationalism, the European Union almost always opts for supra-nationalism and nowhere is this clearer than in its policy in the Western Balkans. We are maintaining to all intents and purposes protectorates in Bosnia, in Kosovo and arguably even in Macedonia, for the sole purpose of preventing ethnographic boundaries along the lines of what local people there would choose.
It is very difficult to have a functioning democracy unless people feel enough in common with one another to accept government from each other's hands. If you want government for and by the people, you have to have a people that everyone recognises some identity with, some allegiance to.
To put it in another way, democracy needs a 'demos', a unit with which we identify when we use the word 'we'. I am not saying it is simple. People can sustain multiple loyalties, populations can be interspersed, but our prejudice, other things being equal, should be towards national self-determination. If you take the 'demos' out of democracy, you are left only with the 'kratos', with the power of a system that must compel by law what it dare not ask in the name of civic patriotism.
Madam President, this is very good news indeed. When we recall how far Serbia has travelled in terms of the rule of law and international law, and given what Serbia was some 20 years ago compared with what it is today, I think we need to commend and praise the Serbian administration for the steps they have taken to make Serbia a country subject to the Rule of Law. Even with regard to its relationship with Kosovo, the Rule of Law is now apparently paramount. In its relationship with the International Criminal Court, the Rule of Law is paramount.
The reforms of the judiciary are based on international precedents and international best practice. Even the independent civil service they are creating is of a high quality and they expect a correspondingly high performance from it. The Copenhagen criteria are being adhered to. So, in all these different respects, a country which went through a very difficult war has now emerged as a nation that is fit and suited to be a good partner to other Member States of the European Union. I congratulate them on that.
(PL) Madam President, I would like to say one more thing on the subject of Serbia. The agreement we voted on today between the European Union and Serbia is a milestone on the way to the association of this country with European structures. Twelve Member States have already ratified the treaty, the aim of which is to open the door to Serbia's membership in the European Union. The agreement has my full approval, and I would like to call on the remaining Member States to ratify it as quickly as possible. Of course, Serbia's integration into European structures requires full cooperation with the International Criminal Tribunal for the former Yugoslavia with regard to accountability for war crimes, and also continued dialogue on Kosovo and the undertaking of all necessary measures to prevent discrimination against the Roma. Nevertheless, all measures aimed at extending democracy and strengthening the protection of human rights in Serbia or, in other words, measures which lead to political, economic and social stabilisation in the country, are a source of great satisfaction to me, and they have my support.
(IT) Madam President, ladies and gentlemen, I voted in favour of this report because I believe the Commission communication on a European initiative on Alzheimer's disease and other dementias is a fundamental step towards linking up the various existing health policies in Europe in order to tackle this type of disease. I speak from experience, because my father suffered from Alzheimer's, as did my grandmother, and I hope to end the genetic line.
We therefore intend to renew our commitment to fight the fragmented action, the uneven responses that exist in Europe and the prevailing unequal conditions regarding access and treatment for the disease. We intend instead to promote early diagnosis and quality of life, improve epidemiological knowledge of the disease and coordinate existing research, while supporting solidarity between the Member States through sharing best practices.
In this report, we call for improved coordination between the Member States and a more effective and solidarity-based response geared to prevention and the treatment of people living with dementias, particularly Alzheimer's, as well as the people around them, whether they be healthcare professionals, service providers or relatives.
For any European strategy in this area to work, it is crucial - I am finishing - that the various countries give priority to drawing up national action plans.
(GA) Madam President, I voted for this report and am pleased that it was accepted almost unanimously. I must say that I attended the entire debate in Parliament but I did not get a chance to speak. Therefore, I am using this minute to make a few points.
The most important point is that there is an urgent need for research to discover the cause of this disease. What part does the food we eat play in the disease? What part does the stress of life play in the disease? What part do our genes play in the disease? Why do twice as many women as men contract the disease?
Those are very important questions. Those questions can not be answered without research, and I urge the Commission to select one renowned medical centre to carry out that research and to answer those questions.
(PL) Madam President, Alzheimer's disease is an affliction for which humankind has not yet found a remedy. Data from medical services show an alarming rise in the number of diagnosed cases, and the trend towards an ageing Europe will have drastic consequences in the near future. The problem of dementia affects not only those suffering from the disease, but also their immediate family and friends, who are often forced to devote their lives to caring for their loved ones. We urgently need reports of this kind, in which a problem is highlighted and proposals are made for initiatives to improve the quality of our health and life. It goes without saying that combining the efforts of the EU Member States, creating preventive programmes and providing social support for entire families are all projects which merit our support in every respect. We must do all that is in our power to help sufferers and to minimise the number of those who fall prey to the disease in future.
Madam President, what I like about this report is that it is dealing in a multifaceted fashion with a startling challenge and that is the whole area of Alzheimer's. You are talking about prevention, diagnosis, treatment and cure. The reality is that the big dreads in terms of diseases are cancer and Alzheimer's. We have done a huge amount in coming to terms with, first of all, diagnosing the causes of cancer, secondly, the prevention of cancer, and thirdly, dealing with cures. We have come a long way down the road.
Even though Alzheimer's was discovered in 1906, there has been a special phenomenon within the whole area of dementia: we still do not know the cause and we still do not have any cure. However, this report is very welcome. At the same time, there are big challenges: what are we going to do in terms of diagnosing the causes so that we can bring about prevention and, secondly, introduce some kind of definitive cure?
Madam President, those of us who have either visited Haiti or saw the terrible devastation that was wrought there some time ago and looked at what happened will agree that it was absolutely right that the NGOs and aid community got together and tackled the problem on the ground in terms of shelter, food, blankets and all of those sort of issues.
But now let us look at the situation a year on. We look at some of the problems that are highlighted in this resolution - the fact that Haitians only have shovels, pickaxes and wheelbarrows for clearing rather than the sort of large-scale equipment that they need. Also, the resolution deplores the serious housing crisis in Haiti and talks about the need for a land register and ownership, but also calls on the Commission, in the spirit of consensus, to ensure that a significant effort is made in conjunction with government to sort out the problem.
The one issue that seems to be missing here is the role of the private sector. If, in the longer term, we are going to tackle some of the problems that we are facing, in the short term, it is absolutely right that we work with NGOs and aid organisations but, in the long term, there has to be a role for private industry.
Madam President, one year after the earthquake in Haiti, 5% of the rubble has been removed, a million people are homeless, 230 000 are dead, 300 000 are injured, and 15% of possible resettlement in habitable areas has taken place.
Why? Why has only 5% of the rubble been taken away? When you have an earthquake, huge chunks of masonry fall. Who can pick them up? NGOs with shovels? European Commissioners with buckets? No! These things can be picked up only by heavy lifting equipment and only one set of people has that: namely, the military - air forces, navies and armies. But what happened? When the air forces, the navies and the armies came to help, the left wing of this Parliament and the left wing around the world screamed for them to get out of Haiti. So they did! And now the whole place has been left as it was for a full year.
It is politically astounding that responsibility for this situation has not been accepted, but I place ownership of the disaster firmly in the lap of the left wing of this Parliament and the international community.
(FI) Madam President, I would like to say a few words about the situation in Haiti. It is very important to realise, now an update on the situation is being carried out, that levels of coordination have been unsatisfactory. We need better coordination, as shown by the fact that things have progressed slowly.
It is quite true, as Mr Deva said previously, that the situation has also become partly politicised. It is in nobody's interests if the situation is politicised. Haiti needs help and the basic essentials a lot more quickly than was the case last year. Aid needs to reach its appropriate destination.
When we look at the work at grassroots level, the various aid organisations have done well. When we examine Europe's contribution in Haiti, many Christian aid organisations have done excellent work at grassroots level - that is, they have helped people to survive. We should, furthermore, acknowledge these efforts and support them for what they are, but in the crisis in Haiti, there is also a need for larger-scale and better coordinated action at European and, obviously, at UN level.
(NL) Mr President, Lithuania is a sovereign Member State. The country's parliament has been debating new proposals concerning expressions of sexuality in the media and in public. Lithuania's democracy is hard at work. The country's president has blocked similar proposals twice already. The political debate on the new proposals has begun and what the end result will be is, as yet, impossible to predict.
Yet, the majority of the European Parliament have seized on this matter. Indeed, it would appear that the majority of this House have an enlightened moral compass which gives them superior knowledge of what is and what is not morally permissible. Even before it is clear whether or not the new act will be passed and what it will be like, the all-seeing eye of our Parliament's high priests is keenly trained on Lithuania. There is no way I can support such arrogance.
(SK) Madam President, the right to pass national laws belongs to the lawmaking body of the relevant state. This right of a sovereign state cannot be interfered with from outside. Lithuania, too, has its sovereign right.
In the context of the European Union, it is also necessary to state that the definition of marriage and the family belongs to the family law of individual Member States, and the EU should not interfere in this area. Protection of the family, the institution which raises children and prepares them for life, cannot therefore be seen negatively or as a kind of discrimination.
As far as the protection of minors from the harmful effects of public information is concerned, the European Parliament, too, decided recently that the various types of advertising that have been spreading via the new communications media in recent years have become a social phenomenon. This phenomenon brings with it deliberately misleading and confusing information, and the risk of abuse of trust, and the state must find an adequate response to this.
Research shows that minors deserve special protection from certain kinds of information which can have far-reaching consequences for the healthy development of the individual. I say this as a doctor.
Madam President, here are my remarks on the resolution condemning Lithuania, because nothing happened. The text adopted lacks the most important point of view. What I wished to propose, unsuccessfully, as an oral amendment to the recital part, would be: 'whereas the intervention of the European Parliament in the proceedings of national parliaments at the earliest stage of work on any proposed legislation is contrary to the fundamental principle of sovereignty and subsidiarity of Member States and therefore compromises the European Parliament as ever more linked to former Soviet practices', etc. as adopted.
The pretext for such a resolution was just one draft amendment introduced by one Member of the national parliament. I stress, one amendment. Nevertheless, in the Parliament text just adopted, this fact was stubbornly and unreasonably presented in the plural, and it was even mentioned six times that allegedly there were many bad amendments.
The title of the resolution includes an absurdity as well. It states 'on violation'. There was no violation, only a proposal by one parliamentarian; there was no decision by parliament which could be blamed as a violation that happened. Statements such as these reflect an extremely low quality of drafting work, not to say a lack of responsibility by those who drafted and presented for a vote this text, which required far more intelligent elaboration at least, if it was not simply discarded for trash. Therefore, I voted against the whole thing.
Madam President, for decades now, the Member States of the European Union have been making broad and benign progress towards the principles of equality of treatment before the law, of privacy and of personal freedom, so I hope that there will not be a retrograde step in any of the Member States on this issue of equality on the basis of sexual orientation. I do not think there will be. A point that has been missed in this debate, as Mr Landsbergis has just reminded us and as Mr van Dalen reminded us earlier, is that this is a proposal. It is not a legislative resolution.
As you will remember, we went through our own debates on this in Britain. We had our own arguments over Section 28. I was very unusual in my party in those days in being against it. I was against it even in the very earliest days when it was still called Section 27. It seemed to me utterly invidious to use the law as a mechanism to signal approval or disapproval. When we did that, we put an incredibly powerful weapon into the hands of the state that was later used in the bans on pistols and hunting and so on.
But the point is I am not a Lithuanian legislator. We might in this House have very strong views about abortion law in Poland or euthanasia law in the Netherlands. These are, for our constituents, sensitive issues that ought to be properly determined through the national mechanisms of each Member State. We should have the humility to recognise the right of democracy and parliamentary supremacy within the 27 Member States.
Written explanations of vote
I voted in favour of this document, which aims to strengthen patients' rights in cross-border healthcare. It must be said that today, there is too much uncertainty surrounding the issues of access to care, reimbursements and responsibility for clinical follow-up in relation to cross-border healthcare. This directive is intended to allow all patients - and not only the best informed or richest - to enjoy a series of healthcare rights which have already been recognised by the Court of Justice of the European Union. It should be stressed that the aim of this document is absolutely not to encourage cross-border healthcare as such, but to ensure its availability, safety and quality when it is of use or necessary. European Union citizens must receive better information and more clarity regarding the legal rules applicable to travel to a Member State other than the Member State of affiliation for the purpose of receiving healthcare. I agree that we must combat 'medical tourism', but in order to protect patients' rights, we must introduce a simplified prior authorisation system for patients which will nevertheless ensure that healthcare managers are given advance warning of any exceptional costs related to travel to healthcare institutions in other EU Member States.
This recommendation to the Council was vital for giving patients the greatest possible legal certainty so that they can exercise their rights in practice, as pointed out by the European Court of Justice.
This approach, however, does not interfere with the Member States' exclusive competences over the management of their domestic health systems or their national health policy choices, as laid down in the Treaty. The main points covered are: rare diseases; quality and safety standards; reimbursement and prior authorisation procedures and up-front payments; the role of contact points as 'one-stop shops'; the exclusive competence of Member States with regard to 'health service shopping baskets' and ethical choices in the health field; and e-health and cooperation between Member States.
The recommendation also clarifies patients' rights as specified by the European Court of Justice and the improvement in overall legal certainty regarding cross-border healthcare. The aim is to facilitate access to safe, high quality cross-border healthcare with reimbursement, and to promote cooperation between Member States on healthcare.
I voted in favour of this report because it is true that there is a particular uncertainty at present about issues regarding access to care, medicine and reimbursements in the area of cross-border healthcare.
While it is crucial not to increase the pressure on national health systems or add to the inequality in those systems, patients must have the right and the freedom to seek cross-border healthcare and must be informed about those same rights. The legal uncertainty that exists concerning eligibility for cross-border healthcare and refunds must be removed, and accurate and clear information about when and how medical treatment in other Member States is covered must be available to patients.
I welcome what the report contains about providing contact points in all Member States to inform patients of the medical treatments available, how to apply for cross-border healthcare, and how to lodge a complaint or appeal.
I voted in favour of this important document. European Union citizens expect their Member States to provide safe, high quality, and efficient healthcare services. The Member States themselves have competence for their own healthcare systems, and therefore accessibility and quality varies somewhat. Patients are not always able to obtain appropriate treatment in their own Member State, and this is essentially contrary to the freedoms guaranteed by the EU Treaty. The issue of the recognition of prescriptions in the Union has also yet to be resolved, which causes great problems for people who travel. I do not feel that the free movement of patients and the right to choose treatment in another Member State will encourage medical tourism. I believe that it may be a positive sign to Member States to undertake appropriate reforms in the area of healthcare services and ensure that the healthcare services provided are as diverse and of as high a quality as possible, so that, if necessary, patients can obtain treatment in another Member State.
The directive on the application of patients' rights in cross-border healthcare is a vital step towards patient mobility within the European Union. It is aimed at clarifying and assisting access to cross-border and good quality healthcare, along with the patient's right to reimbursement by the Member State of affiliation, thus also promoting cooperation between the Member States. Moreover, there are clear advantages for patients, especially those suffering from rare and complex diseases, since it will be possible to diagnose and treat them in the most suitable Member State. Such mobility will also enable patients to legitimately avoid national waiting lists, taking advantage of the medical services on offer in other EU countries. This directive will enable all patients to benefit from a certain number of rights which have already been recognised by the Court of Justice of the European Union. This is undoubtedly a step forward in the process of European integration, in strengthening solidarity, and in a Europe which is focused on its citizens. I voted in favour of this report for these reasons.
I voted for this report and would like to thank the rapporteur for the job she has done and for the suggestions. I support the idea that patients should make choices based on their needs and not according to their finances, on a fully informed basis and not under duress. Patient mobility instead of national waiting lists is a matter of urgency for European citizens, but especially for those from the new Member States, including Romania. I also voted for the idea of setting up a simplified prior authorisation system for patients.
More and more Europeans are seeking healthcare in a Member State other than their own, but they often do so without having the first idea of what their rights are in this area. People have to jump through hoops to be reimbursed for treatment received abroad, and it is very difficult for them to find the information they need.
During this, the first part-session of 2011, we have adopted a directive clarifying the rights of European patients who choose to seek treatment abroad. The text, which was adopted by a large majority, provides for patients to be reimbursed for the treatment they receive in another Member State. This is good news for all those patients who are on long waiting lists and struggling to receive treatment in their own Member State.
To encourage mobility as a way of improving treatment for European patients: that is our aim! There will also be closer cooperation on rare diseases in order to improve treatment for patients who require highly specialised healthcare.
I voted for this report because this proposal for a directive aims to give all patients the right and opportunity to obtain essential healthcare services in other Member States as quickly as possible. Furthermore, it clearly lays out the cases in which these services can be used, because at present, the rules regarding reimbursement when using these services are not always clear and understandable. I would like to stress that this directive must be aimed at all patients - and not only the best informed or richest - and should ensure the safety of all patients. Already at first reading, Parliament came out in favour of this directive, but, unfortunately, the Council did not take all of Parliament's amendments into account. For instance, the Council ignored the very important issue of the treatment of rare diseases. However, around 25 million Europeans suffer from rare diseases and they should therefore be given the opportunity to receive healthcare in other Member States. Furthermore, I agree with Parliament's position that, in order to avoid discrimination against people on lower incomes, the Member State of origin must pay the hospital in the other Member State that is providing the treatment directly, without requiring citizens to settle an account in advance, or any costs incurred by the patient should at least be reimbursed immediately. It is also very important for every Member State to maintain national contact points to provide patients with all the necessary information, i.e. about the availability of healthcare, procedures and the required documentation.
I voted for the Grossetête report because it eliminates the uncertainty that has persisted for many years over the issue of the payment of costs and the related issue of access to cross-border healthcare. While it has, so far, been the better informed or more motivated patients that have made use of the advantages of cross-border healthcare, this possibility is now opening up for everyone else. I agree with the conditional payment of costs based on prior consent in justified and precisely defined cases, when the cross-border healthcare includes a patient stay of at least one night in hospital, and requires highly specialised and costly medical equipment, or there is a particular risk for the patient or the general population. In these cases, I consider prior consent to be an instrument for preventing excessive health tourism.
The increase in health tourism does not reflect well on many European health systems. If a patient is facing an unreasonably long waiting time in his home country, however, we should not be surprised if he wants to travel to a place where he will receive more rapid and also perhaps better quality healthcare. In countries to which foreigners travel in greater numbers for medical treatment and operations, however, there is a risk that domestic patients will be treated only after the demand from foreign patients has been met.
This directive establishes rules for facilitating access to cross-border healthcare that is safe and of high quality, and which promotes healthcare cooperation between the Member States, while fully respecting national jurisdictions. It includes the fundamental common values of universality, of access to good quality healthcare, of equity and of solidarity. There are clear advantages for patients, especially those suffering from rare and chronic diseases, since they will be able to benefit from and access centres of expertise in the area of the disease from which they suffer. This directive is another example of Europe being put at the service of Europeans, as it allows them to choose the institution that will provide suitable healthcare, irrespective of the European country in which it is located.
The Member States are responsible for providing safe, high quality and effective healthcare as needed by their citizens. This directive must not, therefore, jeopardise the freedom of the Member State to decide upon the most suitable form of healthcare. We live in an area of freedom, security and justice, where European citizens enjoy freedom of movement. This means that the creation of clear rules on the provision of cross-border healthcare is essential, especially as regards the issue of costs of healthcare incurred in another Member State. In accordance with the case-law of the Court of Justice of the European Union, this directive allows the European public the greater security of enabling them to benefit from the healthcare they need in a different Member State and to be reimbursed up to the amount set out by their national system. It is important to create a system of prior authorisation for hospital care which is simplified and does not act as an obstacle to patients receiving safe and good quality medical care. This directive is a crucial first step towards ensuring patient mobility within the EU, as the existence of standardised minimum rules is preferable to recourse to case-by-case judicial decisions.
I welcome the adoption of the directive aiming to introduce new rules governing cross-border healthcare. The European Union is taking an important step with the new legislation. This will not only facilitate the provision of healthcare, particularly in border regions, and increase treatment opportunities for EU citizens; it will also foster general advances in healthcare thanks to research incentives resulting from cooperation between Member States. I particularly welcome the introduction of legislation to strengthen cooperation in the case of rare diseases. This will enable those who suffer from them to benefit from the advantages of closer cooperation in healthcare between Member States. Moreover, the requirements for reimbursement to be conditional on the treatment and costs being covered by the healthcare system in the patient's own country, and for the prior authorisation of treatment requiring hospitalisation, are safeguards which will help guarantee the stability of national health services. The directive therefore allows for significant progress to be made in improving health services, by striking the right balance between the needs of the Member States, which are responsible for providing healthcare services, and those of the citizens, who are the principal beneficiaries of such services.
The draft legislative resolution on the Council position at first reading with a view to adopting a directive of the European Parliament and of the Council on the application of patients' rights in cross-border healthcare is an important document, and adopting this resolution would mark a significant step forward from a social perspective. The possibility for EU citizens to be treated anywhere in the EU will force states whose healthcare systems are in a precarious state to change their priorities and devote the proper attention to this area.
Similarly, this opportunity will put the different systems in direct competition with each other, forcing them to develop and give the appropriate attention to patients' expectations and needs.
At the same time, it will encourage the emergence of cross-border centres of medical excellence, which will also act as hubs for providing instruction and specialist training to students and doctors.
I regard as useful the introduction, in the directive concerning payment for healthcare services provided abroad, of the requirement to draw up a list of specific criteria and conditions for a national authority to justify its refusal to give treatment to a patient abroad. These conditions must take into account the possible risk to the patient or general public in the situation where a number of such requests are made. I hope that the directive will receive the green light from the Council as well so that it can come into force as soon as possible for the good of patients.
in writing. - I support this proposal on cross-border healthcare. Healthcare should never be treated as a commercial market service. This initiative aims to ensure that there are no unnecessary obstacles for patients seeking healthcare in a Member State other than their home country. It seeks to implement what the European Court of Justice has laid down in many rulings. Moreover, it sets out to provide clarity about a patient's right to be reimbursed by their home state. While ensuring high quality, safe and efficient cross-border healthcare, it is important to ensure a proper balance between the right of EU patients to seek treatment abroad and the capacity of national health systems and national healthcare priorities. This directive will clarify the reimbursement of costs for treatments that patients have received in another Member State and will ensure the good functioning and the financial balance of national health systems. It is important that Member States can decide to establish a well-defined system of prior authorisation for reimbursement of costs of hospital or specialised care.
It is a strong signal that we are sending out to our fellow citizens by proposing a system in which patients' needs will have priority. The European Parliament has maintained a united and firm position with regard to this genuine recognition of patients' needs in Europe, which represents a first step towards strengthening their right to access safe and high quality healthcare in Europe. Under the new rules, European citizens will be able to be reimbursed for treatment received in another Member State, insofar as the type and cost of treatment would normally be covered in their own country. The authorities will have the power to demand that patients request prior authorisation for treatment requiring an overnight hospital stay or specialised healthcare, and any refusal will have to be clearly justified. Seeking healthcare abroad could, in particular, benefit patients who are on long waiting lists, or those who are unable to find specialised healthcare. We must now ensure that the implementation of this directive is overseen properly and that it yields real healthcare results for patients in Europe.
The cross-border healthcare issue has been under negotiation for a long time, and it caused an outcry when, in a previous draft, the risk emerged of creating two-speed healthcare specifically promoting medical tourism for better-off patients and harming those Member States which could not have planned their healthcare provision on the basis of a demand that depended on the quality offered ... The text that we adopted on Wednesday is more consensual. It allows European patients to benefit from treatments that are not available in their own countries or for which there are very long waiting lists. The cost of treatments received in another Member State is reimbursed in the country in which the patient is registered, but it is limited to the amount that would have been paid for similar treatments ... Patients will have to request prior authorisation for some specialised treatments or those requiring an overnight stay in hospital. However, any refusal to grant authorisation will have to be justified. This is one more step towards a more concrete Europe of health. We can only be pleased about that.
There is a general lack of awareness and an a priori attitude of rejection prevailing in the area of access to cross-border healthcare. Within the framework of EU freedoms, every citizen should be able to make use of healthcare services in another Member State as a matter of principle, if the therapy or treatment there is of a better quality or quicker, and where he pays for this treatment or therapy himself. Enabling people to access healthcare in another Member State is therefore a priority issue. This debate has been going on for years without us achieving any meaningful progress. You can receive treatment in another Member State only in emergencies. It is therefore not possible to plan healthcare or medical treatment in another Member State.
There is always a requirement to have health insurance in the state in question, which can be obtained, of course, only by EU citizens permanently residing in that state. This is simply nonsensical, because no citizen can join health insurance schemes in two or more EU countries, since he can have only one main permanent address, and that will be in the country in which he permanently resides. We are therefore legislatively preventing EU citizens from investing in their health and treatment to a greater extent, if they try to do this. The recommendation represents at least a small step in the right direction, and I will therefore vote for its adoption.
This proposal clarifies and facilitates access to cross-border healthcare and the exercise of the right to reimbursement by the Member State of affiliation, enabling all patients in the EU to benefit from healthcare in other Member States. In fact, these rights were already recognised by the Court of Justice of the European Union. It is a step forward in the European integration process and in strengthening solidarity, with reduced waiting lists, improved quality of healthcare and an incentive towards scientific research. Rare diseases are a priority, and diagnosis and treatment can now be carried out in the Member State most suited to that end. This directive is for all Europeans who need healthcare. The Portuguese Minister for Health is therefore quite wrong when she says that this option is for better educated people and those with greater financial resources: that is what happens now, without the directive. Portugal has excellent healthcare and cannot remain on the sidelines of this important project: the country must take advantage of this directive to modernise even further and must compete in terms of being able to provide services in this area to all Europeans in need of them.
I welcome the new legislation governing patients' rights to medical treatment in another EU Member State. The work of the Group of the European People's Party (Christian Democrats), in close conjunction with the other political groups, was once again fundamental. Approval of our French colleague Mrs Grossetête's report comes after long negotiations with the Council, and will allow for significant progress to be made in an area in which existing legislation was not sufficient. The new legislation, which only affects people choosing to be treated abroad, establishes that EU citizens may be reimbursed for medical treatment they receive in another Member State, providing the health system in their Member State of affiliation covers the treatment and associated costs. All of this is particularly significant when we consider that seeking healthcare abroad could be of most benefit to patients who are on long waiting lists, or who cannot find specialist care.
We voted against the directive on the application of patients' rights in cross-border healthcare, even though there have been some amendments to the initial text. This final text is the result of a compromise with the majority of the Council, allowing 30 months for its transposition by the Member States.
Our vote against is due to the application of the principle of free movement to health services, without taking account of their specificities, including the need for a public national health service whose primary purpose in each country is to respond to the needs of its citizens.
We should bear in mind that this proposal by the Commission has come about following Parliament's refusal in 2007 to allow the inclusion of health services in the directive on services in the internal market, because of the crucial struggle of the workers and the public, which defeated that part of the infamous draft Bolkestein Directive.
However, Parliament's final decision, against which we have always fought, includes a number of concessions enabling any Member State that so wishes to use certain mechanisms to protect their public services.
Therefore, although it may make it more difficult to access health services, particularly for people who are not in a position to make use of private healthcare or who cannot afford to travel abroad, the practical consequences of its implementation will still depend on the decision of the Portuguese Parliament and Government.
It is crucial to improve the situation regarding the right of citizens to receive healthcare when they are in another Member State. I hope that the fears of excessive interference by European legislation in that of the Member States will not be confirmed. However, I believe it is a good thing for patients to be able to enjoy the right to medical treatment in another Member State and be reimbursed up to the maximum amount allowed by their own healthcare system. Therefore, I have decided to support Mrs Grossetête's recommendation.
I support a patient's right to seek necessary medical treatment in a European country that is not the patient's home country. Every Irish citizen and, indeed, every European citizen, has the right to travel to another European Union country to receive medical treatment. I would not be in favour of 'medical tourism', but I would favour a system that would help retired people who are living abroad, and those with a rare or unusual disease.
During previous parliamentary committee debates, it has often been repeated that this directive is not intended to encourage 'healthcare tourism', but just to establish clear rules on cross-border healthcare.
It is important for medical treatment received in a Member State other than a patient's Member State of affiliation to be based on a proven, objective need, in order to avoid burdening national health systems with excessive costs which would inevitably compromise their efficiency. A step forward has been taken with regard to rare diseases: patients will find it easier to access highly specialised treatment and will have the option of asking to see a specialist in another Member State.
I therefore believe that the establishment of national contact points to ensure that patients are fully informed about treatment available in other countries and about how to access and be reimbursed for cross-border treatment is important. Finally, I would like to emphasise that Member States' exclusive jurisdiction over available treatments and ethical choices in the field of health should not, under any circumstances, be called into question.
The directive on the application of patients' rights in cross-border healthcare is an absolutely vital new legal instrument which can bring significant improvements to the situation of patients in the European Union. Patients today wishing to avail themselves of medical services in a country other than their own come up against many administrative and financial obstacles. As a result, only the most affluent can afford the luxury of treatment abroad. In response to these problems, the proposal for a directive provides for administrative procedures to be simplified as much as possible, for example, by limiting the obligation for prior authorisation of treatment by the national healthcare body, and by ensuring better exchange of information on medical services in other countries by setting up national contact points. This does not mean promoting 'health tourism', as some are claiming, but ensuring the right to reliable, high quality care when it is needed. I also believe that the directive can, in the long term, help to approximate the level of medical services in the individual EU Member States.
The good of the patient should be at the forefront of our thoughts while examining the proposal for a directive. The legislators' role is to adopt a law that will minimise the formalities involved in accessing doctors and allow citizens suffering from ill health to have a wide choice of medical services. I am therefore wholeheartedly in favour of the proposal for a directive on the application of patients' rights in cross-border healthcare and hope that the negotiations, which have already gone on for seven years, will result in an agreement with the Council.
In the end, I voted for the directive on cross-border healthcare. The compromise between Parliament and the Council is acceptable, in particular, because it recognises the right of States to take measures to safeguard the financial equilibrium of their social security systems, not least through a prior authorisation system for the financial reimbursement of hospital treatment received in another Member State. This will prevent any kind of health tourism.
The former Commission was misguided in thinking that healthcare was just another commercial service. Some MEPs are mistaken when they proclaim that 'the Europe of health is now a reality'. The very best treatments will never be available to the common citizen, but will depend on relationships and especially on a hefty wallet. That, unfortunately, is the reality that cannot be glossed over by the directive.
in writing. - I welcome the Grossetête report on the adoption of a directive on the application of patients' rights in cross-border healthcare. Today's vote has brought us one step closer to codifying patients' rights into European law. It is imperative that once this directive comes into force, patients are not left to shoulder the economic burden of cross-border healthcare and that reimbursement is carried out in a timely, expedient and smooth manner. High quality, equity, solidarity and universality in healthcare must remain the guiding principles during the transposition and implementation phases in the various Member States. In addition to this, governments should make public timelines and action plans on how best to monitor and ensure this kind of implementation.
Finally, for this directive to be truly effective, the Commission must monitor and supervise the coordination between the Member State of affiliation and that of treatment and ensure that any inequalities and disparities in access to cross-border care and treatment by patients are averted.
As someone who hails from the only region in France to share a border with three other EU Member States and who represents a constituency that is particularly affected by cross-border issues, I am very sensitive to these problems. Indeed, borders are still too often obstacles in areas of everyday cross-border life. Europe is founded on the principle of free movement of persons; this freedom, this mobility of citizens must apply to patients, too. Hence, the issue of cross-border healthcare is clearly a crucial one. That is why I voted resolutely in favour of this report on patients' rights in cross-border healthcare. This text will enable patients to seek treatment more easily in another Member State. Above all, it clarifies the rules that will apply; patients will be able to access more information (in particular, via contact points) about their rights or about reimbursement. This is therefore a decisive and a very concrete step that will bring real added value to the construction of a social Europe and of a true Europe of health.
I welcome the directive on patients' rights in cross-border healthcare. The provision of healthcare services in the shortest possible time and with a clear patient focus, which can also be used by other Member States, is an essential requirement in order to bring Europe closer together. Cross-border healthcare is a day-to-day reality in border areas like the one which I come from. Against this background, I am very pleased that it will be easier to access reliable, high quality cross-border healthcare and to have treatment costs reimbursed. I am particularly in favour of providing added value for patients who are on waiting lists. These new regulations will enable them to be treated more quickly in another Member State, rather than waiting a long time for treatment in their own country. It is true that establishing the rules for the refusal of prior authorisation is sensible and makes the situation clearer. However, some cross-border healthcare problems remain unresolved, in particular, for long-term cross-border commuters, who, after they have retired, will have no access or only restricted access to services which are important to them in the country where they previously worked.
I voted in favour of this text, which avoids, in the end, turning healthcare into just another commodity. Furthermore, I should like to thank the Spanish Presidency for this and for having supported the re-establishment of the prior authorisation system for cross-border and specialised care.
Yes, the European Union promotes the mobility of its citizens and has a duty to legislate on healthcare services. However, we must ensure that health remains a public good accessible to all and in the best possible conditions, and not a source of growth which pits national healthcare and social security systems against each other.
The directive on the application of patients' rights in cross-border healthcare is a key step towards abolishing the barriers which patients have encountered in the EU Member States to date. Its primary goal is to make it easier for Europeans to access healthcare in other EU Member States and, in particular, to access services which are not readily available in their own country. This is particularly good news for those who live in cross-border areas and, above all, for individuals suffering from rare diseases who need specialist treatment which is not available in their own country. I am also pleased to see a number of provisions which ensure certain benefits for patients, such as the mutual recognition of prescriptions, the removal of the need for additional insurance abroad and access to medical records. The idea of creating national contact points, with the task of informing patients about their rights, is also key.
Patients should be comprehensively informed about the procedures for accessing treatment abroad. They should be similarly informed about the procedures for obtaining reimbursements for the costs of such treatment, which will be reimbursed according to the current costs in the country in which the patient is insured. I believe that the solutions which have been found will make it easier for patients to access safe, high quality medical care throughout the European Union.
in writing. - I voted for the removal of healthcare from the scope of the Services Directive some years ago, and I voted against the Cross-border Healthcare Directive at first reading. At the time, it was apparent that there was a tendency within the Commission to treat healthcare as a tradeable commodity. That is not how I regard healthcare - patients should not be treated as mere paying consumers. The Council has, however, vastly improved the draft legislation and moved its legal basis away from being a purely internal market issue. I accordingly voted in favour of the report and am confident that it will improve patients' rights across Europe.
I voted in favour of this document, because it aims to strengthen patients' rights in cross-border healthcare. It is regrettable that today, there is too much uncertainty surrounding access to care, reimbursements and responsibility for clinical follow-up in relation to cross-border healthcare. This directive is intended to allow all patients - and not only the best informed or richest - to enjoy a series of healthcare rights which have already been recognised by the Court of Justice of the European Union. The aim of this document is absolutely not to encourage cross-border healthcare as such, but to ensure its availability, safety and quality when it is of use or necessary. The directive is intended to offer patients a choice which is based on their needs, not their means, and which is informed, not made under duress. Furthermore, I agree with Parliament's position that, in order to avoid discrimination against people on lower incomes, the Member State of origin must pay directly the hospital in the other Member State that is providing the treatment, without requiring citizens to settle an account in advance, or any costs incurred by the patient should at least be reimbursed immediately. It is also very important for every Member State to establish national contact centres to provide patients with all the necessary information, i.e. about the availability of healthcare, procedures and the required documentation.
I voted in favour of adopting the Grossetête report for several key reasons. The directive on the application of patients' rights in cross-border healthcare has many positive features. It abolishes barriers to treatment, ensures equal access for all to healthcare throughout the EU, marks an end to discrimination against patients, introduces the mutual recognition of prescriptions, reduces waiting times for doctors' appointments and removes the need for additional insurance abroad. The fact that the directive introduces wide-ranging access to medical care for individuals suffering from rare diseases, and higher rates of reimbursement for disabled people, are additional points in its favour.
The directive works to prevent medical tourism by stipulating that the costs of treatment will be reimbursed up to the level guaranteed in the insuring country, and if the costs actually incurred are lower than this, they will be reimbursed in full.
The issue of authorisation has given rise to much debate. The prior agreement of the national health fund will only be required in the case of hospital treatment or expensive medical procedures, and it will not be required for any other form of treatment, provided that they are covered by what is known as the basket of guaranteed services. If a Member State has not authorised patients to receive specialist treatment at national level, the directive does not create any new right for patients to receive such treatment abroad or for the costs of treatment to be reimbursed. A key exception is the case of individuals with rare diseases.
in writing. - (LV) The directive on the right of European Union citizens to receive medical treatment in any of the 27 Member States is a significant step towards better healthcare in the European Union. It is particularly timely given the widespread labour mobility within the EU. When the directive comes into force, patients will be offered extensive information on the new rules so that citizens can come to know what opportunities they have and make full use of them. Citizens will be able to receive initial treatment in any Member State, and doctors will not be able to withhold treatment. The directive provides that, in future, citizens will be able to choose in which Member State to receive planned medical services.
They will, however, have to obtain an advance authorisation from their home state, as payment for the treatment will be made at the prices prevailing in the state where the patient is living. Nevertheless, this is a step in the right direction, for it will boost the availability of medical services. We should recall that citizens have the right to receive medical services in one of the Member States if such services are not available to them where they live. This is particularly important in cases of complicated or rare health problems. For this reason, both my group and I support this directive, because it represents an important step on the part of Parliament; one that will have a beneficial effect on the lives of the people of Europe.
I supported Mrs Grossetête's recommendation because this proposal for a directive will benefit European citizens. The new regulations on medical treatment stipulate, in fact, that European citizens may be reimbursed for medical treatment received in another Member State, providing the treatment and costs would normally be covered in their own country. This result will benefit patients and significantly cut waiting lists, which are sometimes excessively long. Our society is increasingly mobile, and I think that, now more than ever, it is important to facilitate mobility among European Union citizens, including in a vitally important area such as healthcare. I also believe that it is important to draw attention to the new legislation on the fight against rare diseases, as it aims to strengthen cooperation between Member States in order to ensure that European patients can fully exercise their right to receive treatment.
I regard the directive on the application of patients' rights in cross-border healthcare as a success, and therefore I voted in favour of adopting its provisions. Health is the most valuable asset we possess. I would like Europeans to have access to the highest possible standard of medical care. The directive is a source of opportunities and hope for patients, and it forces healthcare systems to undertake further reforms. The directive opens up European hospitals and clinics, inter alia, for Polish patients. It acts as confirmation that Europe is in the process of construction, and that our priority is to improve and promote cooperation between the EU Member States in the field of health protection.
in writing. - I voted for this report on the basis that it has now been clarified that British patients can receive abroad only the state-paid healthcare that they would be entitled to receive under the NHS. I welcome the fact that amendments seeking to extend entitlements by giving access to 'all methods of treatment that are sufficiently tested by international medical science' or 'equally effective healthcare' were defeated. The burden on the NHS of uncontrolled use of cross-border healthcare could have been enormous.
The submitted document goes back to a debate that took place in the European Parliament in the previous parliamentary term. The actual Commission proposal contained some shortcomings and risks which might have a negative impact on consumer care, and thus on citizens. I welcome the compromise contained in Amendment 107, mainly because it improves the guarantee for patients in cross-border healthcare provision, and stresses the positive trend towards greater patient awareness. Last but not least, I consider it positive that the amendment stresses the responsibility of Member States for providing safe, high quality, effective and accessible care on their territory. I also consider it important to define the conditions under which a Member State may refuse to grant prior consent. The amendment also includes positive steps on interoperability, and supports cooperation in the areas of prevention and diagnostics.
How can we guarantee the fundamental right of all European citizens to move freely within our common area without offering them the opportunity to be treated easily in a Member State other than the one in which they are resident? The adoption of this draft directive will finally allow patient mobility, an element intrinsic to citizen mobility, to be added to a legal text. I should like to congratulate our rapporteur on having reached an agreement with the Council on this important text, the adoption of which has been held up for too long. I very much hope that the transposition by our Member States of this legislation will enable European citizens, in the long term, to gain genuine access to quality cross-border healthcare.
The issues of access to healthcare, of reimbursements, and of responsibility for clinical follow-up in relation to cross-border healthcare, are currently unclear for the great majority of Europeans. The aim of this directive is for all patients - not just the best informed ones - to benefit from a certain number of healthcare rights, which were, however, already recognised by the Court of Justice of the European Union. Nonetheless, this directive does not take responsibilities away from the Member States regarding their citizens' healthcare. It only concerns patients and their mobility within the EU, not the free movement of service providers.
If the waiting lists for operations in a patient's own country are full, the guarantee that the cost of treatment abroad will be paid for by his health insurance company will come as a huge relief. These regulations will allow mobility within the European Union for those with chronic illnesses. However, the regulations will only be useful if they can also guarantee that there will be no health tourism, which would put even more pressure on the already hard-hit health insurance companies. Apart from the fact that some areas of medicine in countries with high medical standards could rapidly be overwhelmed, there is also the risk that poorer EU Member States, which have invested less in healthcare, will be required to pay massive costs. In this context, we must also not overlook the fact that the system which should allow the social security systems of EU countries to reimburse one another does not function and that debts of millions of euro have accrued over a number of years. Although the Member States can, in theory, exclude certain types of treatment if they are concerned that the influx of patients from abroad will put their healthcare systems at risk, in practice, this will not be so simple. We have not even managed to resolve the existing reimbursement problems and the measures for preventing health tourism are unlikely to be effective. I have voted against this draft resolution in order to prevent social security costs from rocketing.
I voted for the report presented by Mrs Grossetête because providing access to cross-border healthcare is a definite achievement benefiting European citizens. Many of our citizens do not have access to care in the Member State they live in for the conditions they suffer from. This is why we must provide them with the opportunity to seek this care anywhere within the European Union, as well as the opportunity to have the cost of this treatment reimbursed.
in writing. - (PL) On 19 January 2011, the European Parliament adopted a directive on the application of patients' rights in cross-border healthcare, which is aimed at simplifying the rules governing treatment abroad. I am pleased to note that the European Parliament, as colegislator, played a key role in formulating clear provisions that benefit patients, inter alia, with regard to the reimbursement of the costs of medical care in other countries. Provisions concerning cross-border healthcare are all the more important as they affect every citizen of the European Union. The new directive guarantees the mutual recognition of prescriptions and easier access to information on treatment abroad, as well as increasing the scope of treatment for individuals suffering from rare diseases and providing more opportunity for disabled people to obtain higher rates of reimbursement of the costs of medical care. The European Parliament is also to play a role in establishing national contact points in each Member State, which will provide information on all aspects of treatment abroad. These points will cooperate closely with each other. Finally, I would like to say that there is an urgent need for the directive we have adopted, since the legislation on treatment abroad currently in force is unclear and overcomplicated, and it is imperative to simplify such matters for the sake of every EU Member State.
I voted in favour of the recommendation with a view to the adoption of a directive of the European Parliament and of the Council on the application of patients' rights in cross-border healthcare because I believe it is fundamental to guarantee adequate healthcare meeting high quality and patient safety standards throughout the European Union. Once the directive has been adopted, patients will have to request prior authorisation in order to seek healthcare in another Member State. This will guarantee the quality and safety of the healthcare treatment and services. Patients will then be able to apply to be reimbursed for the cost of their treatment, which will be based on the level of costs that would have been assumed for the same treatment in their Member State of affiliation. They will also be protected, treated and reimbursed for all cases of rare diseases, the treatment of which will benefit as a result of cooperation between Member States in research.
Each Member State is responsible for providing its citizens with healthcare. This directive establishes rules for facilitating access to cross-border healthcare that is safe and of high quality, and promotes healthcare cooperation between the Member States, while fully respecting national jurisdictions.
Highly specialised healthcare has evolved asymmetrically, with the development of centres of excellence in certain countries for rare or chronic diseases which are not common in that specific place but require specialisation. That is undoubtedly one of the premises behind promoting free movement in this area.
This directive is another example of Europe being put at the service of Europeans, while promoting solidarity between its peoples and creating benefits for patients, especially those who suffer from rare or chronic diseases and could benefit from having access to centres of excellence in the area of the illness from which they suffer.
For all these reasons, I voted in favour of this report.
The directive will enable all patients to benefit from rights already recognised by the European Court of Justice, while leaving social security systems fully within the competence of the Member States, since it deals with patients and their mobility inside the European Union and not the free movement of service providers.
I am in favour of overhauling the current unsatisfactory situation with regard to healthcare, which is marked by the split between case-law and the national systems. I would point out that this House took that same position at first and second reading, by codifying the Court's case-law on cross-border treatment (European citizens have the right to be treated in another country as if it were their own) and sharing the Council's desire to combat medical tourism.
The proposal includes a specific safeguard clause and a prior authorisation system that is flexible for patients but, at the same time, allows for possible exceptional costs to be flagged up. The aim, therefore, is to strengthen patients' rights by ensuring the provision of information and cooperation between Member States.
The Member State of affiliation must ensure that its nationals have access to information. The recommendation for second reading goes further, by taking proper account of the potential of e-health.
I voted for this report in support of Europe's citizens as it stipulates clearer rules regarding patients' rights to seek treatment abroad and the opportunity to make a choice which is based on their needs, not their means, and which must be informed and not made under duress. The directive stipulates the following principles: patients will be able to receive the non-hospital healthcare to which they are entitled in their own Member State in another Member State without prior approval and have their treatment costs reimbursed up to the ceiling established by their own healthcare system. Information is also a key issue. Therefore, each Member State will be obliged to maintain national contact points to inform patients about the availability of healthcare, administrative procedures, complaints, appeals and so on.
In the wake of cases tried in the Court of Justice of the European Union, this directive aims to clarify and reinforce users' right of access to safe and high quality cross-border healthcare, by promoting patient mobility within the EU, and by reinforcing the Member States' cooperation and solidarity in this area. It therefore represents a significant step forward in European integration, which is why I voted in favour of this report.
in writing. - The legislation adopted today is an important step forward for patients' rights in the EU. The Greens believe the final compromise adopted today strikes the right balance between guaranteeing patients' rights to cross-border healthcare and safeguarding the provision of quality health services at national level. Patients will have the right to get hospital treatment in other Member States and be reimbursed as they would for receiving the treatment at home. However, this right should not be at the expense of the viability of national health systems. The Greens believe the final compromise allows Member States to establish a reasonable system of prior authorisation for the reimbursement of treatment costs, with MEPs succeeding in limiting the list of reasons for which a patient can be refused cross-border treatment. Importantly, Member States would no longer be able to refuse reimbursement after prior authorisation has been granted, which was a key concern.
The directive on cross-border healthcare that is due to be put to the vote today is a revolution, and I welcome that. The European Union's healthcare remit is a very sensitive issue, and it is only right that each Member State should establish its own system of social protection and health insurance according to its own particular culture. However, why build Europe and guarantee freedom of movement if this is not accompanied by the opportunity to access healthcare throughout the European Union? For three years now, Parliament has been fighting to establish legal certainty for cross-border healthcare and to clarify the terms of reimbursement. A major step is going to be taken, and I thank my colleague, Mrs Grossetête, for the work she has done. This is an historic moment: the Europe of health is being built, and cross-border healthcare will no longer be a risk, but an opportunity. Let us ensure that we put this into practice, so that every European citizen may benefit from high quality healthcare. This is the price to be paid for health.
in writing. - I voted today to support improved legal clarity and patient mobility in cases where people need to travel abroad to receive healthcare. Ideally, no patient should have to leave their home country to get medical treatment, but in those cases where it is necessary, they should be able to do so knowing what they are entitled to in terms of treatment and reimbursement. It is also important that Member States' health services know their obligations, and that they retain the right to choose, manage and provide their own healthcare services as they see fit.
The report addresses both of these key issues, as well as a number of other important ones, including the treatment of rare diseases and European Reference Networks to promote exchange of best practice. The issue of cross-border healthcare has not always been easy, and I extend my thanks to the rapporteur and shadows for their hard work on this issue.
in writing. - I am in favour of this report as it deals with some of the current problems which have gone unaddressed by governments. This is not a directive telling Member States how they should run their health systems as some suggest. It is a report which the UK feels able to support largely because many of the problems relating to earlier reports have been ironed out. The implication of the directive on patients' rights is to enhance those already allowed; in particular, those patients who cannot get adequate treatment within the UK may now travel elsewhere within the EU under provisions which already exist. The fact that there are likely to be very few people still doing this is because of the nature of family support of those ill; proximity here plays the most important part.
Costs in the UK should be met where there are reasonable grounds for treatment abroad. This is not a blank cheque for health tourism; it is the establishment of current UK rights for its citizens.
The Cross-border Healthcare Directive - which I support - confers on patients unambiguous rights to seek medical treatment abroad and receive reimbursement according to the rates applicable in their own countries. This provides greater legal certainty to patients in frontier areas, people who are visiting another country, patients with rare diseases and patients facing long waiting times. However, in the interests of protecting the quality of care and fair access to care, Member States may require that patients obtain prior permission for such treatment. That will be a requirement in the case of hospitalisation or very expensive or high-risk treatments.
Reimbursement may also be refused in certain, very limited circumstances (for example, if equivalent treatment is also available in the patient's own country) and Member States will be entitled to intervene if there is any evidence of over consumption. The directive therefore preserves the balance between patients' right to quality healthcare and Member States' right to finance their own social security and organise their own healthcare. Furthermore, I hope that the desire of patients to seek treatment elsewhere is not going to put any unnecessary pressure on high quality services which are the preferred choice of the vast majority of patients in the country where they are offered.
Patients, too, have the right to benefit from freedom of movement. That is why I voted in favour of the report on the application of patients' rights in cross-border healthcare. In Alsace, and in all border regions, the question of cross-border healthcare is crucial, when, for example, healthcare provided abroad is closer to home than that provided in the Member State of residence.
This report will allow all European citizens to obtain information on cross-border healthcare and to learn about their rights in this area via new contact points which will be set up in each Member State. The adoption of this text is the starting point for a genuine Europe of health which will benefit 500 million citizens.
Certain measures are required in order to achieve the goal of building an internal market based on free movement between the Member States. The free movement of people and services draws particular attention to the healthcare that the nationals of a Member State can receive in another Member State. The Court of Justice has recognised the rights of patients, specifically in terms of access to healthcare, ensuring that such healthcare is high quality and safe, and that patients should be reimbursed. The demand for greater legal certainty in this area implies a commitment from the Member States to cooperate with one another, particularly by recognising medical prescriptions issued in other Member States and ensuring a quality service in their own territory. I would stress the fact that the Commission is obliged to take measures in order to make it easier to understand information regarding prescriptions and instructions on the use of medicines, indicating the active substance and the dosage, which will clearly be beneficial to patients. Given the specific nature of this issue, there needs to be a separate directive from the one on services. I voted in favour of the report by my colleague from the Group of the European People's Party (Christian Democrats), Mrs Grossetête, as I believe that the affirmation of the right of patients to cross-border healthcare is relevant.
The directive on the application of patients' rights in cross-border healthcare is an extremely important document for EU citizens, and so I have followed work on the issue very attentively. I am pleased to note that the directive gives patients the right to choose the place where healthcare will be provided, thereby strengthening the common market, which is the main subject of my work in the European Parliament. This also means that it introduces adaptations which take account of citizens' freedom to travel and work in any EU Member State. This directive, which could be called a Schengen for health, covers such issues as the mutual recognition of prescriptions, an end to discrimination against patients on the grounds of country of origin and the removal of the need for additional insurance abroad.
The issue of counterfeit drugs and medicinal products is another very important issue from the point of view of the common market. The directive stresses that they are a serious problem, particularly in the context of cross-border healthcare, and the same is true for medical tourism. The directive tackles this problem by ensuring that the costs of treatment are reimbursed to the level guaranteed in the country of origin, or, if the treatment or procedure cost less than this sum, that the actual costs incurred are reimbursed. The solutions introduced will help to improve the situation of patients in the European Union and will strengthen the common market, and so I voted in favour of adoption of the directive.
I was pleased to be able to vote in favour of the report, which, following the agreement with the Council during the second reading, will bring significant improvements in the free movement of patients within the European Union. Outpatient treatment now presents no problems for the citizens of the EU and inpatient treatment has become much simpler. It is in areas like this that Europe can contribute significant added value. The result is that the healthcare sector is gradually being transformed from a patchwork of individual services into a single entity.
It is very important for our citizens to have the opportunity to obtain necessary and high quality healthcare services whether they are at home or abroad. I am pleased that this report also talks about patient mobility in the EU. Lithuanians living and working abroad must be guaranteed the opportunity to obtain treatment if necessary, without paying absurd amounts of money or waiting for months in uncertainty. Information is the key. I support the rapporteur's proposal that every Member State should maintain national contact points to inform patients about the availability of healthcare and administrative procedures. Sometimes, however, treatment is not available for all illnesses in a citizen's own country, and in such cases therefore, treatment should be provided in another country. We must strive to ensure that cross-border healthcare services or 'medical tourism' (as the rapporteur observes in this case) do not weaken our national healthcare systems. There needs to be a perfect balance. Low prices and easy travel are making Lithuania particularly attractive to other EU residents who may be looking abroad for opportunities of cheaper treatment and cheaper operations. Unless it is strictly controlled, 'medical tourism' could cause a surplus of services or unnecessary logistic costs, particularly for new EU Member States like Lithuania.
in writing. - Health service structures vary greatly across the EU, and I support this directive that outlines a coherent approach to funding cross-border healthcare.
Although cross-border healthcare affects only a small percentage of EU citizens, clarifying the existing rights of these patients in this single piece of legislation will ensure that citizens wishing to travel to another Member State for medical treatment are financially protected. It is important that patients such as those living near national borders, as well as residents of smaller Member States who suffer from rare diseases, are provided with financial support when seeking medical care elsewhere in the EU.
The agreement will allow patients to be reimbursed for treatment they receive, up to the amount anticipated by their own national health system for similar treatment. This directive on cross-border health will also ensure that Member States establish contact points to provide sufficient information to citizens wishing to travel abroad for treatment.
On 19 January, the European Parliament adopted European legislation on patients' rights in cross-border healthcare.
I can only support access to healthcare for all EU citizens irrespective of the State in which they reside. However, that is not the main objective of this text, which aims, first and foremost, to strengthen the internal market rather than promote universal access to healthcare.
The text states that travelling abroad to receive treatment could, in particular, benefit patients who are on long waiting lists or those who are unable to find specialised healthcare.
The first right of patients is be treated promptly and appropriately, without any obstacles, in the place in which they reside. It is obscene to present as a right the obligation for a sick person to have to move and fund a trip abroad in order to receive proper treatment.
Instead of supporting public healthcare systems to guarantee equal access to quality healthcare, patients are invited to choose their treatment throughout Europe just like any good put into free circulation within the European Union.
I cannot support such a concept of healthcare.
I agreed with this resolution on FLEGT Voluntary Partnership Agreements with the Republic of Cameroon and the Republic of Congo. It needs to be stressed that these voluntary agreements on trade in timber cannot undermine the EU's overall objective of combating climate change and must guarantee sustainable use of forests. I hope that these voluntary agreements will help, rather than hinder, the idea of jointly stopping the trade in illegally harvested timber and contributing to efforts to stop deforestation and forest degradation, related carbon emissions and biodiversity loss globally.
I therefore support calls for the Commission to ensure that EU policy is consistent and to pay the utmost attention to ensuring that VPAs do not encourage the expansion of industrial logging activities into intact forest landscapes, and to work with all governments signing up to VPAs in the future to monitor and take steps to eliminate the negative effects, both direct and indirect, of commercial logging on wildlife.
I welcome the Voluntary Partnership Agreements (VPAs) because of what they represent in terms of combating the trade in illegally logged timber in the EU. I would stress their importance in combating deforestation and the degradation of forests, as well as the resulting carbon emissions and loss of biodiversity at global level. The aforementioned reports simultaneously promote economic growth, human development and sustainable food sources. I call on the Commission to ensure that EU policy is coherent, with a view to making an effective contribution to the international commitments of all the parties involved in the VPAs.
According to the United Nations, 20-40% of world timber production is the result of illegal logging. What is more, each year, deforestation increases by 13 million hectares and causes an estimated 20% of global CO2 emissions. The Voluntary Partnership Agreements that Parliament has just adopted will help combat the trade in illegally harvested timber by improving the traceability of timber harvested in the Republic of Congo and in Cameroon thanks to independent audit procedures and good forest governance policies. More generally, these agreements recall the responsibilities incumbent on the European Union when it negotiates trade agreements. The European Commission must conduct a consistent trade policy and must ensure that trade agreements do not lead to large-scale deforestation so as to satisfy the demands for free trade in timber or biofuel production. That is why Parliament insists that the European Commission present a regular report on the implementation of these agreements.
I voted in favour of the motion for a resolution on Forest Law Enforcement Governance and Trade Voluntary Partnership Agreements (VPAs), since negotiating these VPAs will allows us to define good practice for future negotiations with countries supplying wood, with a view to the eradication of illegal logging, and to the conservation and sustainable use of forest resources at global level.
Illegal logging is nothing short of the pillaging of the natural resources of countries that supply wood, normally developing countries, and it constitutes a clear attack on biodiversity and the quality of people's lives and their future prospects. If agreements such as those reached with the Republic of Congo and the Republic of Cameroon prove to be effective in combating this scourge, they may come to form a good basis for future agreements of the same kind. I welcome Europe's concern for the protection of other countries' natural resources, but I must stress that despite the regulatory framework under the agreements, any victory in combating the trade in illegal timber greatly depends on the governments and institutions of the timber-producing countries. Without their involvement and effective commitment, any instruments that they agree upon will be useless. This model is therefore also a call for such countries' EU counterparts to take responsibility so as to understand the need to protect the interests of their future generations, and act in everyone's interests by resisting the appeal of instant profit.
The European Union has been struggling to combat illegal logging, while seeking to conserve forest resources and promote their sustainable use globally.
I therefore welcome the signing of the Voluntary Partnership Agreements with Cameroon and the Republic of Congo with the aim of improving forest governance and reforming existing legislation where necessary so as to ensure that activities in the forestry sector are transparent, respect indigenous peoples' rights, and do not contribute to adverse environmental impacts.
These agreements are crucial to eradicating illegal logging, thereby bringing an end to deforestation and the degradation of forests, and to the resulting carbon emissions and loss of biodiversity at global level. To this end, I would stress the importance of calling on the Commission to regularly produce and present to Parliament a progress report on the implementation of the various provisions of all current and future agreements.
This resolution rightly states that the large-scale industrial exploitation of tropical forests is unsustainable, as it leads to the degradation and destruction of ecosystems that are of great importance, both from a functional point of view and in terms of the natural assets that they protect. We also believe that it is right and timely that the resolution points out the limitations and contradictions of the Forest Law Enforcement, Governance and Trade Voluntary Partnership Agreements. However, it still falls short of what is needed to tackle the causes of the problem of illegal or unsustainable logging. In particular, it is important to mention that this problem cannot be separated from the enormous weaknesses in the economies of these countries and the significant levels of poverty amongst their peoples, and that, at times, this activity is the only source of income for many families. This inevitably leads to the conclusion, included in our proposed amendment, which was unfortunately rejected, that it is only possible to put a stop to illegal or unsustainable logging if the terrible social and economic situation in these countries is addressed, reversing an economic model based on heavy dependence on exploiting and exporting a select number of raw materials to industrialised countries, which fosters neo-colonial relationships of dependence, and encourages the plundering of resources from developing countries and their subjugation.
Once again, I wish to use the forum of the European Parliament to remind everyone of the significance of forests for the climate, water management, agriculture and the culture of the country or region in question, particularly in rural areas. The market value of goods made from timber is also considerable. We must therefore be absolutely sure that timber from Cameroon, the Republic of Congo or any other third country has been obtained, transported and placed on the market legally, respecting the needs of local communities and forest management legislation. Entering into a partnership with these countries will result in improved forest management and greater credibility and competitiveness for exporting countries in the international arena.
in writing. - I welcome this resolution which accompanies the consent procedures for the Voluntary Partnership Agreements on forest law and the trade in timber with Cameroon and the Congo. The resolution rightly emphasises that sufficient funding, monitoring and NGO and civil society involvement will be vital if the VPAs are to achieve their aims.
In the fight against the pillaging of biodiversity, the issue of forest destruction is absolutely crucial. It is primarily the result of the production-driven rationale of modern-day globalisation and is therefore still perfectly legal. The implementation of bilateral Voluntary Partnership Agreements to combat the illegal exploitation of forests is a very partial step towards the necessary establishment of a mechanism for punishing all ecological crimes. These agreements, which are still very rough and ready, nonetheless deserve to be encouraged and, most especially, improved.
Logging in African countries is often carried out illegally, which impacts very heavily on the protection of producer countries' natural resources, as well as being an attack on biodiversity, and on the quality of people's lives and their future prospects.
The signing of this type of agreement with the Republic of Congo and with Cameroon could help to reverse this trend, if they are effective and clearly succeed in bringing an end to illegal logging in these African countries. The EU's use of this type of agreement to defend the natural resources of others is noteworthy. However, in order for these initiatives to be successful, it is very important for the governments and institutions of the producer states to aid in this fight too.
We cannot expect the partnership agreements on the worldwide sustainable use of forest resources to produce any miracles. It will only be possible to combat illegal logging effectively if the local systems can be made more resistant to corruption, if the back doors which are currently being used to get around existing regulations can be closed and, finally, if significant penalties and sanctions can be imposed for failure to comply with the regulations. With regard to the environmental damage caused by activities in the forestry sector, it is important not to forget the damage caused by transport. Although we cannot expect miracles from the agreement, it is a step in the right direction, which is why I have voted in favour of this report.
I voted for the motion for a resolution on the Voluntary Partnership Agreements (VPAs) on forest law enforcement, governance and trade in timber and derived products to the European Union. I voted in favour because I believe that the negotiation of these VPAs enables us to obtain guidelines on best practices that could serve as a precedent for the negotiations under way for other VPAs with timber-producing countries.
In this context, I welcome the EU's acceptance of its share of the responsibility for eradicating illegal logging, as well as the related trade, and for strengthening efforts connected with the conservation and sustainable use of forest resources globally. I welcome the fact that the commitments of the parties involved to improve forest governance are transparent and respectful of indigenous peoples' rights, whilst ensuring forest biodiversity, the climate and sustainable human development.
I voted in favour of this motion for a resolution on Voluntary Partnership Agreements with Cameroon and the Republic of Congo. I would stress the need, when negotiating future agreements of this type, to provide for measures that secure the objectives of the eradication of illegal logging, the conservation and sustainable use of forest resources, and respect for the rights of the local populations.
in writing. - After a thorough scrutiny together with several NGOs, we have decided to support the signature of the two VPAs. Greens' recommendations were unanimously adopted in committee. However, we demanded in our explanatory statement that the Commission explains some details more in depth. Thus, to raise some additional concerns, an oral question with debate has been tabled, with the support of all political groups, underlining the need for the Commission to make sure some criteria are guaranteed, not only during the signature phase, but also during the most crucial implementation phase of the agreements. For example, we ask the Commission to present, within six months of the entry into force of any VPA, a report on the measures undertaken to ensure that the dialogue between the stakeholders and civil society, including the local and indigenous population, continues and is maintained during the implementation phase. Underlined in the text are the risk of large-scale exploitation of forests, and both the direct and indirect impact of commercial logging on wildlife, biodiversity, deforestation, degradation of forests, and local populations and indigenous people. We have also tried to raise the crucial need to ensure freedom of speech and respect for human rights, so that any complaints are heard in any country concerned by VPAs.
Voluntary partnership agreements on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) represent the European model, currently at the draft stage, for combating the illegal international trade in timber.
The approved partnerships with the Republic of Cameroon and the Republic of Congo include good practice guidelines, which may form an important precedent for other ongoing negotiations with timber-producing countries. Central to the approved text is the idea of jointly stopping the trade in illegally harvested timber and products made from such timber and contributing to efforts to stop deforestation and forest degradation, related carbon emissions and biodiversity loss globally. At the same time, that would promote sustainable economic growth, sustainable human development and respect for indigenous and local peoples.
Whilst forests are the sovereign possessions of the states where they are located, the forest environment is a common heritage of humankind and must be protected, preserved and, where practicable, restored with the ultimate aim of maintaining global biodiversity and ecosystem functions, and protecting the world's climate from the changes now occurring.
Under the framework of FLEGT, tropical timber exporting countries have begun drawing up Voluntary Partnership Agreements (VPAs) with the EU, in order to guarantee the traceability and legality of timber. Independent verification procedures are also provided for by these agreements. This enables them to set the standard for the management and exploitation of forests. I can only welcome the fact that the Commission has concluded agreements with Cameroon and the Republic of Congo. These agreements form a good basis for future VPAs: for example, with certain Asian countries and the Democratic Republic of Congo.
Another important consideration for the Group of the Greens/European Free Alliance is the fact that the Commission has committed itself to reporting, within six months of the start of the Voluntary Partnership Agreement, on measures taken to enable and maintain an ongoing dialogue between the stakeholders and civilian communities, including local and indigenous populations. The overexploitation of forests threatens not just the local population but also the fauna and flora, and biodiversity. The kind of mass deforestation which leads to increased global warming will be reduced by these agreements.
I agree with the goal of providing a legislative framework for identifying and ensuring the traceability of timber products, establishing independent governmental verification procedures which certify that all timber products exported by the Republic of Cameroon to European markets have been obtained, harvested, transported and exported legally, with the aim of establishing the foundations of legal management and use in Cameroon's timber sector, and strengthening the enforcement of forestry regulation and governance. I also believe that this agreement is of the utmost importance, as this country is the main African exporter of timber to Europe, and there are serious problems at several levels of governance, such as environmental degradation and corruption. It is also necessary to ensure that international commitments made by the EU and Cameroon are fulfilled in terms of the environment, of the adoption of civil-society oversight, and of greater involvement from local and indigenous communities, ensuring that the latter can enjoy their fundamental rights.
I voted in favour of this recommendation. Cameroon, 40% of whose territory is covered in forest, is the largest African exporter of hardwoods to Europe. It sells 80% of sawn timber to the EU. However, the industry is beset by serious problems of governance, leading to environmental degradation, inequalities, impoverishment and corruption. Up to now, surveys by NGOs have shown that 20% of the Congolese timber imported onto the European market is of illegal origin, whether it is for production, sale, processing or export. This Voluntary Partnership Agreement between the European Union and Cameroon is a good example of how, by buying responsibly, we can have a positive influence on the quality of the environment in third countries or the world in general, reduce pollution and combat climate change, poverty and corruption. I believe that the principle of responsible buying can significantly contribute towards reducing the volume of unfair and unlawful trade and contribute to safeguarding forests and biodiversity.
I welcome the commitments made between the EU and the Republic of Cameroon with the aim of improving forest governance and reforming existing legislation where necessary, so as to ensure that activities in the forestry sector are transparent, respect indigenous peoples' rights, and do not contribute to adverse environmental impacts.
The forest environment is a shared piece of world heritage and must be protected, preserved and, if possible, restored, with the ultimate goals of maintaining global biodiversity and the functions of ecosystems, and of protecting the climate. In order to achieve these goals, it is essential that partner governments in Africa and third countries draw up resource management and land use plans. At the same time, they must identify the aid that will be necessary from foreign partners and from international organisations in order to move forward with these goals.
I voted for the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on forest law enforcement as it will provide a legal framework for the lawful management of the exploitation of timber in Cameroon and of its export to the EU. The aim of this is to eliminate the corruption which the illegal timber trade stems from and to develop a set of good governance practices in this area.
The involvement of members of civil society in the conclusion of the agreement is a positive step and must continue in order to ensure external control over the progress of the process for eliminating fraud and developing sustainable trade.
I voted in favour of the recommendation on the Voluntary Partnership Agreement between the EU and the Republic of Cameroon as it sets out political and legislative reforms which will allow Cameroon's timber sector to promote good governance and transparency, with a view to combating fraud and the trade in illegal timber.
The conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on the implementation of legislation, governance and trade in the forestry sector with regard to timber products imported by the EU's Forest Law Enforcement, Governance and Trade (FLEGT) is of the utmost importance given the negative impact that the trade in illegal timber necessarily entails. This agreement should allow the origin of the timber to be identified and encourage the implementation of independent verification procedures that can prove it. I hope that binding Cameroon to the FLEGT will effectively reduce the resources available to traffickers and thus establish an effective and transparent system for checking whether timber is legal.
The European Union has been struggling to combat illegal logging, while seeking to conserve forest resources and promote their sustainable use globally.
I therefore welcome the signing of the Voluntary Partnership Agreements with Cameroon with the aim of improving forest governance and reforming existing legislation where necessary so as to ensure that activities in the forestry sector are transparent, respect indigenous peoples' rights, and do not contribute to adverse environmental impacts.
These agreements are crucial to eradicating illegal logging, thereby bringing an end to deforestation and the degradation of forests, and to the resulting carbon emissions and loss of biodiversity at global level. To this end, I would stress the importance of calling on the Commission to regularly produce and present to Parliament a progress report on the implementation of the various provisions of all current and future agreements.
While the objectives set out in this agreement, aimed at the traceability and certification of timber products originating in the Republic of Cameroon are apparently praiseworthy, they do not respond to the extent that we believe is necessary to the problem of forest destruction, and with it the threat to the integrity of resources of immense value from an ecological and conservation point of view, and which are vital to the existence and way of life of local communities and indigenous peoples. The rapporteur himself realises the weaknesses of the agreement, setting out a long list of concerns that it does not explicitly address. In particular, the agreement does not preclude the possibility that large-scale industrial logging may increase forest degradation and deforestation, including of virgin forest with high levels of biodiversity. The rapporteur admits that the agreement will facilitate the importing of timber originating in Cameroon to the EU and that this may result in conflicts with the EU's objective of combating climate change. It is acknowledged that local communities and indigenous people have not been directly involved in discussing the agreement. The lack of targeted funding is also acknowledged, as is the lack of technical support and human resources necessary to implement the agreement. These, amongst others, are some of the reasons behind our abstention.
The fact that Cameroon is Africa's leading exporter of hardwood to Europe makes it necessary to regulate the flow of goods through the partnership agreement on which we are voting today. The corruption and illegality afflicting trade in Cameroon really must be tackled through the development of a system to check legality and independent audits of the whole system. Although doubts remain as to the actual effectiveness of this agreement, I believe it is right to support Mr Jadot's recommendation.
I agreed with this document, because the objective of the Cameroon-European Union Voluntary Partnership Agreement is to provide a legislative framework within which to detect and ensure the traceability of timber, put in place government and independent verification procedures to certify that all timber exports from Cameroon to European markets have been procured, felled, transported and exported legally, in order to provide a basis for the legal management and exploitation of the Cameroonian forests, and reinforce the application of forestry regulations and governance. In my opinion, we must put an end to the illegal trade in timber and corruption, and establish an effective, transparent system for monitoring the legality of timber and derived products. The Cameroon-EU Voluntary Partnership Agreement, which was concluded in accordance with WTO rules, provides for a series of political and regulatory reforms which will enable Cameroon's timber industry to establish good governance and greater transparency. The VPA establishes an innovative procedure for combating fraud and illegal practices in the timber trade, including a definition of what constitutes legal trade in timber, a system to check legality and independent audits of the whole system designed to achieve more sustainable trade in timber. It must be stressed that these voluntary agreements on trade in timber must not run counter to the EU's overall objective in terms of combating climate change and must guarantee sustainable forest use, stop deforestation and forest degradation, and related carbon emissions and biodiversity loss globally.
The draft resolution in question concerns the important partnership agreement between the European Union and the Republic of Cameroon. The main aim of this partnership is to provide a legislative framework within which to ensure the traceability of timber, put in place procedures to certify the quantities of timber exported from Cameroon to European countries, and check that the trade complies with legal and, above all, environmental requirements. Cameroon is the largest African exporter of hardwoods to Europe, which purchases 80% of its production. In the light of this fact, we must consider the need to adopt monitoring systems and procedures in this area of the market in order to avoid market activities being carried out using illegal procedures. I decided to support this recommendation because I am convinced of the need to develop agreements with countries outside Europe. However, I would emphasise that these partnerships must comply with the rules laid down to safeguard the environment and must be subject to stringent controls, in order to ensure that these activities become true opportunities for development and growth.
In the fight against the pillaging of biodiversity, forest destruction is an absolutely crucial issue. It is primarily the result of the production-driven rationale of modern-day globalisation and is therefore still perfectly legal. The implementation of the bilateral EU/Cameroon Voluntary Partnership Agreement to combat the illegal exploitation of forests is a very partial step towards the necessary establishment of a mechanism for punishing all ecological crimes.
The independence of decisions concerning the granting and verification of export licences should be guaranteed by public services, and the promotion of the timber trade as well as the development of forest industries should be limited to what is ecologically sustainable. The absence of such measures is particularly regrettable. Furthermore, serious reservations should be expressed concerning the reliability of the control system given the dereliction of duty on the part of the authorities in Cameroon.
Logging in African countries is often carried out illegally, which impacts very heavily on the protection of producer countries' natural resources, as well as being an attack on biodiversity, on the quality of people's lives and on their future prospects.
I am hopeful that the agreement negotiated with Cameroon will effectively combat illegal logging in the country, thus contributing to improving conditions for populations living off income from this economic sector, and that it will also contribute to improving biodiversity and protecting natural resources in Cameroon.
Although the partnership agreement with Cameroon in the forestry sector is commendable and, as it is being introduced during the International Year of Forests, is also a very convenient way for the EU to improve its image, it is doubtful whether the agreement is worth the paper it is written on. Corruption is a fact of life in Cameroon. In the world rankings produced by Transparency International in 2010, it was in 146th place. Environmental organisations claim that the government of Cameroon is aware of the environmental crimes being committed by the forestry industry, but that corruption is preventing the companies from being monitored and prosecuted. Foreign companies are said to control more than 60% of timber extraction and processing and three quarters of the timber exports. Although we cannot expect miracles from the agreement, it is a step in the right direction, which is why I have voted in favour of this report.
Forty percent of Cameroon's surface area is covered in forest - for the time being - because Cameroon is the largest exporter of tropical wood in Africa and in no other country are the forests being so extensively cleared. Experts estimate that, in 10 to 15 years, the most ecologically important tree species in the Congo Basin will have disappeared if the logging continues in the same way as it has been done up to now - aimed at maximum yield. This ultimately threatens the green lungs of Africa, which are vitally important for the global climate, and endangers the unique flora and fauna of Cameroon. To protect Cameroon's tropical forests, what is essential is the combating of corruption and bribery (at the level of the officials and also of the community tenants of state-owned forests), effective criminal prosecutions, sustainable forestry, where the quantity felled is only as much as will regrow, and better training for loggers in order to prevent damage to the land during logging. Above all, European companies must take some responsibility, because around 80% of the yield is shipped to Europe. The EU must act in this regard by taking direct and decisive measures. I have therefore voted in favour of this report, as it is moving in the right direction.
I am voting for the signing of a Voluntary Partnership Agreement (VPA) between the European Union and the Republic of Cameroon, the goals of which are strengthening forest governance, promoting Cameroon's timber products, and making the country more competitive on the international market.
These goals must respect the objectives and commitments of the Forest Law Enforcement, Governance and Trade Agreement: strengthening community land tenure and access rights, ensuring the effective participation of civil society - with specific attention to indigenous peoples - in policy making on forest governance related issues, increasing transparency and reducing corruption. Nothing will come of the aforementioned goals without the real and effective involvement of the authorities of the Republic of Cameroon.
I agree with the rapporteur when he highlights the need, given the new competences conferred by the Treaty of Lisbon, for the European Parliament to monitor the various stages of negotiating and implementing the VPA, and when he calls on the Commission to provide Parliament with studies of the agreement's social, economic and environmental impact, amongst other documents for assessing its implementation.
The aims of the Voluntary Partnership Agreement between the European Union and the Republic of Cameroon (the EU-Cameroon VPA, concluded on 6 May 2010) are to provide a legislative framework within which to detect and ensure the traceability of timber, to put in place government and independent verification procedures to certify that all timber exports from Cameroon to European markets have followed legal channels, and to reinforce the application of forestry regulations and governance.
Most of the criteria derived from VPA definitions have been met. Cameroon is 40% covered in forest and is the largest African exporter of hardwoods to Europe, with 80% of sawn timber sold to the EU. There are, however, serious problems of governance (corruption), resulting in environmental degradation.
There is, therefore, an urgent need to establish procedures to combat illegal trade in timber by analysing and overseeing the trading patterns more effectively. The EU-Cameroon VPA provides for a series of political and regulatory reforms and will come into effect as soon as the promised legislative changes have been implemented and the system to verify legality put in place.
For all these reasons, I am voting in favour of the proposal allowing Parliament to follow the Council's position.
The Cameroon-EU Voluntary Partnership Agreement provides for a series of political and legislative reforms which will enable Cameroon's timber sector to institute good governance practices and greater transparency. It is important to guarantee that any timber and derived products originating in Cameroon that enter European markets do so completely legally, as well as that any reforms implemented ensure respect for the rights of local and indigenous communities, and have a real impact at the level of combating corruption and strengthening the role of local civil society. I therefore voted for the signing of this agreement, and hope that the commitments made and the objectives of Forest Law Enforcement, Governance and Trade are fully adhered to when it is being implemented.
I considered the report, which agrees with the conclusion of a Voluntary Partnership Agreement between Cameroon and the European Union, to be worthy of support during the vote. I believe that it is very important for Cameroon, the largest exporter of hardwood from Africa to Europe, to apply strict regulations during its activities in this area. We must not allow abuse and the destruction of the environment to continue. An effective and transparent monitoring system needs to be established. I am convinced that European politicians must pay particular attention to the protection of the environment, and must support all efforts aimed at or assisting in the protection of the wellbeing of our environment, not just in Europe, but on a global scale as well.
I agree with the goal of providing a legislative framework for identifying and ensuring the traceability of timber products, establishing independent governmental verification procedures which certify that all timber products exported by the Republic of Congo to European markets have been obtained, harvested, transported and exported legally, with the aim of establishing the foundations of legal management and use in the Congo's timber sector, and strengthening the enforcement of forestry regulation and governance. This agreement is crucial, as this country exports timber and derived products worth more than EUR 250 million every year, more than half of which is destined for the EU. I also agree with the need to ensure that the international commitments that the Republic of Congo has taken on in terms of human and environmental rights are fulfilled.
I welcome the commitments made in the Voluntary Partnership Agreement (VPA) between the EU and the Republic of Congo with the goal of improving forest governance and reforming existing legislation in this area. It is necessary to ensure that activities in the forestry sector are transparent, respect peoples' rights, and do not contribute to adverse environmental impacts. I would stress the role of independent national civil society organisations and of independent external observers in monitoring the proper implementation of VPAs by all parties involved.
I voted in favour of the recommendation on the Voluntary Partnership Agreement between the EU and the Republic of Congo as it sets out political and legislative reforms which will allow Congo's timber sector to promote good governance and transparency, with a view to combating fraud and the trade in illegal timber.
The trade in illegal timber is a problem which seriously affects the producing countries, one of which is the Republic of Congo, and it jeopardises ecosystems, ways of life and the very economies of developing countries. Unfortunately, the European Union continues to accept illegal timber, so the measures aimed at impeding its entry into the EU are to be welcomed. In this sense, a partnership agreement aimed at identifying the origin and legality of the timber reaching the EU is clearly a positive measure. As with other consumer goods, the consumer should be able to trace the timber back to its source and ensure that it meets the legal requirements that apply to it.
The European Union has been struggling to combat illegal logging, while seeking to conserve forest resources and promote their sustainable use globally.
I therefore welcome the signing of the Voluntary Partnership Agreement with the Republic of Congo with the aim of improving forest governance and reforming existing legislation where necessary so as to ensure that activities in the forestry sector are transparent, respect indigenous peoples' rights, and do not contribute to adverse environmental impacts.
These agreements are crucial to eradicating illegal logging, thereby bringing an end to deforestation and the degradation of forests, and to the resulting carbon emissions and loss of biodiversity at global level. To this end, I would stress the importance of calling on the Commission to regularly produce and present to Parliament a progress report on the implementation of the various provisions of all current and future agreements.
This agreement is aimed at ensuring the traceability and certification of timber products from the Republic of Congo. These objectives are ostensibly praiseworthy, but they do not respond to the extent that we believe is necessary to the problem of forest destruction, and with it the threat to the integrity of resources of immense value from an ecological and conservation point of view, and which are vital to the existence and way of life of local communities and indigenous peoples. The concerns expressed by the rapporteur himself are enough to prove the weakness of the agreement, justifying our abstention. Specifically, the agreement does not, of itself, ensure that deforestation and the large-scale degradation of intact forests will be combated, and it may even promote them in the absence of additional or complementary measures, as it is aimed at encouraging the importing of timber products from the Republic of Congo to the EU. This may throw up obvious conflicts with the EU's stated objectives of combating climate change and protecting biodiversity. It is also worth highlighting, as the rapporteur does, the lack of targeted funding or the technical support and human resources necessary to implement the agreement.
As with the provisions on Cameroon, and while I regret that the Treaty of Lisbon does not give the European Parliament the power of amendment, but only requires its consent, I have decided to support Mr Jadot's recommendation. Every year, the Congo exports over EUR 250 million worth of timber and derived products, half of which go to the European Union. Despite the fact that, as in the case of Cameroon, there are still doubts as to the actual effectiveness of the agreement we are voting on, I have decided to support it, as it represents a first step towards fighting fraud and illegality in the timber trade.
I agreed with this document, because the objective of the Congo-European Union Voluntary Partnership Agreement is to provide a legislative framework within which to detect and ensure the traceability of timber, and put in place government and independent verification procedures to certify that all timber exports from the Congo to European markets have been procured, felled, transported and exported legally. In my opinion, we must put an end to the illegal trade in timber and corruption, and establish an effective, transparent system for monitoring the legality of timber and derived products. The Congo exports over EUR 250 million worth of timber and derived products, half of which go to the European Union. Up to now, 20% of the Congolese timber imported onto the European market is of illegal origin, whether it is for production, sale, processing or export. The successive wars between 1993 and 1999 did nothing to improve the situation, and opened the floodgates to the scourge of corruption. There was therefore an urgent need to establish procedures to combat illegal trade in timber by more effectively analysing and overseeing the often complex trading patterns. It must be stressed that these voluntary agreements on trade in timber must not run counter to the EU's overall objective in terms of combating climate change and must guarantee sustainable forest use, stop deforestation and forest degradation, and related carbon emissions and biodiversity loss globally.
As we are well aware, much of the timber used in the European Union comes from the Republic of Congo. Surveys by NGOs working in the area have shown that at least 20% of Congolese timber is of illegal origin. The aim of this recommendation on the draft decision on forest law enforcement is to ensure that in the Congo, too, the European Union can do what has already been requested for Cameroon, which is to take steps to ensure that the timber market does not suffer any illegal and, hence, unacceptable, interference. This can be achieved, as the recommendation proposes, through the adoption of measures which will allow the EU to ensure that the political reforms launched through the partnership agreements actually contribute to an economy which is clean, both legally and environmentally, in order to safeguard the country from criminal activities and the misuse of its resources.
in writing. - I voted for this report. The Congo exports more than EUR 250 million of timber and derived products, half of which go to the European Union. Up to now, surveys by NGOs have shown that 20% of the Congolese timber imported to the European market is of illegal origin, whether it is for production, sale, processing or export. The successive wars between 1993 and 1999 did nothing to improve the situation, and opened the floodgates to the scourge of corruption. There was therefore an urgent need to establish procedures to combat illegal trade in timber by more effectively analysing and overseeing the often complex trading patterns. This Voluntary Partnership Agreement should help tackle corruption and significantly reduce the trade in illegal timber.
In the fight against the pillaging of biodiversity, destruction of the forest is an absolutely crucial issue. It is primarily the result of the production-driven rationale of modern-day globalisation and is therefore still perfectly legal. The implementation of the bilateral EU/Congo Voluntary Partnership Agreement to combat the illegal exploitation of forests is a very partial step towards the necessary establishment of a mechanism for punishing all ecological crimes. The independence of decisions concerning the granting and verification of export licences should be guaranteed by public services, and aid should be made available for combating the improper legal exploitation of forests. The absence of such measures is particularly regrettable.
Logging in African countries is often carried out illegally, which impacts very heavily on the protection of producer countries' natural resources, as well as being an attack on biodiversity, and on the quality of people's lives and their future prospects. I am hopeful that the agreement negotiated with the Republic of Congo will effectively combat illegal logging in the country, thus contributing to improving conditions for populations living off income from this economic sector, and that it will also contribute to improving biodiversity and protecting natural resources in the Republic of Congo.
This sort of agreement will only have any meaning when we can be sure that foreign companies are no longer exploiting the local companies, which have no forestry and environmental expertise, and when the Republic of Congo clamps down on corruption. The objective must be to establish a forestry sector which acts responsibly and plans for future generations. While the local people remain unaware of these issues, the whole thing will continue to be a sham.
Until the failure to comply with regulations on felling incurs significant penalties and sanctions, the EU agreement will remain completely ineffectual. Even if 'selective felling' does take place, it is important to remember how many trees will be lost during the transport process, for example, in order to build roads out of the forests. Although we cannot expect miracles from the agreement, it is a step in the right direction, which is why I have voted in favour of this report.
I also voted for the Voluntary Partnership Agreement (VPA) between the European Union and the Republic of Congo on forest law enforcement, governance and trade in timber and derived products to the EU. I welcome the goal of creating a legislative framework that makes it possible, inter alia, to identify timber products and ensure their traceability; to establish independent and governmental verification procedures certifying that all timber products exported by the Republic of Congo to European markets have been procured, felled, transported and exported legally, with the aim of establishing the foundations of legal management and exploitation in the Congo's timber sector; and to strengthen forest law enforcement and governance.
From the Congo-EU VPA concluded on 9 May 2009, I would stress the fulfilment of the criteria derived from VPA definitions, including those applying to the negotiation process, which culminated in an innovative agreement, the aim of which is to combat effectively the bad governance practices from which illegal trade in timber, and corruption, stem, and to establish an effective, transparent system for monitoring the legality of timber and derived products.
The aims of the Voluntary Partnership Agreement between the European Union and the Republic of Congo (the EU-Congo VPA) are to provide a legislative framework within which to ensure the traceability of timber, to put in place government and independent verification procedures to certify that all timber exports from Cameroon to European markets have followed legal channels, and to reinforce the application of forestry regulations and governance..
Surveys by non-governmental organisations have shown that 20% of the Congolese timber imported onto the European market is of illegal origin, at whatever stage in the process. That, ladies and gentlemen, is why there is an urgent need to establish procedures to combat the illegal trade in timber.
The EU-Congo VPA provides for a series of political and regulatory reforms which will enable the Congo's timber industry to establish good governance practices and greater transparency. It is important to ensure that the political and legislative reforms undertaken contribute to poverty reduction and a tangible improvement in people's living conditions.
The VPA will come into effect as soon as the promised legislative changes have been implemented and the system to verify legality put in place. For all the above reasons, I endorse the rapporteur's proposal to follow the Council's position.
The Congo-EU Voluntary Partnership Agreement provides for a series of political and legislative reforms which will enable the Republic of Congo's timber sector to institute good governance practices and greater transparency. It is important to guarantee that any timber and derived products originating in the Republic of Congo that enter European markets do so completely legally, as well as that any reforms implemented ensure respect for the rights of local and indigenous communities, contribute to improving populations' living conditions and to environmental conservation, and have a real impact at the level of combating corruption and strengthening the capacities of local civil society.
I therefore voted for the signing of this agreement, and hope that the commitments made and the objectives of Forest Law Enforcement, Governance and Trade are fully adhered to when it is being implemented.
I am in favour of this resolution because I believe we need to try to solve the serious problem of deforestation and degradation. Maintaining the integrity of forests remains a priority.
The Commission and the Council must step up their efforts to ensure human rights are respected in the Republic of Congo. Another problem on which preventive action is needed is corruption, which must be substantially reduced. In order to ensure that corruption declines, it is important to support measures designed to guarantee the independence of the local judicial system and the creation of new judicial procedures.
It is also vital to update legal texts designed to improve social justice and respect for the rights of local and indigenous communities. I should like to end by stressing the need for additional technical and financial resources to support the establishment of a system to verify the legality of timber.
The consent of the European Parliament to the Voluntary Partnership Agreements between the European Union and the Republic of Cameroon and the Republic of Congo has resulted in an important step being taken in the fight against illegal logging and the illegal trade in timber. A certification system, which ensures clear traceability, will benefit not only the European economy and the European timber industry in particular, but also the economy and timber industry in Cameroon and Congo. I am definitely in favour of these two agreements.
in writing. - As a part of FLEGT (Forest Law Enforcement, Governance and Trade), exporter countries of tropical hardwood have begun to sign Voluntary Partnership Agreements (VPAs) with the EU to ensure the traceability and legality of timber and verification procedures. The objective of the two FLEGT VPAs with the Republic of Congo and Cameroon is to provide a legislative framework which aims to: (i) detect and ensure the traceability of timber, (ii) put in place independent verification procedures to certify all timber exports from the partner country to the European market, in order to provide a basis for the legal management and exploitation of the Congolese and Cameroonian forests, and (iii) reinforce the application of forestry regulations and governance. A VPA has already been signed between the EU and Ghana in 2009. With the Lisbon Treaty, the European Parliament has codecision and needs to give its formal assent to two VPAs relating to Cameroon and the Republic of Congo. More VPAs are to come in the near future, especially with some Asian countries and also with the Democratic Republic of Congo.
I voted in favour of these resolutions because I believe it is important to preserve natural forests, the exploitation of which may lead to forest degradation and deforestation as well as destruction of the global environment.
Reform of the legal framework in the forestry sector is therefore necessary in order to have a Voluntary Partnership Agreement that is in keeping with the objectives of the action plan for forest law enforcement, governance and trade (FLEGT) and to ensure that social and environmental criteria are met. Legal texts designed to improve social justice must be updated so as to respect the rights of local and indigenous communities, thus guaranteeing for these groups the principles of direct participation in the drafting of the new regulatory texts and in the implementation phase of the transparency agreement.
The Commission must ensure that the rights of local communities, who are often the first victims of climatic and environmental degradation, are respected.
The European Parliament has voted for several agreements to combat the illegal trade in timber between the European Union and the Congo and the European Union and Cameroon.
These international agreements are designed to ensure the traceability of timber exported to the EU, in order to fight against deforestation and to preserve biodiversity, as well as to safeguard the rights of indigenous peoples.
The rapporteur, Mr Jadot, of the Group of the Greens/European Free Alliance, has included a number of amendments tabled by the Confederal Group of the European United Left - Nordic Green Left.
These reports remain to be implemented, and we must make sure that the Commission really does take the European Parliament's views into consideration
These reports can, nonetheless, be a source of support for all those who are fighting for a different kind of relationship with the countries of the South and, in particular, with the countries of sub-Saharan Africa.
I have voted in favour of the EU signing a Voluntary Partnership Agreement with the Republic of Cameroon and with the Republic of Congo. This year, 2011, is the International Year of Forests. Healthy forests are essential in order to maintain local biodiversity and they make an important contribution to the climate objectives we have set ourselves, because they act as natural CO2 sinks. Vegetation and woodland is being destroyed throughout the world, including in central Africa. Satellite pictures show that around 25 000 km² of African forests and other vegetation have been lost in the last 30 years. These new partnership agreements will promote the responsible management of the forestry sector in these two countries, which the EU has indirect responsibility for, as a result of its imports of timber. The EU is now accepting this responsibility. The introduction of traceability and legality verification systems for timber products will also ensure the necessary transparency.
in writing. - Although this resolution refers to working visas, it is highly unlikely that citizens of the Pacific States will select Malta, as opposed to the rest of the EU, as a place to seek employment. That is why I voted in favour of the original text proposed.
The resolution explains Parliament's doubts about the Interim Economic Partnership Agreement. It points out the objectives of the agreement (development, strengthening of trade links between the EU and the Pacific) and underlines the problems raised by the derogation from the rules of origin for processed fishery products. Nonetheless, in line with my refusal to accept the agreement, I voted against the resolution, which does not seem to me to highlight sufficiently the problems raised by the derogation from the rules of origin for processed fishery products, especially tuna.
I am looking forward to the European Commission supplying us with the impact assessment provided for by the agreement. It analyses the consequences of this agreement for employment in the EU and also in the Pacific, as well as for the European fisheries and processing sector. It is impossible to verify the origin of processed tuna that enters the European market. I shall follow the negotiations on the final partnership agreement between the EU and the Pacific States, and I shall ensure that the agreement does not contain any derogations from the rules of origin for processed fishery products from Papua New Guinea.
I welcome the efforts made towards deepening trade relations between the Pacific and the EU, with the aim of supporting regional integration and promoting the progressive integration of the economies of the African, Caribbean and Pacific (ACP) states into the global economy.
The EU has an important role in fostering the sustainable social and economic development of the ACP countries and in contributing to the general efforts to eradicate poverty in those countries. Trade relations between this region and the EU must, therefore, encourage and increase trade, sustainable development and regional integration, while simultaneously contributing to economic diversification and poverty reduction.
Trade policy is becoming more important than ever to the developing world because of the current economic and financial crisis, and I call for negotiations with all 14 ACP Pacific States on a comprehensive Economic Partnership Agreement to be as swift as possible.
With regard to Amendment 6, paragraph 23(3), we believe that it should always be up to the individual Member State to decide whether a visa is to be issued to a third-country national. If it is a question of a work visa, the work should always be on the same terms as it would be if it was done by an EU citizen in the Member State in question. We would also like a more precise definition of the phrase ''carers' or in similar professions'.
The current financial and economic crisis highlights that trade policy is more important than ever to the developing countries. The specific nature of the region, determined by fisheries and fisheries-related activities and industries, shows the best potential for future export growth, provided that fisheries activities are conducted in an environmentally sustainable manner.
As far as Aid for Trade is concerned, its objective is to improve developing countries' ability to capitalise on new trade opportunities.
I voted for the resolution on the Interim Partnership Agreement between the EC and the Pacific States in view of the fact that it is only one step towards negotiating a new, more extensive Partnership Agreement.
At the same time, the European Commission has to bear in mind that the future agreement will have to be negotiated with a larger number of states in the region to avoid becoming a source of division within the region. Furthermore, this agreement should not allow companies from third countries to enjoy the benefits of an exemption from EU customs duties to the detriment of local industries, workers and incomes.
I voted for this resolution because I believe that the partnership agreement will support regional integration and promote the progressive integration of the economies of the African, Caribbean and Pacific Group of States into the global economy, while also encouraging the sustainable social and economic development of these countries, thereby contributing to the eradication of poverty.
Although only Papua New Guinea and the Republic of the Fiji Islands have signed the interim partnership agreement with the EU, I believe that this merits our support because it allows European markets to be open to local products and, on the other hand, the gradual opening of those countries' markets to European products. I hope that trade relations between the Pacific States and the EU will grow and become stronger, while respecting different areas' specificities and bearing in mind the particular needs of those who have least. This trade mechanism should therefore be used, while keeping in mind the development needs of the countries which have signed the agreement, and employed as a tool for promoting those needs. The comprehensive agreement that may be concluded should not overlook the key issues listed in the resolution: 1) negotiations on intellectual property rights; 2) transparency of public procurement; and 3) the granting of working visas.
in writing. - My resolution, which accompanies the granting of consent to the EU-Pacific States Interim Partnership Agreement, makes it clear that Parliament, while welcoming this interim EPA covering only Fiji and Papua New Guinea, believes that any move to a full EPA must cover all 14 Pacific island states. This is important for regional solidarity, cohesion and integration.
The goal of Economic Partnership Agreements between the EU and Pacific States must be to increase trade, sustainable development and regional integration, while also promoting economic diversification and poverty reduction. Although currently only Papua New Guinea and the Republic of the Fiji Islands have signed the agreement, this is an important step towards the future economic development of this region, which is made up of 14 states and is crucial to the development of international trade.
The widely held belief that the promotion of trade relations between this region and the EU should encourage and increase trade, sustainable development and regional integration, while also promoting economic diversification and poverty reduction, is a particularly important feature of this European Parliament resolution on the Interim Partnership Agreement between the EC and the Pacific States. The Millennium Development Goals will be achieved through this interim agreement.
This point, along with the creation of a genuine regional market, constitutes a crucial basis for the successful implementation of the Interim Economic Partnership Agreement (EPA); similarly, this is also true of a possible comprehensive EPA in the future. Regional integration and cooperation are essential to the social and economic development of the Pacific States.
I voted in favour because I am convinced that this EPA can contribute to these regions' economic development, and I share the concerns mentioned in the resolution that such development should be accompanied by policies on environmental sustainability and inclusion. It falls to Parliament to monitor the implementation of this agreement, as part of the competences conferred by the Treaty of Lisbon.
I welcome the European Parliament's decision to approve the interim agreement between the European Union and the Pacific States. This agreement reflects the commitment of the European Union to this region of the world and sends a strong political signal to the States in the region. I am pleased about that. The political resolution that accompanies this decision to approve the agreement provides an opportunity to point out our demands. We want to establish a balanced and fair relationship with the Pacific States; one which allows for the development of these island States while protecting the interests of our own citizens. While the interim agreement includes specific provisions on the rules of origin for fishery products, it was important to manage this derogation. Indeed, in order to ensure that this derogation, which should allow for the creation of jobs and wealth, is of genuine benefit to local populations and does not harm the European fishery product processing and canning industries, it was vital to provide for an assessment of its impact as soon as possible and to allow for its suspension, where necessary. Guarantees exist to ensure that the agreement is fair and that measures will be taken, if necessary, to protect our interests.
I voted for this resolution on the Interim Partnership Agreement between the EC and the Pacific States in the hope that this agreement - which is currently limited to two countries: Papua New Guinea and the Republic of the Fiji Islands - could prepare the ground for a wider-ranging agreement. Such an agreement would be an instrument for promoting the Pacific Region's sustainable social and economic development, for reducing poverty, and for strengthening regional integration and cooperation, in line with the Millennium Development Goals.
The Interim Partnership Agreement between Papua New Guinea, the Republic of the Fiji Islands and the European Community was initialled on 14 December 2007.
These were the only countries of the Pacific Region to enter into the agreement as they were the most active in maintaining trade relations with the European Union, and mainly because they were interested in protecting their sugar and tuna industries. The agreement should also guarantee these countries further gains, thanks to a new regulation on duty- and quota-free access to markets.
By having better access to the European market, these countries will also benefit from new investment opportunities, which will also have a positive impact on employment. The economic partnership agreement provides for an ad hoc committee to be set up subsequently to monitor its implementation and to check its effects on local society and the local economy at regular intervals.
The resolution explains Parliament's doubts about the Interim Economic Partnership Agreement. It points out the objectives of the agreement (development, strengthening of trade links between the EU and the Pacific) and underlines the problems raised by the derogation from the rules of origin for processed fishery products. That is why I voted for this resolution and why I supported the amendments tabled by the Greens, which are entirely consistent with our concerns. I am looking forward to the European Commission supplying us with the impact assessment provided for by the agreement, and I shall be keeping a close eye on the negotiations on the final partnership agreement.
in writing. - I supported this Interim Economic Partnership Agreement with Papua New Guinea and Fiji as it is important to develop strong links with exporting countries in the Pacific Region. Despite concerns from some Members, I believe that we need to foster closer cooperation with these countries as this allows the EU to monitor catches of tuna and other fish that are canned on Papua New Guinea. This industry has also created hundreds of jobs for local people in the impoverished country.
I voted in favour of this resolution as I believe that this helps to establish new trade arrangements that are compatible with World Trade Organisation rules with the Republic of the Fiji Islands and Papua New Guinea. Interim Economic Partnership Agreements (EPAs) are agreements on the trade of goods that are intended to prevent a breakdown in trade between the countries of the African, Caribbean and Pacific Group of States and Europe. Although interim agreements may be seen as a first step in the process, in legal terms, they are completely independent international agreements which do not necessarily lead to a full EPA. I welcome the recommendations regarding the signing of definitive agreements, the origin of EU funds to finance these agreements, which should not come from the European Development Fund, the need for a parliamentary committee to monitor the implementation of the agreement, and a review clause envisaging a global impact assessment in three to five years.
Economic Partnership Agreements should promote trade between the EU and Papua New Guinea and Fiji and contribute to trade, development, sustainable growth and the reduction of poverty. Regional integration is crucial in the development of these countries. Therefore, the Commission should explain how these interim agreements will contribute to it. It is important that we sign a final agreement with the countries in this region. The relaxation of the rules of origin offer great opportunities for Papua New Guinea to promote the local economy.
However, it is important that we ensure that the poorest countries are not merely used as transit countries for products from other countries which do not qualify for this special access scheme. The interests of the local economy are paramount here. The Commission should monitor implementation and take appropriate action whenever its impact studies find serious distortions in the market.
This is an agreement that grants goods from the Pacific Region preferential conditions of access to the European market. I am in favour of the development of this region but I consider the derogation from the rules of origin for processed fishery products to be unacceptable. Indeed, this derogation gives rise to a situation of unfair competition for the European canning industry and does not truly benefit local populations.
Furthermore, imports of tuna from Papua New Guinea have doubled over the last two years, and we have reason to fear that this trend will become stronger in the future. As Vice-Chair of the Committee on Fisheries, I decided to vote against this agreement because it ignores the opinion adopted by this committee, which proposed abolishing the derogation from the rules of origin for processed fishery products at the end of the negotiations on the Interim Partnership Agreement.
Despite the low number of countries that have accepted the Interim Economic Partnership Agreement (EPA), this demonstrates Europe's commitment to supporting the development of Pacific countries by using a mechanism that goes beyond mere aid procedures and seeks to mobilise local economies, which hope to have the effect of creating businesses and jobs, and bringing about the greater movement of people and goods. Although I agree in principle with such an instrument, I cannot ignore my doubts about the impact that the EPA may have on the fisheries industry. I would therefore like the Commission to look at this issue with particular care, and I believe that the Commission's presentation of a report to Parliament on fishing in the Pacific and the management of the region's fish stocks is justified, as requested by the rapporteur.
I agree with this draft Council decision on the conclusion of the Interim Economic Partnership Agreement between the European Community and two Pacific States - Papua New Guinea and the Republic of the Fiji Islands - for the following reasons: 1. these countries are the region's largest economies and have signed Economic Partnership Agreements with the EU in the past; 2. despite the potential benefit of extending this partnership to other countries in the region, it has not been possible to do so; 3. this is an interim agreement which this House will need to reassess if we intend to convert it into a comprehensive one; 4. the Republic of the Fiji Islands has made commitments to the EU regarding human rights, democratic principles and the rule of law; 5. in spite of the criticisms made by members of civil society and politicians in the region, this partnership could contribute to these countries' strategic development.
We have been criticising the signing of these Economic Partnership Agreements with the countries of the African, Caribbean and Pacific Group of States (ACP) for a long time. Irrespective of their purpose and the rhetoric with which they are presented, these agreements are essentially aimed at free trade, with all the extremely negative consequences that result from it. Recently, in the last ACP-EU Joint Parliamentary Assembly, which took place in December 2010, the Council of the ACP countries expressed their concern with the fact that the European Commission is not respecting its objections on matters relating to protecting its economies. There is also a contradiction between the Commission's much-vaunted flexibility and the inflexible stance that it has taken in the technical negotiations. In this Interim Economic Partnership Agreement with the Republic of the Fiji Islands and Papua New Guinea, the EU has also been subjected to severe criticism by social and political organisations in the Pacific Region due to the pressures that have been put on these two countries to sign the agreement, under the threat of losing their privileged access to European markets. Critics have also said that there has been a significant decline in solidarity between the Pacific States since the signing of this agreement, creating feelings of division, which has lead to the break-up of certain regional groups due to the pressures that they felt that they were under to sign the interim agreements.
There is nothing more important than children's health and protecting the rights and welfare of children. Children must also have the right to family life, and it must be ensured that children do not have to spend long periods living in orphanages.
The agreement between the EU and the Pacific States grants Papua New Guinea a general derogation from the rules of origin for fishery products, especially tuna. This clause means that goods from that country can be considered to be Papuan, and consequently exempt from any customs duties or quotas, even if the fishermen, the fishing areas and the factories that produce the canned fish are not Papuan.
Now, the ones profiting from this are the Chinese, Australian, Thai and any other fishing fleets which unload their catch in Papuan ports. They are the canning factories belonging to these countries, which have set up in Papua New Guinea but which employ foreign nationals in dubious conditions. It is clearly the European, and most particularly the French, sector of the industry which is feeling the full force of this unfair and unlawful competition.
In the European Union, imports of tuna from Papua New Guinea increased by 76% between 2008 and 2009; in France alone, they increased by 1 500% over the same period. The perverse economic and social effects of this derogation are well known, and fears for the region's fish stock are well founded. That is why I voted against this agreement.
The Pacific States form a unique area, made up mainly of island states which are, to a large extent, ethnically diverse and whose culture differs greatly from that of Europe. They require different political and economic priorities. By concluding an agreement with these states, we wish to facilitate the free flow of goods and services, which should bring commercial advantages to both sides. However, we must also ensure that, while striving for market liberalisation, we are not perceived as interlopers wishing merely to secure access to resources and weakening regional solidarity in the process, as the critics would have us believe. Let us conclude agreements, let us open up the markets and let us promote competitiveness, but let our actions be guided by common sense and mutual benefit in all instances, in particular, when helping regions such as the Pacific States, which are often hit by natural disasters.
The Interim Partnership Agreement between the European Community, of the one part, and two of the ACP countries, namely Papua New Guinea and Fiji, of the other part, should be regarded as a step towards a comprehensive agreement. The Interim Partnership Agreement covers all of the important areas of a trade agreement, but could subsequently also cover intellectual property rights and developments in public procurement. I support the agreement but, at the same time, I am very aware of the possible impact this could have on the European fishing sector and, in this regard, I expect the Commission to carry out the investigation into this impact called for in paragraph 15 of the resolution adopted by Parliament.
The initiative which has been approved today by Parliament has created an agreement that will undoubtedly strengthen trade between the European Union and some of the Pacific States. In particular, the Interim Partnership Agreement has been concluded with Papua New Guinea and the Republic of the Fiji Islands, which hope to achieve the objective of protecting their sugar and tuna industries. In my opinion this is a step forward for development and prosperity. Thanks also to the rules of origin, it will provide real added value to the fishing industry and exports from these regions. I must also emphasise that the agreement could have major implications for relations with the other Pacific States, including Australia and New Zealand.
in writing. - I am delighted that Parliament gave overwhelming support to my recommendation that we consent to the EU-Pacific interim EPA. The interim agreement between Papua New Guinea, Fiji and the European Community was initialled on 14 December 2007. These two countries were the only ones in the Pacific Region to enter into the agreement, as the other members of the Pacific regional grouping - because of their low levels of trade in goods with the EU - chose not to sign. Fiji and Papua New Guinea entered the agreement mainly with the hope of protecting their sugar and tuna industries, which would have suffered greatly under the Generalised System of Preferences. The Interim Agreement covers rules of origin and market access issues. Regarding rules of origin, it covers fisheries, textiles and agriculture, leading to investment and employment opportunities. Regarding market access, duty-free and quota-free access to markets is to be granted, providing investment and employment opportunities. Trade and development issues are to be dealt with within the wider regional framework.
The Interim Partnership Agreement signed between the EU and Papua New Guinea and the Fiji Islands is the result of shameful pressure. This agreement provides for the gradual abolition of customs duties on a scale that is unsustainable for these States, the prohibition of any quantitative restrictions on exports and imports and the abolition of all subsidies for the export of agricultural produce to the Pacific States for Papua New Guinea and the Fiji Islands. It includes a rendezvous clause for the 'successful conclusion of the currently ongoing negotiations for a comprehensive Economic Partnership Agreement (EPA)'. These agreements are further proof of the neo-colonialism of the European Union. I voted against.
The goal of Economic Partnership Agreements between the EU and Pacific States must be to increase trade, sustainable development and regional integration, while also promoting economic diversification and poverty reduction. Although currently only Papua New Guinea and the Republic of the Fiji Islands have signed the agreement, this is an important step towards the future economic development of this region, which is made up of 14 states and is crucial to the development of international trade. This is the first step towards the extension of this agreement to other regional countries, and towards giving a significant boost to their economies and to the wellbeing of their populations.
I voted in favour of the interim partnership agreement between the European Community and the Pacific States, because I believe that it is important for Europe to have trade partnership agreements with third countries that are able to export products which European countries have difficulty in accessing. The development of international trade is logically accompanied by agreements which facilitate trade and make the commercial network increasingly accessible. Negotiations on the new Economic Partnership Agreements (EPAs) began in 2002 with the aim of building on and strengthening the regional integration processes in the ACP countries. The agreement in question concerns rules of origin in relation to fisheries, textiles and agriculture, leading to investment and employment opportunities, and market access, with duty and quota free access to markets which would provide investment and employment opportunities. The interim agreement has also brought about a reduction in governments' policy space in the form of regulatory power.
I voted for the recommendation on the conclusion of the EU-Pacific States Interim Partnership Agreement for the following reasons. The Fiji Islands and Papua New Guinea have decided to conclude the agreement mainly in the hope of protecting their sugar and tuna industries. The interim agreement covers rules of origin in relation to fisheries, textiles and agriculture whilst, however, establishing derogations that could threaten the competitiveness of some EU industries. As regards the tuna canning sector, the derogation granted enables countries like Papua New Guinea to operate as genuine hubs for the processing of huge quantities of tuna from a variety of sources: the Philippines, Thailand, China, the United States, Australia, etc. This tuna is landed in Papua New Guinea's ports and processed in factories that have been hastily set up by operators from the countries concerned for the sole purpose of benefiting from the total customs duty exemption granted by the EU under this interim agreement. This has been damaging the European canning sector, which has been complaining of unfair competition.
I therefore join the rapporteur in calling for a report to be submitted to Parliament on the specific aspects of the Pacific States' fisheries sector for assessment of the real impact that these measures could potentially have on the EU market.
Negotiations began in 2002 on new economic partnership agreements (EPAs) between the African, Caribbean and Pacific (ACP) States and the European Union to replace the previous unilateral regime of trade preferences in favour of the ACP countries.
Since specific issues of interest were the subject of individual negotiations at national level, and since partnership agreements were unlikely to be concluded straight away, it was decided to conclude interim EPAs focusing on trade in goods by the end of 2007. The aim of these was to avoid a disruption of trade, and they may not necessarily lead to comprehensive EPAs.
In the Pacific Region, only Fiji and Papua New Guinea concluded such an agreement. The agreement covers rules of origin in relation to fisheries, textiles and agriculture, leading to investment and employment opportunities. The European Commission hopes to conclude a comprehensive economic partnership agreement with the Pacific regional group, for which talks are ongoing.
I find it appropriate to support the Council's position in favour of the Interim Partnership Agreement, because I consider guaranteeing supplies of resources a priority, especially in view of their scarcity and environmental degradation. It is also essential to keep alive the decade-old agreements with the ACP countries, even if in a different form.
I welcome the European Parliament's decision to approve the interim agreement between the European Community and the Pacific States. This agreement reflects the commitment of the European Union to this region of the world and sends a strong political signal to the States in the region. I am pleased about that. The political resolution that accompanies this decision to approve the agreement provides an opportunity to point out our demands. We want to establish a balanced and fair relationship with the States of the Pacific; one which allows for the development of these island States while protecting the interests of our own citizens. While the interim agreement includes specific provisions on the rules of origin for fishery products, it was important to manage this derogation.
Indeed, in order to ensure that this derogation, which should allow for the creation of jobs and wealth, is of genuine benefit to local populations and does not harm the European fishery product processing and canning industries, it was vital to provide for an assessment of its impact as soon as possible and to allow for its suspension, where necessary. Guarantees exist to ensure that the agreement is fair and that measures will be taken if necessary to protect our interests.
I voted for this report because I believe that promoting trade relations between the Pacific States and the EU could contribute to promoting the region's sustainable social and economic development, to reducing poverty, and to strengthening regional integration and cooperation, in line with the Millennium Development Goals. However, I share the concerns expressed by the rapporteur about the exceptions to the rules of origin and their negative impact on the EU's fish processing and canning industries, which must be adequately evaluated by the Commission.
in writing. - Greens maintain their long-standing opposition to EPAs with any of the ACP regions, and consequently do not see the added value of the IEPA with two of the Pacific States.
In this specific case, Greens fear further de-integration of this region widely spread over the Pacific Ocean, as a consequence of IEPA preferential trade arrangements with the EU. Furthermore, a predictable unfettered increase in traditional exports, concentrated in raw materials such as copper, sugar, copra, fish and palm oil (agro-fuels!) is entirely at odds with sustainable development needs. Hence, Greens supported the Pacific Trade Ministers' (unsuccessful) request to revise critical elements of the IEPA, namely, the definition of 'substantially all trade', the ban on the use of export taxes and weak infant industry safeguards, and the Most Favoured Nation (MNF) clause.
On the global sourcing aspect, an alternative solution would have been to limit the provision to catches inside the 200-mile exclusive economic zone (EEZ), rather than in any waters. Last but not least, Fiji does not have a democratic regime. Our shadow, José Bové, tabled 11 amendments in that regard.
The EC/Pacific Interim Economic Partnership Agreement grants goods from the Pacific Region preferential conditions of access to the European market. I am in favour of the development of this region, but I feel that the derogation from the rules of origin for processed fishery products is unacceptable, as it allows for products manufactured in a country from raw materials which were not sourced from that country to be exempted from customs duties. This derogation is proving to be an incentive to fish in the tropical area without any concern for the management of fish stocks. Insofar as trade preferences do not only affect fishing zones in Papua New Guinea, it is difficult to monitor the origin of the catches, and this runs counter to the commitments made by the European Union to put a stop to illegal, undeclared and unregulated fishing. I am also concerned about the traceability of products to be imported into Europe from this area. By voting against, I wanted to show my disapproval of such a clause, which, in my view, should no longer figure in any trade agreement in the future.
I voted in favour of this resolution on international adoption in the European Union, which is striving for the welfare of every child and recognises the right of orphans or abandoned children to have a family and be protected. I agree with the calls to explore the possibility of coordinating a strategy with measures related to international adoption, taking international conventions into account, but it should be stressed that, bearing in mind the interests of the child, if the opportunities exist, preference should be given to adoption in the child's country of origin.
It is very important to develop a framework to ensure transparency and coordinate actions so as to prevent child trafficking for illegal adoption. At the same time, we must improve, streamline and facilitate international adoption and eliminate unnecessary red tape, while safeguarding the protection of the rights of children from third countries.
The protection of children's rights, enshrined in the Treaty of Lisbon, is one of the European Union's objectives to which even greater attention will have to be paid following the entry into force of the Charter of Fundamental Rights of the European Union. European Union policy must therefore guarantee and implement children's right to the protection and care necessary for their welfare. I voted in favour of this resolution, because I feel that there is a need to enhance policy on protecting children's rights. The number of children abandoned and institutionalised, which is very high in some Member States, is cause for concern. Furthermore, violations of children's rights, violence against them, child trafficking, enticement into prostitution, illegal work and other unlawful activities, remain a major problem in the European Union. I agree that it is necessary to assess the functioning of national systems at European level, so that it is possible to clarify matters as regards the protection of children's rights, and take measures, if necessary, that would ensure more effective protection of homeless children and give them opportunities to have a family and be safe.
I voted for this resolution as the severity of the problem of abandoned children has steadily grown in the European Union. It is important to protect the right to carry out international adoptions to avoid these children being obliged to live in orphanages. The Commission must inform us as to what measures have been taken or will be taken at EU level to protect minors due to be adopted by European citizens. I think that adoption must be arranged in line with national legislation and international conventions. The Commission must explain to us how these procedures will ensure that the child's best interests will always be protected.
I voted in favour of the joint resolution on international adoption, because I strongly believe that European coordination of adoption strategies and tools would not only bring about an improvement in the procedure as such, but would also ensure greater protection for orphans and abandoned children and their right to have a family. Synergy between international organisations, EU institutions and Member States would lead to a virtuous circle in which the central focus of children's needs would be flanked by the guarantee of information, preparation and support services for adoptive families. Finally, I believe that improved coordination can ensure greater certainty for adoptees in terms of correct adoption procedures and mutual recognition of documents, thus preventing child trafficking.
I voted in favour of the resolution on international adoption in the European Union. The protection of children's rights is one of the European Union's most important objectives. We must protect the welfare of each child and defend their interests. At present, there are many conventions in force on child protection and parental responsibilities. The 1967 European Convention on the adoption of minors aims to coordinate the laws of Member States relating to adoption. All Member States are signatories to the 1993 Convention on the Protection of Children and Cooperation in Respect of Inter-Country Adoption (the Hague Convention). Although the area of adoption falls within the remit of the Member States, I believe that there is a need to explore the possibility of coordinating at European level a strategy with measures related to international adoption. It is crucial to guarantee that international conventions are taken into account when drawing up such a strategy. We must aim to improve information services, preparation for inter-country adoption, the processing of applications for international adoption, and post-adoption services, bearing in mind that all international conventions relating to the protection of the rights of the child recognise the right of orphaned or abandoned children to have a family and be protected. For instance, the EU institutions and Member States must actively combat child trafficking for illegal adoption.
Romania is the European state which probably allowed the worst abuses to be committed regarding international adoption in the 1990s, immediately after the fall of Communism. Indeed, this was due to the lack of experience in a state which lived through a dark period for almost half a century, but equally to those who were fully prepared to exploit these weaknesses. This resulted in losing track of almost a thousand children involved in international adoptions. With the support of the European Union, which we were preparing to join, Romania carried out far-reaching amendments to its adoption legislation, in spite of the huge international pressure not to resort to a drastic measure such as abandoning international adoptions. In these circumstances, and judging by Romania's sad experience with international adoptions, the reluctance to accept a body like the European Adoption Agency, which will result in the creation of an actual European adoption market, is understandable.
Any resolution on international adoptions can only have the safety of minors as its objective, regardless of the interests of the states or the adopters. In addition, irrespective of any resolution or decision, in my personal view, domestic adoptions must take precedence in any legal system, present or future.
I voted in favour of the European Parliament Resolution on international adoption in the European Union, based on Romania's experience in this area. An analysis really needs to be carried out of all the national adoption systems to see what their strengths and weaknesses are and to recommend the best practices for adoption by Member States. Proper progress would be made if a situation was reached for coordinating at EU level the policies and strategies for the international adoption instrument, with the aim of improving the assistance provided in areas such as information services, preparation for inter-country adoption, processing of international adoption applications and post-adoption services, because the right of orphans or abandoned children to have a family and be protected must become a reality.
I voted in favour of the resolution on international adoption within the European Union. Although this is a matter for the Member States, I believe that protecting children's rights should be one of the EU's goals. In this context, I advocate the need to consider the possibility of coordinating strategies for an instrument for international adoption and post-adoption services at a European level, bearing in mind that all the international conventions on the protection of children's rights recognise the right of abandoned or orphaned minors to have a family and receive protection.
The adoption of children is a particularly sensitive issue. Human dignity and, in this case, the special care required of minor's best interests, make observance of and respect for international conventions on the matter recommended, along with a study of best practices and the exchange of experience between Member States. The European Union will be able to monitor these efforts and help to address the scourge of child trafficking, which predominantly affects the poorest countries and the people who are the least well-off.
The European Union has always fought to protect the rights of children and to defend their best interests. The intention of this resolution is for consideration to be given to the possibility of coordinating at European level strategies concerning the instrument of international adoption, in accordance with international conventions, in order to improve assistance in the areas of information services, preparation for inter-country adoption, the processing of applications for international adoption and post-adoption services, bearing in mind that all international conventions relating to the protection of the rights of the child recognise the right of orphaned or abandoned children to have a family and to be protected. I voted in favour because I believe that, although the issue of adoption falls under the jurisdiction of the Member States, there is a need for a minimum level of European convergence, provided that children's best interests are always respected.
We all agree with defending the wellbeing of children and guaranteeing their rights, as noted in this Parliamentary resolution. However, it is not enough to make general statements: it is also necessary to recognise the causes that have led to a situation where children are being exploited under international adoption.
The major causes behind the abandonment of children are poverty, inadequate social welfare systems, the lack of a sufficient social infrastructure network or adequate public services, as well as conflicts and military interventions.
in writing. - To determine the increasing problem of abandoned children, European institutions and Member States should play a more active role in improving the instruments of international adoption by facilitating and coordinating international adoption procedures at European level, without jeopardising in any way the security and safety of the children's rights and by respecting all international conventions protecting the rights of the child. The Union and the Member States have to ensure stronger scrutiny in cases of international adoption, in order to prevent child exploitation, abuses, abduction and trafficking. Member States should find a balance between high international safeguards and standards in order to safeguard the rights of the child and the reduction of bureaucracy and the facilitation of international adoption procedures. Moreover, Member States should have more transparent rules with regard to international adoption procedures and should also retain a constant exchange of information on the conditions and surroundings of the adopted child in the new environment. In conclusion, the primary concerns in the international adoption procedures should always be in the best interest of the child, with particular attention to children with special needs, in order to guarantee children's and families' rights.
I voted for this joint resolution, which allows us at one and the same time to defend the right of parents to adopt a child from another Member State, and to ensure the protection of minors at the time they are adopted and after they have been adopted. Indeed, international adoption should have a framework of specific rules in order to avoid abuses, such as child trafficking for example.
in writing. - Our national legal systems all have their own ways of dealing with adoption and other childcare issues. However, since issues such as people trafficking and the sexual exploitation of children have such an international dimension, EU-level action may be appropriate. We must never lose sight of the fact that the best interests of the child are paramount, and accordingly, I voted in favour of this resolution.
I voted in favour of this important resolution on international adoption in the European Union, because the protection of children's rights is one of the European Union's key objectives. At present, there are many conventions in force on child protection and parental responsibilities. I believe that there is a need to explore the possibility of coordinating at European level issues related to international adoption, with a view to improving information services, preparation for inter-country adoption, processing of applications for international adoption and post-adoption services. It is very important to establish a system that would ensure transparency and would stop the trafficking of children for the purpose of adoption. I would also like to stress that adoption should primarily be encouraged, whenever possible, and in the child's best interest, in the child's country of origin.
in writing. - I welcome this resolution which calls for consideration to be given to the possibility of coordinating at European level strategies concerning the instrument of international adoption, in accordance with international conventions, in order to improve assistance in the areas of information services, preparation for inter-country adoption, the processing of applications for international adoption and post-adoption services, bearing in mind that all international conventions relating to the protection of the rights of the child recognise the right of orphaned or abandoned children to have a family and to be protected.
The number of abandoned children has steadily increased over recent years, and this phenomenon can be observed in all of our Member States. These children - who are victims of conflicts and social exclusion, and who are exploited by criminal networks and used in all kinds of trafficking - are the victims of a failing international adoption mechanism. Furthermore, it should be noted that the majority of these children are girls, easy prey for prostitution networks and other forms of modern slavery. One of the responses that we can bring to this sad situation is to facilitate international adoption procedures. We should devote a real law to international adoption. All children should be guaranteed the right to be adopted.
Although responsibility for this matter today still lies with our Member States, we should nonetheless point out that the protection of the best interests of the child is a fundamental principle of the European Union and enshrined in the Charter of Fundamental Rights. In the absence of European legislation in this area, the European Union should do everything in its power to facilitate these adoptions, in particular, by allowing, in the months to come, mutual recognition of civil status documents and adoption decisions.
The adoption of children is an issue that has always been of concern to the EU and must be handled with the utmost care. Children are the future of any society and must therefore be treated with the greatest dignity. Their best interests must be taken into consideration, which means that compliance with relevant international conventions is required and recommended. The EU is therefore obligated to make every effort to confront the scourge of child trafficking, which predominantly affects children in the poorest countries and those who are least well-off.
Children are the weakest link in our society. Protecting their rights and subsequently ensuring that these rights are respected must be one of the major priorities throughout the EU. However, children are still falling victim to human trafficking and exploitation within the European Union, often as a result of unregulated adoption. Even though adoption is an effective way of ensuring that children do not spend their lives in orphanages, it is essential that strict inspections are carried out, in particular, of international organisations, in order to prevent abuse. I am abstaining, because the resolution does not include sufficient measures to guarantee that children can be protected against exploitation as a result of adoption.
Adoption is always a very sensitive issue and one that deserves special attention, as children's futures are being decided. Adoption is often a useful way of ensuring that abandoned children and orphans do not have unhappy childhoods spent in orphanages, without the love and care that all children should enjoy. Denying innocent children the opportunity of being loved and guided through life by loving parents who are there for them would be cruel and unjust. This is why I voted in favour of the resolution, as I believe strongly in the power of adoption as a way of giving a better life to children who will be the world's future. At European level, we need to create a coordinated structure supported by transparent and effective procedures, post-adoption support and a control mechanism to supervise the activities of each Member State. Adopting a child means ensuring they have a future which is better, protected and full of hope. Therefore, I believe that it is fundamental to implement specific legislation on the subject in order to deal with international differences.
I voted today in favour of the joint resolution on international adoption in the EU, the aim of which is to improve the adoption system between Member States and establish guarantees to ensure that adoption is carried out in the interests of the child, with absolute respect for its fundamental rights. We emphasise the need for the following in the resolution: to create a European adoption strategy that establishes adoption rules for the poorest to the most developed countries and which will enable the development of every child who has undergone international adoption to be monitored via periodic reports filed by the competent national authorities with the state of origin; to streamline adoption procedures and eliminate bureaucracy; to reduce the length of time that children remain in institutions and orphanages; to give priority to national adoptions; to put a stop to unaccountable action by gangs who exploit and trade in children for adoption.
I voted in favour of Parliament's resolution on international adoption in the EU. This initiative is in fulfilment of the Union objective set out in Article 3 of the Treaty of Lisbon for 'protection of the rights of the child'.
The economic development of the countries of the EU does not prevent there from still being serious failings in terms of children's rights: specifically, the problem of precarious childhood, and, in particular, that of abandoned and institutionalised children, as well as of violence inflicted on them. Another failing is in relation to the child trafficking for adoption, prostitution, illegal labour, forced marriage, and begging on the streets or for any other illegal purpose, all of which continue to represent a serious problem in the EU.
It is this context that defines the importance of this initiative, which calls on the Commission to consider the possibility of coordinating at European level strategies concerning the instrument of international adoption. A strategy is needed that conforms to international conventions in order to improve assistance in the areas of information services, preparation and processing of applications and post-adoption services. It must give consideration to the protection of children's rights, and recognise the right of orphaned or abandoned children to have a family and to be protected.
Halting international adoptions was one of the conditions for Romania's accession to the European Union. Romania decided in 2001 to place a moratorium on international adoptions after the European Parliament rapporteur for Romania, Baroness Emma Nicholson, condemned child trafficking activities and criticised the Romanian state for neglecting its children. I think that priority must be given, as far as possible and in the child's interests, to adoption in the child's country of origin, with possible alternative solutions including finding a foster family, personal or residential care or finding a family through the international adoption procedure, in keeping with the relevant national legislation and international conventions. Indeed, placing the child in an institution ought to be used simply as a temporary solution. At the same time, it is important for an EU-level methodology framework to be devised to carry out the assessment of the adopted children's development in their new families, using regular post-adoption reports compiled by the social services in the country where the adopted children have gone and submitted to the competent authorities in the country from which they were adopted. This mechanism ought to be implemented by coordinating actions between Member States and the European Commission, in cooperation with the Hague conference, the Council of Europe and child protection organisations which strive to prevent child trafficking for adoption.
Adoption is a particularly sensitive issue which should merit the EU Member States' full attention. Although there has been considerable progress made following the Hague Convention on the Protection of Children and Cooperation in Respect of Inter-Country Adoption, precarious childhood, violations of the rights of children, violence against them and child trafficking for adoption, prostitution, illegal labour, forced marriage, and begging on the streets or for any other illegal purpose, remain a problem in the EU.
Every effort must therefore be made to protect a child's right to a family life. In order to achieve this, it is important to consider the possibility of coordinating at European level strategies concerning the instrument of international adoption, in accordance with international conventions, in order to improve assistance in the areas of information services, the preparation and processing of applications, and post-adoption services.
in writing. - We Greens/EFA have abstained. In the joint motion for a resolution, following negotiations among political groups, the negative points of the EPP resolution were replaced. Nevertheless, the resolution was initiated by Italians in response to a very specific national need and in relation to a matter which does not fall under European competence. We have succeeded in making the resolution merely 'a call for the possibility of coordinating at European level the strategies related to the instrument of international adoption', with no reference to specific national problems. As we are already working on this matter in the JURI and LIBE Committees, there was no need for such a resolution.
A child's right to grow up in a healthy family environment which is beneficial to its harmonious development is the key concept behind this resolution. The growing number of children living in orphanages and the violations of their rights - particularly human trafficking, illegal adoption and work, and prostitution - that continue to take place in the European Union, has led to a stance of trying to reverse this situation. At the same time, it is worth noting the growing number of illegal international adoptions involving third countries which do not comply with the conditions established by the Hague Convention. The institutionalisation of children's rights within the EU, in Article 3 of the Treaty on the Functioning of the European Union, as one of the EU's objectives, and in Article 24 of the Charter of Fundamental Rights, pave the way for coordinating policies and strategies between the Member States, in accordance with the international instruments which are already in force. I believe that a mechanism urgently needs to be created at EU level which shows the functioning of the different national systems on this issue. A transparent and effective mechanism monitoring the adoption of children both pre- and post-adoption and the involvement of international organisations does not only promote the rights of children but also allows their harmonious upbringing.
With new migration flows, the problem of abandoned children, which was gradually being resolved, is becoming increasingly serious and significant.
It is crucial to find a legal framework to cover child protection and parental responsibility, eliminate unnecessary bureaucracy from practical procedures, and harmonise the laws of Member States in line with the 1993 Convention on the Protection of Children and Cooperation in Respect of Inter-Country Adoption and with the Treaty of Lisbon.
I would like to mention Germany's handling of adoptions as an example not to be emulated, in particular, regarding the placement of children with couples where one partner is German and the other is from another EU country. The legislator's ultimate aim must, of course, be to guarantee children the right to the protection and care they need for their wellbeing, while trying to avoid forcing them to live in orphanages.
International adoption should be permitted for the good of the child, but only if the opportunities for adoption in the Member State in question have been exhausted. As a rule, a child should be brought up in the country of which he or she is a citizen.
Foreign adoptions also take place in my own country of Poland. They usually involve children who have little hope of being adopted within Poland due to various illnesses. In 2006, for example, 202 foreign families decided to take care of 311 of our fellow citizens - 214 Polish children found Italian parents, 25 found French parents, 22 found American parents, 20 found Dutch parents, 15 found Swedish parents, seven found German parents, six found Swiss parents, one found Belgian parents and one found Canadian parents. The problem of orphaned children is practically non-existent in Western Europe, hence the high level of interest in the possibility of adopting children from the countries of Central and Eastern Europe.
I believe that the European Commission should, first and foremost: 1) inform Parliament what measures have been or will be taken at European level in order to prevent international adoption becoming a front for child trafficking; 2) provide an answer to the question of how the Commission intends to prevent children being adopted to fit in with the latest fashion. Europeans are becoming ever more willing to adopt children from Africa because this has become a popular practice among film stars. This is neither an adequate nor serious basis for adoptive parenthood, however.
I agreed with this resolution on the European integration process of Serbia, which reaffirms that Serbia's future lies in the EU, and encourages the country to continue its efforts towards this aim. Serbia has made progress implementing reforms, but further progress is required for the country to comply with the Copenhagen criteria. The Kosovo issue is very important. I therefore support the call in the resolution for the Serbian Government to dismantle Serbian parallel structures in Kosovo that undermine the decentralisation process and prevent the full integration of the Serbian community into the Kosovo institutions.
The EU must send a clear signal to the Serbian Government that we expect Serbia to adopt a constructive attitude towards the forthcoming general elections in Kosovo. I agree with the opinion presented in the resolution that the participation of Kosovo Serbs in the electoral process is an indispensable element aimed at preventing the Kosovo Serbian community from being marginalised.
in writing. - (LT) I voted in favour of this resolution. The enlargement process in the European Union is based on political, legal and technical compliance with the EU's demanding standards and norms. As far back as 2003, the countries of the Western Balkans were promised they could join the European Union when the countries fulfil set criteria. The European Union's objective is to ensure long-term stability and sustainable development in the Western Balkans. As the speed of integration of the countries in this region varies, every country must make maximum effort, carry out the required reforms and take the necessary measures to ensure the security and stability of every country, as well as of the region as a whole. Serbia is making significant progress in many areas and there has been successful and constructive cooperation with the European Union. The abolition of EU visas since 2009 shows Serbia's citizens that the EU has a favourable view of the reforms being undertaken in the country. I agree with the observations expressed in the resolution that reforms concerning the protection of citizens' and minority rights, media pluralism, the independence of the judiciary, prisons and many other areas must continue. Efforts to uphold the rule of law, which would ensure the democratic functioning of government institutions and the effective protection of human rights and freedoms, must remain one of the Serbian authorities' key priorities.
Serbia has received encouragement with the vote on the Stabilisation and Association Agreement. I hope that the ratification process will be speeded up by the vote of approval given today in the European Parliament. I should remark that one issue highlighted in the report on the Stabilisation and Association Agreement is linked to Serbia's failure to recognise the authorities in Kosovo and to the maintenance of parallel structures. Romania, for its part, has not recognised Kosovo's independence, which was declared unilaterally, in breach of international law. Serbia is an excellent neighbour to Romania, with centuries of history linking us. Indeed, Romania understands and supports its friends. Serbia's future obviously lies in Europe and its cooperation with the International Criminal Tribunal for the former Yugoslavia should demonstrate Belgrade's commitment to European values, democracy and human rights.
Serbia will clearly have to follow the same path for joining the EU followed by all Member States. However, it must receive equal treatment with regard to this path. Recent developments have shown that Serbia has understood the European community's expectations of it. Tangible progress has been made, but the EU must handle tactfully certain aspects of Belgrade's recent history which weigh heavily on the Serbian people.
The European Union is based on principles such as reconciliation and peaceful coexistence, targeting the same objectives of improving relations between the peoples in the region. In this context, I think that Serbia's future lies alongside the countries of the EU and I believe that this country must step up its efforts towards achieving this.
I voted in favour of this resolution as I recognise that Serbia is in a position to become an important player in ensuring security and stability in the Balkans. The future of Serbia is inevitably the EU. I therefore feel that the country should continue towards achieving this goal. The progress already made in the reform process is praiseworthy.
Anyone who looks at a map of the European Union will quickly realise that the Western Balkans are destined to become part of it. I believe that those countries' membership will eventually be achieved. Serbia's route towards it has been particularly difficult since the end of the former Yugoslavia following the collapse of Soviet power. Its involvement as the aggressor in fratricidal wars, and the brutal impact that they have had on neighbouring countries and on the international community as a whole have had serious consequences for the country and its people. The secession of Kosovo, which remains a deeply controversial subject, has heightened tensions in the region and continues to have an immense potential to cause instability. I hope that Serbia persists with opting for the EU, and I must congratulate its people and their leaders for the progress that they have made in this regard.
Serbia's future lies in the EU. I therefore welcome Serbia's application for membership of the European Union, submitted on 22 December 2009, and the decision taken by the Council of Ministers on 25 October 2010 to ask the Commission to examine Serbia's application.
I would congratulate Serbia on the progress achieved in the reform process. I would stress that the development of regional cooperation remains a key priority for the EU and is intended as a catalyst for reconciliation, good neighbourliness and enhanced people-to-people contacts in the Western Balkans. I therefore call on Serbia to adopt a constructive approach towards more inclusive regional cooperation.
I would point out that full cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY) is a fundamental condition for Serbia to progress on the path to EU membership. It should be noted that Serbia continues to respond adequately to ICTY requests for assistance. I call on the Serbian Government to continue working closely with the Tribunal, including swift transmission of all requested documents and timely completion of cases transferred back from the ICTY.
We voted against this resolution, chiefly because of the demands that are made on Serbia and the EU's unacceptable position regarding Kosovo. For instance, Parliament is calling upon the Serbian Government to dismantle parallel structures within Kosovo which it claims 'undermine the decentralisation process and prevent the full integration of the Serbian community into Kosovo's institutions', as well as the demands that it continues to make regarding cooperation with the International Criminal Tribunal for the former Yugoslavia. This pressure on Serbia is unacceptable, and is all the more complicated given that equivalent measures have not been taken in relation to Kosovo, despite public complaints about the trafficking of human organs by Kosovo's current leaders.
It is also unacceptable for Parliament to put pressure on Serbia to 'enter into dialogue with Kosovo without referring anymore to new negotiations neither on the status nor partition'.
The 'European integration process of Serbia' highlights something that we have long been pointing out. Today, it is clear that the war perpetrated by NATO and the major EU powers, with Germany at their head, was aimed at dismantling Yugoslavia and dividing its territory into countries which could protect the economic interests of big business in the EU.
I did not vote for this resolution on the European integration process of Serbia. This was not because of the process itself but because of the ambiguity of the text on the Kosovo issue.
The joint resolution between the European Union and Serbia, adopted by the United Nations General Assembly, is mentioned, but at no time is it spelt out that this cannot be regarded as an official recognition of the independence of Kosovo by Serbia, or by those Member States of the Union that have not recognised it.
Neither is there any mention of the Council of Europe's very disturbing report on the trafficking by the Kosovo Liberation Army (KLA) of organs removed from Serbian prisoners, which calls into question the current prime minister of Kosovo, while the surrender of the two most recent Serbian fugitives to the International Criminal Court is an essential condition for Serbia's accession to Europe.
As was the case during the various wars which marked the break-up of the former Yugoslavia, the evil is attributed to only one side and repentance is demanded from only one camp. In the long run, this is becoming difficult, even though the Serbian Government, blinded by the lure of the European Union, appears to be accepting it in the hope of accession.
in writing. - Serbia's moves towards EU membership are to we welcomed and will hopefully strengthen peace and prosperity in that area. Parliament's resolution calls for full respect for minority culture and languages - issues which lie at the very core of the European Free Alliance group.
The Stabilisation and Association Agreement between the EC and the Republic of Serbia came into force on 1 February 2010. Despite the fact that 11 months have passed, not all the EU Member States have ratified the agreement as yet. With this motion for a resolution, the European Parliament wanted, firstly, to emphasise the importance of Serbia's role within the European Union and, secondly, to approve the social and political improvements that the Serbian Government has introduced in recent years. It also wished to point out the steps that the country still needs to take in order to meet the European Union's requests for democratisation, freedom, and the adoption of fair and sustainable policies. While I believe that Serbia's entry into the EU is a considerable step forward for both the EU and the Republic of Serbia, I voted in favour of the motion for a resolution because I believe that the country will very soon manage to overcome all the limitations which have created such a wide gap between the two for so long.
in writing. - I voted for this resolution which notes Serbia's progress on reform and the Council's recent request to the Commission to prepare the opinion on Serbia's application for EU membership. Nevertheless, the resolution rightly points out that 'full cooperation with the International Criminal Tribunal for the former Yugoslavia', including delivering the last two fugitives to The Hague, 'is a fundamental condition for Serbia to progress on the path to EU membership'.
I am voting against this text out of solidarity with the Serbian people. To add the obligation to meet the Copenhagen economic criteria to the savage social cuts resulting from the austerity programmes imposed by the International Monetary Fund (IMF) since January 2009 is a social crime that I refuse to endorse. This is without mentioning the multiple violations of the sovereign right of the Serbian state to refuse to deal with the representatives of the separatist province of Kosovo contained in this text.
We all agree that the countries of the Western Balkans region are destined to become part of the EU; that will become a reality in the near future.
Serbia is part of that group, and is a country that has followed a difficult path since the former Yugoslavia came to an end after the collapse of the Soviet empire. Moreover, the fratricidal wars in which it became involved and their brutal impact on neighbouring countries and on the entire international community had unfortunate consequences for the country and its people. The so-called 'war' in Kosovo, which remains unresolved and very controversial throughout the international community, has also contributed to the fact that peace is still not a reality in the region.
It will therefore be desirable for Serbia to continue to move towards the European option. I should like to take this opportunity to congratulate Serbia's leaders and people on their efforts and on the progress that they have been making.
I voted in favour of this motion for a resolution on the European integration process of Serbia, because the development of regional cooperation remains a key priority for the EU and is intended as a catalyst for the implementation of the policies of reconciliation and good neighbourliness in the Western Balkans. As it aims to become an important player in guaranteeing security and stability in the region, Serbia's future is closely linked to the European Union and therefore, it must make maximum effort to ensure that it becomes a full Member of the EU. In order to achieve the status of an EU candidate country and begin negotiations with the EU, Serbia must open a dialogue with Kosovo, adopt a constructive attitude towards the forthcoming general elections in Kosovo and make every effort to prevent the Kosovo Serbian community from being marginalised. I agree with the proposal that candidate status should only be granted to Serbia once it has begun to cooperate fully with the International Criminal Tribunal for the former Yugoslavia (ICTY).
Furthermore, Serbia must continue with reforms under way and carry out new ones. The Serbian authorities must make every effort to ensure that the principles of the rule of law and democracy are properly implemented in the country and be vigilant that there is a continuous decline in the level of corruption in Serbia, and that those in office who abuse their position are subject to severe penalties.
This proposal for a resolution on the process of Serbia's integration into the EU merits my support for the following reasons.
A commitment was made to all the Western Balkan states in June 2003, at the Thessaloniki European Council, that they would join the European Union once they met the entry criteria. The pace of integration of the Western Balkan countries is individual and depends on the merits of each one of them with regard, in particular, to their determination to satisfy all the requirements, meet all the obligations, carry out all the reforms and adopt the necessary measures that EU membership implies.
Serbia's role as guarantor of the region's security and stability is crucial. That is why this resolution reaffirms that Serbia's future lies in the EU, and encourages the country to continue its efforts towards this aim. It commends Serbia on the progress achieved in the reform process, and welcomes the decision to open the ratification procedure of the Stabilisation and Association Agreement with Serbia taken by the Council on 14 June 2010, and the fact that 10 Member States have already ratified the agreement.
I voted for this resolution, which reaffirms that Serbia's future lies in the EU, whilst highlighting the progress made in terms of the reforms implemented, and urging the country to continue to make efforts to achieve compliance with the requirements and criteria that EU membership implies.
in writing. - Our group voted in favour, given that 16 out of the 17 amendments tabled were adopted or included in the compromise amendments drafted by the rapporteur, including the one asking that the candidacy be linked to closer cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY). Other amendments dealt with Kosovo, gender equality, minority rights, civil society, public transport, environment and relations with Bosnia.
This report lowers the barriers to trade between the European Union and Serbia and is a step on the way towards the prospective accession of this Balkan country.
This Stabilisation and Association Agreement was signed back in 2008, but since then it has only been ratified by 12 Member States, including Italy. The important objective achieved today must, in any case, be a new starting point for Serbia, which submitted its application in December 2009. Indeed, it must continue to cooperate fully with the International Criminal Tribunal for the former Yugoslavia, which has always been an essential condition for accession.
Serbia is showing serious lapses in the field of respect for human rights. Residents of Hungarian nationality are considered second-rate citizens and instances of police brutality are frequent. The case of the boys from Temerin has still not been investigated. As long as there is no appreciable progress in the aforementioned areas, I cannot support Serbia's process of European integration. Furthermore, I believe that it is crucial that full territorial autonomy be granted to the indigenous Hungarian population of Vojvodina.
Given the interim decision of the Council and the Commission (15191/2007) and the Stabilisation and Association Agreement between the European Union and Serbia, I agree with the conclusion of the agreement.
I voted for this report, and it is not the first occasion when mentioning here the reasons for doing so that I include personal ones. The Western Balkans and Serbia are more than just a region of strategic interest to the European Union, and not only do the citizens in this region need us, but we all need them. The EU is Serbia's main trading partner, which speaks volumes. Serbia is in a unique position in Europe as it is the country with the most refugees and displaced persons. I firmly believe that accelerating Serbia's integration process is beneficial to the whole Western Balkans region.
I voted for the resolution on Serbia's integration. One significant reason for this is that Serbia can become an important player in terms of guaranteeing security and stability in the region. At the same time, constructive strategies on regional cooperation and good neighbourly relations are key elements of the stabilisation and association process. All these aspects are a key factor in the process of turning the Western Balkans into a region of long-term stability and sustainable development.
The process of Serbia's integration into the EU is also favoured by the progress achieved in the reform process. The efforts made by Serbia to protect minorities are commendable, although access to information and education in minority languages still needs to be improved, especially for the Romanian minority who were severely discriminated against throughout the last century.
Remarkable progress has also been made regarding the promotion of gender equality, especially the adoption of the gender equality law and the national action plan for improving the position of women and promoting gender equality.
Serbia's pivotal role within the Western Balkans is clear: it will be difficult for the region to achieve stability unless Serbia is stable. The reforms that have been enacted by this country merit praise, as they have been aimed at strengthening democracy, transparency and the mechanisms of the rule of law. In addition to this, efforts have also been made to re-establish relations and partnerships with its neighbouring countries, its former enemies, a step I welcome as it is pressing in human terms. The agreements that Serbia has been establishing with the EU and the recent mutual opening of borders indicates that the step by step policy to create de facto solidarity has not been neglected. I hope that the EU will consider Serbia's bid for membership with the appropriate rigour, but I hope that it does so while bearing in mind the important message that its accession, alongside that of Croatia, which is at a more advanced stage, will represent for the Serbian people, for the whole region, and for the EU itself.
Serbia's future lies in the EU. I therefore welcome Serbia's application for membership of the European Union, submitted on 22 December 2009, and the decision taken by the Council of Ministers on 25 October 2010 to ask the Commission to examine Serbia's application.
I would congratulate Serbia on the progress achieved in the reform process. I would stress that the development of regional cooperation remains a key priority for the EU and is intended as a catalyst for reconciliation, good neighbourliness and enhanced people-to-people contacts in the Western Balkans.
I therefore call on Serbia to adopt a constructive approach towards more inclusive regional cooperation. I agree with this draft Council and Commission decision on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part.
I welcome the Stabilisation Agreement between the EU and Serbia. The Stabilisation and Association Agreement (SAA) lowers the barriers to trade between the European Union and Serbia and is a step in the direction of that Balkan country's possible accession to the EU. The agreement was signed in 2008, but since then, only 12 Member States, including Italy, have ratified it. Today's vote shows Parliament's consent to the agreement, and sends a signal to the remaining 15 Member States that they, too, should ratify it. Despite the fact that Serbia has been sorely tried by the events that have come to define its recent history, it has slowly begun to recover and to consolidate its democratic structure. Serbia's geographic location and strategic role undoubtedly place it at the heart of the Balkan countries' EU integration process. Serbia is also an important trading partner; it plays a crucial role in the iron and steel industries, among others. Today's vote follows another important step forward in December 2009, when visas were abolished throughout the Schengen area, enabling Serbian citizens to feel more European.
A new stabilisation and association agreement has been adopted today between the EU and Serbia which provides for the establishment of a free trade area and offers the prospect of the country's accession to the EU. Given our views on enlargement, we abstained from this report.
However, we disagreed with some of its aspects, specifically, the conditions imposed by the EU and, in particular, the demand for full cooperation with the International Criminal Tribunal for the former Yugoslavia, which continues to be a prerequisite for Serbia's future accession to the EU. These issues have not been put to other countries in similar positions. We should also remember that in order for the agreement to enter into force, it needs to be ratified by the 27 Member States.
The Stabilisation and Association Agreement, signed in 2008, provides for the establishment of a free trade area between the EU and Serbia and offers a prospect of this country's accession to the EU. Serbia submitted its bid for EU membership in December 2009. In October of last year, the Council asked the Commission to prepare an opinion on this country's request for accession, which will be presented this autumn.
In terms of the enlargement process, the situation in the Western Balkans merits special attention. A country such as Serbia undoubtedly presents problems, but the situation in Belgrade appears to be far better than that of other countries in the area. This is why, while I hope that there will be a definite acceleration in the process of cooperation with the International Criminal Tribunal for the former Yugoslavia, I support the text, and hope that it will be interpreted as an incentive by the Serbian people and authorities.
in writing. - I voted to give consent to the Stabilisation and Association Agreement with Serbia but note that so far, only 11 Member States have ratified the Agreement. I urge the other 16 to do so as soon as possible.
The EU-Serbia Stabilisation and Association Agreement, like all agreements of this nature, condemns the people to extreme poverty for the sake of a rapid transition towards a market economy and the establishment of a free-trade area over the next five years. The European Union is unworthy of its own citizens and of the citizens of the countries that wish to join it. I am voting against this report out of solidarity with the people of the Republic of Serbia.
We all agree that the countries of the Western Balkans region are destined to become part of the EU; that will become a reality in the near future.
Serbia is part of that group, and is a country that has followed a difficult path since the former Yugoslavia came to an end after the collapse of the Soviet empire. Moreover, the fratricidal wars in which it became involved and their brutal impact on neighbouring countries and on the entire international community had unfortunate consequences for the country and its people. The so-called 'war' in Kosovo, which remains unresolved and very controversial throughout the international community, has also contributed to the fact that peace is still not a reality in the region.
It will therefore be desirable for Serbia to continue to move towards the European option. I should like to take this opportunity to congratulate Serbia's leaders and people on their efforts and on the progress that they have been making. I would stress the role that Serbia has been playing in the stabilisation of the region of the Western Balkans as a whole and, in particular, in the stability and cohesion of Bosnia and Herzegovina.
I voted in favour of this resolution, because I view favourably the progress made by Serbia in implementing reforms in the areas of public administration, the legal framework and the fight against corruption and organised crime. I agree with the rapporteur's call for all EU Member States to begin the process of ratifying the Stabilisation and Association Agreement with Serbia. The fundamental condition for Serbia on which this report is based is full cooperation with the tribunal in The Hague in order to progress on the path to EU membership. I would also like to urge Serbia to make a firmer commitment to employment policies and social cohesion.
I would also call on the country to continue to create an environment conducive to the development of democracy, the rule of law, a free market economy and respect for human rights. Serbia has made progress in the field of the environment. Nevertheless, the country should intensify efforts in the field of renewable energy and energy efficiency. The main elements of the acquis on renewable energy remain to be transposed. The country needs to adopt a legislative framework on energy efficiency.
I voted in favour of the resolution on the European integration process of Serbia and on the Stabilisation and Association Agreement with the European Union because I believe that constructive approaches in regional cooperation and good relations with neighbouring countries are essential elements of the stabilisation and association process, and will play a decisive role in the process of transforming the Western Balkans into an area of long-term stability and sustainable development. Serbia also plays an important role in terms of the security, stability and reconciliation of the peoples of the region. The European Union condemns all the war crimes that destroyed the former Yugoslavia, and supports the work of the ICTY (International Criminal Tribunal for the former Yugoslavia). It also emphasises that Serbia's future lies in membership of the European Union, and encourages the country to continue its efforts to achieve that goal.
There are no obstacles to the European Parliament giving its approval to the draft Council and Commission decision on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part.
In the context of the European Parliament's current competences regarding international agreements, the Council has tabled a request for the agreement to be adopted and the Committee on Foreign Affairs has given its opinion in the form of a recommendation that the agreement should be concluded.
I voted in favour, because I believe this agreement makes an extremely important contribution to a robust and effective neighbourhood policy, in which Serbia plays a role in terms of geopolitical balance in the Balkans.
Having regard to the draft Council and Commission decision, to the Stabilisation and Association Agreement between the European Communities and Serbia, to the request for consent submitted by the Council in accordance with Articles 217 and 218 of the Treaty on the Functioning of the European Union, to Rules 81 and 90 of Parliament's Rules of Procedure, and to the recommendation of the Committee on Foreign Affairs, I consider it highly logical and necessary to endorse Parliament's position.
I therefore approve the draft Council and Commission decision in question in order to favour, firstly, closer cooperation with Serbia and, more generally, stabilisation and cooperation actions within the European Union.
The reforms undertaken by Serbia will enable the country to make significant progress along the path to future EU membership. I therefore believe that the conclusion of this Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, should be supported.
Parliament's consent for the EU-Serbia Stabilisation and Association Agreement, following the Council's decision to initiate its ratification process, is an important step along the road towards integrating the Western Balkans in the EU. I voted in favour based on my vision of the EU as a leading player that has an obligation to support the full stabilisation of the Western Balkans. The EU's international credibility is closely linked to its capacity to act among its neighbouring countries. In the case of the Western Balkans, including Serbia, it seems that the only possible route is accession to the EU. However, that accession is bound by a series of conditions. Serbia is demonstrating an outstanding predisposition for moving towards becoming part of the EU.
However, despite the consent given today by Parliament, a resolution has also been adopted which, despite being the positive resolution adopted by this House in relation to Serbia, points out that Belgrade's cooperation with the International Criminal Court and a full commitment to democracy and the rule of law continue to be imperative in its journey towards the EU.
in writing. - We have given our support to this text because most of the amendments we presented were adopted. Those amendments dealt with Kosovo, gender equality, minority rights, civil society, public transport, environment and relations with Bosnia The one rejected will be re-tabled as it was lost on a tied vote (27 to 27). It is very important as it calls on Serbia to enter into dialogue with Kosovo without referring to new negotiations on either status or partition.
I have voted in favour of concluding a Stabilisation and Association Agreement between the European Union and the Republic of Serbia. Serbia is of significance for the stability of the entire Balkan region and, therefore, it is important for us to have an ongoing dialogue with the country at an institutional level. In recent years, Serbia has made major progress in moving towards Europe. Following the ruling by the International Court of Justice that the unilateral declaration of independence by Kosovo did not violate international law, Europe must play an active peacebuilding role. We also need to support Serbia in every way possible in its efforts to cooperate with the International Criminal Court.
I was very pleased at the results of today's vote on the proposal for a decision of the Council and of the Commission on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States and the Republic of Serbia. Since 2007, Serbia has made visible progress in terms of cooperation with the European Union, which has made it possible for negotiations with the EU to be resumed. They were completed on 10 September 2007 and, after consultations with the EU Member States, the Stabilisation and Association Agreement was initialled on 7 November 2007 in Brussels. We must remember, however, that a precondition for full cooperation is that Serbia should meet the political condition set by the Council when adopting the negotiating directives, namely, full cooperation with the International Criminal Tribunal for the former Yugoslavia.
I voted in favour of this own-initiative report, which is aimed at further developing a range of measures, particularly as regards promoting early diagnosis and quality of life, improving epidemiological knowledge of the disease and the coordination of existing research, promoting the sharing of best practices between Member States, and respecting people living with dementia-related illnesses. At present, around 14 million Europeans develop some form of dementia every year, and Alzheimer's disease is responsible for half of all cases.
It is necessary to bring together the different policies that are currently in place so as to address this situation in a coordinated, objective and more effective way, supporting carers and families in areas such as strengthening different healthcare systems, training and counselling. I believe it is important that the European strategy on dementia should put more emphasis on the social aspects of people living with dementia, with increasing focus on research and prevention, along with early diagnosis.
I voted in favour of this resolution on a European initiative on Alzheimer's disease and other dementias in which the basic approach is improved coordination between the Member States and a more effective and solidarity-based response geared to prevention and the treatment of people living with dementias, particularly Alzheimer's, as well as the people around them, whether they be healthcare professionals, service providers or relatives. The communication from the Commission to the European Parliament and the Council on a European initiative on Alzheimer's disease and other dementias is a fundamental step on the way towards specific proposals to link up the various existing policies and ways of tackling this type of disease. Fragmented action, the uneven responses that exist in Europe and the prevalence of unequal conditions regarding access and treatment for the disease provide more than sufficient justification for this initiative.
Therefore, it is vital to focus on early diagnosis and prevention and to take action to raise public awareness of what living with dementia entails. A European strategy must also seek to safeguard the existence of services that guarantee maximum possible coverage and equal conditions as regards access and treatment for patients, regardless of their age, gender, financial resources or place of residence.
in writing. - (LT) I voted in favour of this important document. A new case of neurodegenerative disease (nervous system disorders) is diagnosed every 24 hours. At present, this disease represents one of the main causes of incapacity among the elderly, and Alzheimer's disease accounts for more than half of all cases. The number of people affected is expected to rise significantly. This causes concern, bearing in mind the increase in average life expectancy and the declining ratio between the number of people working and the number of people who are retired. I support the European Commission's proposal to establish a European strategy, a solidarity-based response geared to prevention and the treatment of people living with dementias (gradual deterioration in mental abilities), as well as the people around them. A European strategy should also seek to safeguard the existence of services that guarantee maximum possible coverage and equal conditions as regards access and treatment for patients, regardless of their age, gender, financial resources or place of residence.
Dementia is a disease characterised by the slow and progressive loss of memory, concentration and the ability to learn, usually in people over 65 years of age. Dementia is a group of neurodegenerative diseases which should not be thought of as a normal part of ageing. Estimates suggest that more than 8 million Europeans aged between 30 and 99 suffer from neurodegenerative diseases, which equates to 12.5 cases for every 1 000 people, with women more commonly affected than men. Scientists admit that this figure could double over the next 20 years. The most common form of dementia in Europe is Alzheimer's disease, which represents between 50% and 70% of cases. I voted in favour of this report, which is aimed at improving the quality of life and wellbeing of patients, encouraging research and prevention, and improving communication between the Member States so as to respond in a more effective and inclusive way, with a view to preventing and treating people who live with a dementia-related illness, particularly Alzheimer's disease, as well as those around them. The proposal for the creation of a European Year of Mental Health is also important.
I support the rapporteur and voted in favour of her proposal. Alzheimer's disease is becoming increasingly widespread and affects an ever-growing number of people, especially as the ratio between the working and retired population continues to diminish. Changes in patients' behaviour and personality make them dependent on those around them. The proposal the rapporteur is presenting to us is to improve coordination between Member States, solidarity and support not only for those affected, but also for those in any way involved.
An increasing number of people in Europe and the rest of the world are affected by Alzheimer's disease, and in recent decades, the average age of sufferers has fallen. While, in the past, the disease was already a social and healthcare problem, it has now become an urgent priority on the agenda of national healthcare policies. Therefore, the commitment the European Union intends to make over the next few years, in terms of coordinating policies at European level, is positive. This will involve research and the exchange of good practice in dealing with Alzheimer's disease, early diagnosis and support for sufferers' families, as in many Member States, families are today under great financial and psychological pressure as a result of looking after people who need constant care and treatment. I am voting in favour of the report by Mrs Matias in the hope that much will be done - more than has been done so far - for an illness that is becoming increasingly common, but which has major social implications which are not as widely known.
I agree with the European initiative on Alzheimer's disease and other dementias, because every year, an increasing number of people develop some type of dementia. Since the population of Europe is ageing, and the social and economic consequences are also greatly affecting health systems in the Member States, action and specific initiatives need to be taken as a matter of urgency to combat this serious disease. Europe's recent findings show that Alzheimer's disease remains underdiagnosed in the EU and that many inequalities exist across the Member States in regard to prevention, access to treatment and provision of appropriate services. The focus should be on early diagnosis and prevention of Alzheimer's disease. Diet is a significant causal factor in the development of Alzheimer's disease and therefore, the prevention of dementia through modifiable interventions should be a priority and particular attention should be given to preventive factors such as a healthy diet, promoting physical and cognitive activity and controlling cardiovascular risk factors such as diabetes, high cholesterol, hypertension and smoking, Furthermore, it is essential to enhance the dignity of all patients throughout the process of their disease and reduce inequalities, in other words, to safeguard the existence of services that guarantee coverage and equal conditions as regards access and treatment for patients, regardless of their age, gender, financial resources or place of residence.
Alzheimer's disease affects everywhere equally. The fact that scientific progress has failed to diagnose it before its onset or find a treatment makes it all the more incumbent on us to find solutions for improving the lives of those who suffer from it. More than 8 million Europeans are faced with neurodegenerative diseases and the predictions are not at all promising - the number of patients will double in 30 years. This is why coordination between Member States needs to be improved, along with adopting a more effective and solidarity-based response geared towards prevention and the treatment of people living with dementia, particularly Alzheimer's, as well as towards supporting the people around them. For any European strategy in this area to work, it is crucial that all countries give priority to drawing up national action plans. We must also focus on early diagnosis and prevention and on gathering and processing epidemiological data on the disease.
Once these fundamental steps have been taken, integrated action is required, ranging from research to healthcare provision. It is important to fill the gaps that still exist in such areas as professional training or support for families and to take action to increase public awareness of the issues that living with dementia raises.
I voted in favour of the report on a European initiative on Alzheimer's disease, because the European Commission and the governments of the Member States undertake to introduce European and national action plans to: promote research at European level into the causes, prevention and treatment of Alzheimer's disease and to increase funding for it; to improve prevention and early diagnosis; to organise information campaigns for the general public, in order to improve the ability to recognise the symptoms of the disease; to recognise the heavy burden on carers of patients with dementia and to provide psychological support for patients and their families. However, the most important thing is to safeguard and promote a public approach to the disease overall. Publicly funded research, prevention, treatment and support for patients and their families and relatives is important not just in principle.
This public approach is needed in order to avoid speculation by pharmaceutical companies and other private interests. The Member States need to provide the necessary government funded services and infrastructures, so that the health and social consequences on patients and their environment can be addressed.
It is estimated that 7.3 million Europeans suffer from different forms of dementia, the majority of cases being Alzheimer's disease. This is a large-scale health problem, as we should bear in mind that forms of dementia affect not only those who suffer from them, but also those who care for them. If there were a European strategy in this area, it would allow a more integrated approach and a more effective response to treatment and awareness of mental illnesses, making the European public more sensitive to brain pathologies associated with ageing.
Firstly, I believe that it is important to improve coordination between the Member States by developing national strategies and plans targeted at Alzheimer's disease. Secondly, I believe it is important to ensure greater support and provision of services for patients and their families. Lastly, I believe it is important to boost research into, and treatment and prevention of, this type of illness. I would like to congratulate Mrs Matias on the report that she has tabled, and I support the recommendations for the Commission and the Council, as well as those for the Member States.
It is estimated that 9.9 million people in Europe suffer from dementia; the vast majority of these - more than 7 million - have been diagnosed with Alzheimer's. Scientific studies suggest that this figure could double every 20 years. This situation requires a new attitude from the European Union and the Member States on the prevention and treatment of this disease.
The report on which we voted today, whose content I support, proposes improved coordination between the Member States' medical and social services, and the people around those suffering from Alzheimer's, such as healthcare professionals, relatives or private charities. I would also stress the importance given in the report to early diagnosis, to the existence of interconnected centres of reference, to a multidisciplinary approach to the disease, to the importance of professional training specialising in this type of diseases, and to the network of support for families. Also important is the support proposed for information campaigns on degenerative diseases aimed at the general public. I also agree with the idea expressed in the report that a European strategy on these diseases must protect services that enable universal and geographically widespread access to the system.
Almost 10 million Europeans suffer from mental disorders, in particular, Alzheimer's disease. The European response remains weak, and the situation of patients, their families and their carers is very imbalanced across Europe: currently, only seven Member States have national strategies in place. That is why the European Parliament is urging the Member States to draw up specific programmes and strategies at national level to combat this disease and its effects. These strategies must address the disease's social and health consequences, as well as the services and support necessary for sufferers and their families. Efforts to promote early diagnosis and health services focusing on prevention and research must become a health priority at European Union level too. The establishment of a public-private research, development and investment programme must therefore be encouraged at European level. The speed with which we slow down the progression of Alzheimer's disease, perhaps to the point where it is eradicated, will lead to a significant change in the number of dependent people and will help older people make the most of their lives for as long as possible.
I voted in favour of the report on a European initiative on Alzheimer's disease and other forms of dementia, because it puts forward measures to ensure the dignity of persons suffering from dementia, reduce inequalities and prevent social exclusion, and promote early diagnosis and research into the prevention of these diseases.
In Europe, some 9.9 million people are suffering from some form of dementia, which means that Europe ranks second with regard to the prevalence of this type of disease. In Portugal alone, the number of dementia patients is estimated at 153 000, more than 90 000 of whom have Alzheimer's, and it is predicted that these numbers will double by 2020. With the ageing of the population, the response from societies and governments to this type of disease, which is very much associated with age, represents a major challenge at the start of this millennium. For this reason, I cannot but demonstrate my strongest support for an initiative that proposes to declare dementia an EU health priority and urge the Member States to develop specific national strategies and plans for dealing with Alzheimer's disease. The Democratic Social Centre has defended this approach in Portugal, as it is at the forefront and perfectly in agreement with the EU's health policies and priorities, by demanding from the government a National Dementia Plan that guarantees dignified, humanised and skilled support and care for people suffering from Alzheimer's disease and other forms of dementia.
Every year, 1.4 million citizens living in Europe develop some type of dementia, meaning that a new case is diagnosed every 24 seconds. In Portugal, it is estimated that there are 153 000 people suffering from dementia, with 90 000 suffering from Alzheimer's. Given the ageing of the EU's population, specialists forecast that these figures will double by 2040.
Given the ageing of the population and the decreasing ratio of working to retired people, it is expected that dementia will be one of the main challenges to the sustainability of national social and healthcare systems. It is therefore crucial for governments to develop specific national strategies and plans for Alzheimer's disease in order to deal with the social and health consequences of dementia, not just by guaranteeing the provision of services, but also by supporting people with dementia and their families.
I welcome the proposal to launch a European Year of Mental Health, in order to raise awareness of brain-related diseases associated with ageing, and of ways to detect and identify early symptoms of such diseases, with public information campaigns on their prevention and treatment.
Alzheimer's disease and other forms of dementia are diseases that have been arousing justified attention and concern. According to the 2010 report of Alzheimer's Disease International, approximately 9.9 million people in Europe are affected and it is predicted that this number will rise considerably by 2020. The lack of professional carers for people with Alzheimer's has to be a cause for considerable concern, since this situation will tend to get worse in the future if measures are not taken. These measures must include the training of a sufficient number of health and social services professionals and the guarantee of appropriate care provision through public services, respecting the wish of patients to remain in their own home environment wherever possible and promoting the fundamental principles of dignity and social inclusion and also the independence and self-determination of the patients. Since this is a disease where the medication costs are very high and cannot be met by the majority of patients, increased funding for these drugs is desirable. It is absolutely essential to encourage and develop research in this area, particularly in connection with prevention, diagnosis and treatment, when the fundamental principle is that the public sector takes on these responsibilities without restrictions of benefit or access for any patient.
I fully support this project on Alzheimer's disease and other dementia diseases. Alzheimer's disease is the main cause of dementia and accounts for over 44 000 sufferers in Ireland and about 10 million across Europe.
Alzheimer's is a progressive disease, which means that more and more damage occurs to the brain over time. At the same time, the symptoms of the disease become more acute. Sadly, since the European population is ageing, there is every likelihood that the number of sufferers will increase. There must be improved coordination between Member States in relation to research into the root causes of dementia diseases and in relation to best care practice.
Frequently, the burden of care falls on family members. There are 50 000 people in Ireland caring daily for dementia sufferers. I would like to pay a special tribute to those carers and to the Alzheimer Society of Ireland, who provide excellent assistance to those suffering from Alzheimer's disease.
It is estimated that almost 10 million people in Europe suffer from dementia, and the majority of them from Alzheimer's disease. This figure is likely to double virtually every 20 years. One in four people over the age of 65 could be affected in 2020. In France, there are 160 000 new sufferers each year. We can therefore say that all Europeans will, at one time or another, be directly or indirectly confronted with problems linked to Alzheimer's disease or other dementias. Hence, I gave my full backing to this own-initiative report, which calls on the European Commission to make the fight against Alzheimer's disease one of Europe's priorities for action in the field of health. It is crucial to ensure that Alzheimer's sufferers have access to appropriate healthcare and, above all, we need closer European cooperation in the fields of research (within the context of the next research framework programme), prevention, diagnosis (with common criteria, common protocols and so on) and treatment. We also call for the launch of a European Year of Mental Health, to complement World Alzheimer's Day, which I hope will provide an opportunity to further raise awareness of this issue.
As Chair of the European Alliance against Alzheimer's disease, I can only welcome the measures recommended by this European initiative, which seeks to improve epidemiological knowledge about the disease and to coordinate current research. Joint research programmes have been set up thanks to European support, and I hope that they will bear fruit. In the meantime, it is essential to place prevention at the heart of any strategy and to direct our efforts towards obtaining the earliest possible diagnosis, as is highlighted in the report. The Member States should all take action immediately, including through prevention campaigns based on an ambitious European plan for combating the disease. Behavioural or personality changes caused by the disease mean that sufferers become gradually more dependent on others. Patients are not the only ones who suffer from this disease; their families and their carers suffer too. Furthermore, I wish to pay tribute to the Alzheimer Europe association which, alongside national associations fighting against the disease, plays a crucial role in helping patients and their families.
I gave my full support to this own-initiative report, which seeks to encourage the European Commission to make Alzheimer's disease its top priority where action in the field of health is concerned. Not only must we promote early diagnosis methods, develop the means to detect as early as possible the symptoms of this disease and concentrate on research efforts into neurodegenerative diseases; we must also and, above all, seek to improve the daily lives of patients and their families, as this aspect is still too often overlooked by public policies. Finally, particular attention should also be paid to women, who are affected by this difficult disease twice as much as men.
in writing. - The Matias report deals with an issue of increasing importance in our ageing society. In my own country, the Scottish Government has made dementia a national priority, and Scottish expertise is being used in research of international significance. This European initiative is to be welcomed as a means of better coordinating the EU's work against dementia.
I voted in favour of this resolution on a European initiative on Alzheimer's disease and other dementias, because the basic approach is improved coordination between the Member States and a more effective and solidarity-based response geared to prevention and the treatment of people living with dementias, particularly Alzheimer's, as well as the people around them, whether they be healthcare professionals, service providers or relatives. It is important and essential to promote early diagnosis and a good quality of life, to support cooperation between the Member States through sharing best practices and clinical studies in this field, and to respect the rights and expectations of people living with this difficult disease. This is a fundamental step on the way towards specific proposals to link up the various existing policies and ways of tackling this type of disease and to guarantee maximum possible coverage and equal conditions as regards access and treatment for patients, regardless of financial resources.
With today's vote on the Matias report, the European Parliament has sought to emphasise that the fight against Alzheimer's disease is an EU health priority. According to the World Alzheimer Report 2009, around 28% of European citizens suffer from this type of dementia, and this percentage is likely to increase given Europe's ageing population. Therefore, I believe that the institutions have a responsibility not to underestimate this disease and to take concrete action to support patients and their families. In this regard, the role of the European Parliament must be to promote a policy of raising public awareness of the issue, and to call on the Council and the Commission to take due account of the disease when preparing future actions in the area of preventive health policy. Of the actions suggested in the report, I would like to emphasise the drawing up of guidelines for the implementation of early diagnostic services and the identification of tools for facilitating access to funding.
Adopting this report on a European initiative on Alzheimer's disease marks an important step in the battle against this disease at a time when the number of people in Europe suffering from dementia is 9.9 million, with Alzheimer's patients accounting for the majority of them. Adopting this report will allow Member States to take coordinated measures to combat this disease in the European Union. I think that one possible solution is to leverage the resources of the flagship initiative 'Innovation Union' in the Europe 2020 strategy and of the pilot 'European Innovation Partnership on Active and Healthy Ageing', which is due to be launched this spring.
Given the anticipated dramatic increase in the number of Alzheimer's patients by 2020, there is a need in the future to develop partnerships between public institutions, and between private and public institutions in the process of implementing research projects, thereby harnessing facilities, resources and experience in the private and public sectors to combat the effects of Alzheimer's and of other types of dementia.
One of the most effective ways of raising social awareness about the incidence of dementia in people of advanced age is to highlight the problem and conduct an active information campaign. We should pay particular attention to Alzheimer's disease, since it is becoming an increasingly serious problem, not only in the EU but also on a global scale, and, according to specialists, the number of sufferers is constantly on the rise. Our society is ageing, and we must speak about this problem openly and look for solutions. Above all, we must highlight the importance of preventing the disease. I therefore voted in favour of the Matias report on a European initiative on Alzheimer's disease and other dementias.
in writing. - I voted for this own-initiative report which is Parliament's reply to the Commission Communication on a European Initiative on Alzheimer's disease and other dementias.
Its key objectives are: the promotion of early diagnosis and quality of life; improvement of epidemiological knowledge of the disease and coordination of existing research; support for solidarity between Member States through sharing best practices; and finally, respect for the rights of people living with dementia.
These are all welcome proposals, as I believe a European strategy on dementia should put more emphasis on the social dimension of people living with dementia and their carers while further supporting research into prevention and early diagnosis.
An alarming statistic comes from the 2009 report on Alzheimer's disease: an estimated 35.6 million people worldwide are suffering from dementia in all its forms. This estimate is constantly being revised upwards in Europe, where the average age of the population is rising rapidly.
It is therefore important to set up a statistical data sharing network, through the Member States, and a platform for coordinating research into the causes, prevention and treatment of Alzheimer's disease. Considering that early diagnosis can help keep healthcare costs down throughout Europe, it is also fundamental to share out the level of financial investment and draw up policies at European level to encourage targeted prevention.
I must also emphasise that it is important to take into account the specific needs of women, who account for twice the number of sufferers and a disproportionate number of carers in the areas of medical and social research, health and social policies. Alzheimer's disease is a major challenge to European society. It is only by making a joint effort that we will be able to address the social and health consequences of dementia and provide services and support for people suffering from neurodegenerative diseases, as well as for their families.
My party in Portugal, the Democratic and Social Centre - People's Party, has always argued strongly for a national dementia plan so that people suffering this type of disease can be monitored by qualified people, and in a way that is dignified and humane. I cannot, therefore, fail to support this EU initiative, which aims to make combating dementia one of the EU's priorities. The number of Europeans affected by Alzheimer's disease and other forms of dementia is so high as to make such prioritisation necessary. Action in the initial stages is very important for successfully treating this type of disease and giving sufferers the best possible quality of life.
Alzheimer's is an insidious disease for which there are no effective drugs, despite extensive research. It is unlikely that we will find a cure in the near future for the disease and its consequences, such as increasing loss of memory and of other higher brain functions, which lead to a state of complete dependence on others. This makes it even more important to start treatment at an early stage. One important measure involves educating the public about prevention, but also about early recognition and delaying the onset of the disease. Many general practitioners are apparently beginning the treatment with anti-dementia drugs too late, in order not to exceed their budgets, and this is counter-productive. According to medical experts, treatment with the right medicines can postpone for up to a year the need for the person suffering from the disease to move into an expensive care home.
In this context, it is important not to forget the severe physical and mental stresses suffered by the relatives who care for these sick people. These stresses lead to depression, burnout and similar disorders among around a third of carers. We are attempting to alleviate the suffering of people with Alzheimer's disease at an EU level. For this reason, I have voted in favour of the Matias report.
I am in favour of Mrs Matias's report, in that there is a need in Europe to ensure close cooperation and coordination between Member States able to provide an effective response in the prevention and treatment of Alzheimer's disease, which today affects 6 million Europeans.
Without European support for national efforts, not only in the areas of prevention and treatment, but also in the coordination of research funding, the dissemination of best practices and appropriate financing for the pharmaceutical industry working to discover effective drugs, we will not be able to foster the independence and dignity of persons suffering from diseases that are severely invalidating, including in terms of their affective and social relations.
My decision to vote in favour of the report on Alzheimer's disease stems from a desire to improve the current European strategy for combating the disease. The progressive ageing of the European population is being accompanied by a substantial increase in the number of people suffering from neurodegenerative diseases, 50% of which turn out to be Alzheimer's disease. Therefore, this report is a step forward in the fight against this serious disease. I think that in this matter, it is vital to focus on prevention, in terms of both early diagnosis and the gathering of epidemiological data. It is also necessary to fill the gaps that still exist in such areas as professional training and support for families, by raising public awareness of what living with dementia entails.
I voted in favour of the report on a European initiative on Alzheimer's disease, as it will help to improve the quality of life of patients and their relatives and reduce inequalities between the Member States in terms of prevention, access to treatment and the provision of suitable services to patients suffering from dementia. There are 1.4 million citizens in Europe suffering from some form of dementia and over 8 million Europeans aged between 30 and 99 suffer from neuro-degenerative diseases; half of these suffer from Alzheimer's and this number is expected to double every 20 years. The aim of this report is to improve the current situation; the basic objectives which it sets are promoting early diagnosis and prevention and improving the quality of life of patients, a solidarity-based and uniform response between the various states, from research through to medical treatment, and enhancing the dignity of patents throughout their treatment.
I voted in favour of the motion for a European Parliament resolution on a European initiative on Alzheimer's disease and other dementias. I share some of the concerns that run through the report by Mrs Matias, and I support the appeal to the Council to declare dementia an EU health priority.
It is important to act in a global way. In fact, the level of transnational coordination is relatively low in the EU, leading to fragmentation and limited sharing of knowledge and best practice among Member States; research into Alzheimer's disease is lagging behind that into other serious diseases in Europe.
In the light of these facts, which are well reported in this document, it is necessary to develop not just specific national plans and strategies for Alzheimer's disease, which are essential, but also an instrument at European level that promotes the effective coordination of European research in this area. I believe this is the way to ensure that healthcare is provided according to best practice in all European countries at the same time. In this way, we will be able to avoid uneven responses and the prevalence of unequal conditions regarding access and treatment for the disease.
The statistics on Alzheimer's disease and other forms of dementia are extremely worrying, such as the fact that every year, 1.4 million citizens living in the European Union develop some kind of dementia and a new case is diagnosed every 24 seconds.
Almost one in 20 people over the age of 65 suffers from dementia, while it is estimated that more than 8 million Europeans suffer from diseases of this kind. In view of that, coordination of the various national policies across Europe is needed. Fragmented action, the uneven responses that exist in Europe and the prevalence of unequal conditions regarding access and treatment for the disease provide more than sufficient justification for this initiative. It is based on four key objectives: promoting early diagnosis, improving epidemiological knowledge of the disease, supporting solidarity between Member States, and respecting the rights of people living with the various forms of dementia.
As yet, no cure has been found for Alzheimer's disease. It is therefore vital to step up extra-pharmacological intervention, promoting interventions that improve the wellbeing of those affected. In light of all of the above, I am absolutely in favour of better coordination between Member States and a more effective response with a view to preventing dementia.
This report is a fundamental step towards devising a European strategy in this area based on four key objectives: promoting early diagnosis and quality of life; improving epidemiological knowledge of the disease and coordinating existing research; supporting solidarity between Member States through sharing best practices; and respecting the rights of people living with dementia, as well as of those caring for them. Every year, 1.4 million citizens living in Europe develop some type of dementia. A new case is diagnosed every 24 seconds. Almost one in 20 people over the age of 65 and one in five over 80 suffer from dementia. It is estimated that more than 8 million Europeans aged between 30 and 99 suffer from neurodegenerative diseases (with Alzheimer's accounting for half) and scientists anticipate that this number will double every 20 years. As there are inequalities in terms of access to diagnosis and treatment, not only between countries but also within them, national action plans need to be devised which provide a solidarity-based response geared towards prevention and the treatment of people living with dementia, particularly Alzheimer's, as well as towards supporting the people around them (healthcare professionals, service providers or relatives).
The number of people suffering from dementia in Europe is estimated at 9.9 million, and Alzheimer's disease is responsible for the vast majority of cases. Neurodegenerative diseases represent one of the main causes of disability and dependence in older people, and it is thought that the number of people suffering from dementias could double by 2020.
In this context, the importance of this report must be stressed: it draws attention to the need for Member States and the EU to significantly strengthen cooperation and coordination of innovative and multidisciplinary clinical research efforts into the causes, prevention and treatment of Alzheimer's disease, as well as information sharing and the level of financial resources in this area. I would also highlight the stress placed on early diagnosis, the training of professionals, support for families and public information campaigns, all in order to guarantee these patients the provision of healthcare according to best practice.
Every 24 seconds, another person is diagnosed with a neurodegenerative disease in the EU. Almost one in 20 people over the age of 65 and one in five over 80 suffer from dementia. Alzheimer's disease is responsible for more than half of these cases. In total, more than 8 million Europeans aged between 30 and 99 are affected, and scientists estimate that this number could double every 20 years in future. The European Union has to take initiatives so that the increase in the number of people affected by these diseases can be addressed in the coming decades. I endorsed the European Parliament resolution calling, in particular, on the Member States to take steps to help slow down the disease's progression in sufferers - such as promoting healthy lifestyles and ensuring that medication is available to all sufferers - to establish specialist centres, to provide satisfactory medical equipment nationwide, and to draw up strategic action plans for research in this area.
in writing. - We have supported this proposal because, among other things, it calls on the Council to declare dementia to be an EU health priority and strongly urges the Member States to develop specific national plans and strategies for Alzheimer's disease in order to deal with the social and health consequences of dementia and to provide services and support for people with dementia and their families, as has been done in several Member States where the Alzheimer's and similar diseases plan launched in 2008 has made it possible to coordinate medical and social care and clinical and basic research into these diseases at national level.
The average age of the European population is constantly rising and this makes age-related problems, particularly dementias, increasingly important.
It is estimated that over 35 million people suffer from dementia globally, and this number could double every 20 years. In Europe, 9.9 million people suffer from dementia and many of them have Alzheimer's disease.
A study by Alzheimer's Disease International shows that each Alzheimer's patient costs EU countries EUR 24 000 a year, making a total of around EUR 161 billion. In the decades to come, dementia is likely to be one of the main challenges to the sustainability of our national health systems.
Given the statistics on the number of people involved, it is necessary to provide services and support for people with dementia and particularly their families, the main sources of support for their care. This has been done in several Member States which have implemented the Alzheimer's and similar diseases plan. The common objective must be to promote greater public awareness about the diseases associated with ageing and to complement World Alzheimer's Day, held on 21 September, with information campaigns on the prevention of such diseases and the treatment of cerebral vascular accidents.
I voted in favour of the report on a European initiative on Alzheimer's disease and other dementias. Parliament recently held a debate on issues relating to elderly people in the context of the economic crisis, labour market demands and raising employment levels. Statistics on the number of people diagnosed with dementia reveal the enormity of the problem. Every year, 1.4 million Europeans develop one of the forms of dementia, and the number of sufferers is estimated at 10 million. In Poland, over 200 000 people suffer from Alzheimer's disease. Neurodegenerative diseases are one of the leading causes of disability among elderly people, and the problem is becoming worse as a result of the increase in the average lifespan.
Alzheimer's disease is a major economic challenge for all societies. The World Alzheimer Report published in 2010 states that the worldwide annual costs of Alzheimer's disease and other forms of dementia amount to USD 600 billion. We need a joint European strategy in the fight against dementia. We must develop and promote preventive measures against Alzheimer's disease or, in other words, a healthy lifestyle, which means staying physically and mentally active, being involved in the community and eating a healthy diet. Those caring for patients should be guaranteed appropriate financial and psychological support. A European strategy for the fight against Alzheimer's disease should pay particular attention to the needs of women, who are twice as likely to develop dementia and who make up the majority of carers for sufferers of the disease.
I have voted emphatically in favour of this own-initiative report on Alzheimer's. It contains a very good overview of the measures which need to be taken in this field. No amendments have been tabled to the text adopted by the Committee on the Environment, Public Health and Food Safety, which indicates that these recommendations enjoy widespread support. In addition, I would also ask that we pay attention to the increasing number of surgeries for dementia-friendly communities being set up in countries like Germany, Belgium and Scotland. We must also consider the impact of expectations on the evolution of this disease. Unduly negative expectations can often have an adverse effect on the disease, as was, indeed, the conclusion of a conference organised by the Belgian Presidency at the end of last year. These comments should be included in the policy as well.
I agree with the report, in that it is important to link up the various methods for treating the disease. 1.4 million people in Europe are struck down with dementia every year and therefore, early diagnosis and prevention is of special importance. Better coordination between the Member States is essential too. I also support the fact that we must endeavour to achieve the widest possible coverage as regards access to treatment, and equal conditions for patients, regardless of their age, gender, financial resources or place of residence.
I have voted in favour of the report which includes an impressive and detailed description of the problems, wishes and concerns of Alzheimer's patients, and the people caring for them, and which calls on us to take joint action. At the moment, only one in every 15 Europeans over the age of 65 suffers from dementia, but this figure will increase significantly over the decades to come. As a result, we will be faced with a major challenge.
in writing. - I fully support this new initiative on Alzheimer's disease and other forms of dementia. Dementia is expected to be one of the main challenges for healthcare in the coming years and cooperation between countries to improve prevention, diagnosis and care is vital. The report calls for the raising of awareness surrounding this issue and the need for early recognition of the symptoms of Alzheimer's disease. This will aid the early diagnosis of cases and help improve access to treatment. As well as protecting the wellbeing of those suffering from dementia, it is important to raise awareness of carers, who often have to deal with emotional and financial difficulties; the development of action plans to improve the day-to-day situation for carers is another step towards improving the lives of those affected by Alzheimer's and dementia.
During this plenary session, we voted on the European Parliament resolution on the European Initiative on Alzheimer's disease and other dementias. I voted in favour of this resolution, since it is a very important step on the path towards detailed proposals for joining up existing political strategies and ways of managing diseases of this kind. Neurodegenerative diseases are currently one of the main causes of disability among elderly people, and it is highly likely that the number of people affected by these diseases will increase significantly. This fact becomes all the more relevant if we take into account the growth in the average life expectancy and the falling ratio of employed people to retiring people. In view of the above, it is a matter of fundamental importance that prevention be placed at the centre of all strategies, and that efforts be made to ensure that diagnoses are made as early as possible. As a representative of the people, I feel jointly responsible for ensuring that the EU deploys its powers to deal with the abovementioned problem.
As a result of the rapid increase in the number of people suffering from Alzheimer's and other forms of dementia, there is a need for rapid action by the EU, which involves ensuring a greater focus on early diagnosis and prevention. This means, for example, that people who are at risk should undergo tests at an early stage and that targeted education campaigns should be used to help the relatives of elderly people to distinguish between the normal signs of ageing and the early symptoms of dementia. The Member States must share their expertise and involve both scientists and healthcare professionals in the process. The alarming number of people suffering from the disease and the resulting costs for the individual Member States make the need for prevention urgent. This must take the form of a healthy diet and measures to delay the onset of the disease. The report also refers to the provision of practical and psychological support for relatives. It has been shown that a patient who is cared for at home needs three carers, who generally have to give up their jobs. Finally, the report mentions the importance of maintaining the dignity of people suffering from Alzheimer's. This can be achieved by an education programme, which should start in schools.
I voted in favour of the motion for a resolution on the petition concerning the failure of the European Commission to take action regarding a competition case and the harmful impact of this on the company concerned. I would like to draw attention to the fact that the Commission's reply to the Committee on Petitions failed to respond sufficiently to the questions raised by the petitioner and the committee members or to the concerns raised in the opinion of the Committee on Legal Affairs. It is necessary therefore to call on the Commission immediately to take the steps needed to end the still-pending procedure initiated in 1997 under the safeguard clause of Article 8 of Directive 93/42/EEC. Furthermore, the Commission must urgently respond to the legitimate concerns of the petitioner - who has been experiencing this intolerable situation for 13 years and has consequently suffered considerable loss of earnings - and to take the necessary steps to enable the petitioner to assert his rights.
This case, of more than ten years' standing, has caused considerable financial losses to the company, because it has still not obtained a final response from the Commission relating to its misunderstanding with the German authorities. It is essential that all medical devices sold in the EU comply with Union law and, for the defence and protection of its consumers, satisfy safety standards. However, it is up to the Commission to take the necessary measures to bring this case to a conclusion, since disputes need to be resolved in good time.
The issue under discussion is an inhaler for asthma that has been on the market since 1996. The German authorities expressed concerns about this product and informed the Commission with a view to launching and concluding a safeguard procedure. However, the Commission did not consult the manufacturer and never issued a ruling, so a decision on the matter is still pending and the petitioner is left without any available means of legal redress. The manufacturer placed the device on the market under a new name in 2003 and, in 2005, the government of Upper Bavaria ordered it to be withdrawn from the market, under the German Medical Devices Act, without informing the Commission accordingly. The manufacturer informed the Commission of the second sales prohibition with a view to initiating infringement proceedings against Germany, but the Commission claims that there was insufficient proof that the inhaler satisfied the essential requirements stipulated in the directive, and it concluded that there was no need for a new product safety review.
I voted in favour of this resolution because I believe it to be imperative that the Commission urgently respond to the legitimate concerns of the injured party, to enable him to assert his rights.
I am pleased that Parliament has today adopted a resolution concerning Mr Klein's petition. The Committee on Petitions has been working on this case for a considerable period of time. In the 1990s, Mr Klein invented an inhaler for asthma sufferers and a disputed sales ban was twice imposed on this product. Without going into detail, I am convinced that the initial ban on the inhaler in 1996 was not entirely lawful. At the very least, the circumstances which led to the ban need to be examined critically. The Commission was required to bring the safeguard clause procedure to a conclusion, in order to allow the party concerned to appeal. The process has still not been completed. The legal basis and the legitimacy of the second ban are definitely subjects for dispute. However, there appears also to have been a violation of European Union law. As a result, Mr Klein has been the victim of a flagrant denial of justice and this situation needs to be rectified. It is important that the Commission quickly finds a solution which will resolve this problem once and for all.
My vote in favour of the motion for a resolution was based on the need to state that Europe, and specifically the European Parliament as a democratically elected body, has always been on the side of its citizens. The resolution adopted today is based on Petition 0473/2008 presented by Christoph Klein, a German citizen, concerning the failure of the Commission to take action regarding a competition case relating to the withdrawal from sale of an asthma device. In similar cases, what we need to ensure, firstly in our capacity as European citizens, and secondly, in our capacity as Members of the European Parliament, is the real possibility of being able to implement safeguards should one of the European institutions fail to comply with the provisions of the Treaties. In summary, this is the reason for my vote. To this I add the hope that the Commission will rectify its behaviour and, at the very least, will provide some precise answers concerning the issue of the asthma device's withdrawal from the market, so as to clarify what happened.
in writing. - This report shows the value of the work of Parliament's Committee on Petitions. Here we are responding to a legitimate complaint by a German citizen regarding asthma inhalers. The resolution calls on the Commission urgently to respond to the legitimate concerns of the petitioner - who has been experiencing this intolerable situation for 13 years and has consequently suffered considerable loss of earnings - and to take the necessary steps to enable the petitioner to assert his rights
This type of conflict becomes damaging to all those involved: to the company in question because of the resulting financial costs, and to the European institutions because of the extremely negative image that they project as a result of the delay in concluding these proceedings. It seems to me that 10 years to straighten out a conflict is too long and it is the Commission's responsibility to find a solution quickly, for the good of all concerned. I must, however, stress how important it is that all medical devices brought onto the market in the EU comply with all Union safety standards.
Council Directive 93/42/EEC concerning medical devices explains precisely which requirements a device must meet, firstly in order to be authorised, and secondly, in order to remain on the market. If a product has a CE mark, then it fulfils these requirements. It is the responsibility of the Member States to put controls in place to prevent the unauthorised use of the CE mark and, if necessary, to have products withdrawn from the market. The relevant authority must inform the Commission immediately of any measures of this kind that have been taken. I have abstained from voting, because in my opinion, there is no need for the Commission to act in this case.
I voted in favour of this resolution which, following a petition presented by a German citizen relating to the placing of asthma inhalers on the market, calls on the Commission to take the measures necessary to conclude a procedure that has, regrettably, been dragging on for 13 years, with considerable financial losses for the company in question.
in writing. - With the adoption of this resolution, the EP:
1. Considers that the Commission's reply to the Committee on Petitions failed to respond sufficiently to the questions raised by the petitioner and the committee members or to the concerns raised in the opinion of the Committee on Legal Affairs;
2. Calls on the Commission immediately to take the steps needed to end the still-pending procedure initiated in 1997 under the safeguard clause of Article 8 of Directive 93/42/EEC; and
3. Calls on the Commission urgently to respond to the legitimate concerns of the petitioner - who has been experiencing this intolerable situation for 13 years and has consequently suffered considerable loss of earnings - and to take the necessary steps to enable the petitioner to assert his rights.
Asthma attacks cause sudden breathing difficulties that can even last for hours.
Germany introduced a ban on the sale of particular asthma inhalers first in 1997 and then again in 2005. The Commission was called on to respond regarding the legitimacy of the bans but never issued a ruling, thus breaching the safeguard clause procedure laid down by Directive 93/42/EEC, which should have obliged the Commission to do so.
The seriousness of this omission is made all the more acute by the fact that, according to reliable estimates, the inhalers withdrawn from the market could have improved the quality of life of some 30 million asthma sufferers.
The question tabled by Mrs Mazzoni calls on the Commission to respond regarding the failure to comply with the safeguard clause prescribed in Article 8 of Directive 93/42/EEC. According to this article, when the Commission is called on to rule on a national legislative measure in the field of health, it must enter into consultation with the parties concerned as soon as possible and inform them of the legitimacy or otherwise of the national measure. At this point in the procedure, as the Court of Justice has also ruled, a committee of inquiry needs to be set up to ascertain the Commission's actual liability.
I voted in favour of this resolution on the situation in Haiti one year after the earthquake, in which the European Parliament reiterates its solidarity with the people of Haiti suffering as a result of the earthquake and the cholera epidemic. I agree with the very important call for a strong, long-term commitment from the international community, including the EU, to honour all the pledges made at the International Donors' Conference in New York. It is important to take immediate action and coordinate the provision of humanitarian aid to the people of Haiti, more than a million of whom are still living in makeshift camps that were supposed to be temporary. Human rights associations continue to deplore the appalling living conditions in these camps, in particular, the 'rape and sexual violence' to which women are subjected.
However, over the long term, it is clear that humanitarian agencies cannot and must not continue to make up for the weaknesses of the Haitian State or to take its place, and that urgent action must finally be taken to ensure long-term development, in particular, as regards access to healthcare and drinking water and urban renewal. At a political level, there is a need for immediate action to build the capacity of the Haitian State in terms of democracy and good governance, which are essential for national reconstruction, and to ensure that Haitian civil society and the Haitian people are involved
in writing. - (LT) I supported this resolution which assesses the situation in Haiti, one year after the earthquake. The situation in the country remains very complex and chaotic, reconstruction efforts are struggling to get off the ground, millions of people are starving, and the earthquake has had a huge impact on more than 800 000 children, exposing them to the risk of violence, sexual abuse, trafficking and exploitation, The situation in the country became even worse with a political crisis following the presidential and parliamentary elections. Although the international community reacted effectively to the tragedy in Haiti, allocating financial and humanitarian assistance, hitherto, only a small portion of the USD 10 billion pledged has been paid. The cholera epidemic that has gripped the country has highlighted the incapacity of the Haitian State to react appropriately to the situation, along with the limitations of the international aid system. The continuing political unrest is hampering efforts to begin reconstruction work and help victims, and is making the situation even worse. The European Union, as the leading donor, must exercise political leadership in coordinating reconstruction efforts in Haiti and ensuring that aid reaches those who need it most.
The situation in Haiti has become extremely grave at a time when all the international community's efforts have not helped to improve the situation in this state, devastated by civil war and natural disasters, and now hit by a cholera epidemic. Last year's devastating earthquake brought Haiti to the attention of the global public. However, in spite of the joint efforts made on the back of a wave of strong emotion, the situation is not changing for the better. This is why the most important aspect of the resolution adopted by the European Parliament is probably the call to the UN to rethink the mandate of MINUSTAH in Haiti as a result of the epidemic and tensions caused by the recent, fiercely fought national elections, whose integrity is being seriously questioned by the international community. The poor population of the small state is actually the big loser in terms of all these problems.
It is vitally important for the UN to be and remain in charge of coordinating all the civilian and military operations with the aim of both restoring security and providing humanitarian aid, and of carrying out reconstruction and development. The entire international community and the European Union, in particular, must place their involvement in rebuilding Haiti as high as possible on their own agendas before it is too late for its population.
I welcome the international community's massive response to the devastating earthquake in Haiti, and its genuine political will to support the reconstruction of the country. I particularly welcome the collective commitment made by the Commission and the Member States to donate a total of EUR 1.2 billion, including EUR 460 million in non-humanitarian aid from the Commission.
However, the scale of the disaster in Haiti is lamentable and its effects are still highly visible a year on from the earthquake. Safety, health, public health and housing conditions are also lamentable, and it is vital to rebuild the capacity of the Haitian State in terms of democracy and good governance, which are essential for national reconstruction, and to ensure that Haitian civil society and the Haitian people are involved. It remains crucial to help this country recover from the earthquake, but it is also important that the international community take advantage of this opportunity to help to resolve the economic, social and political inequalities within Haiti.
One year on, the effects of the disaster in Haiti are distressing and the situation from the human, economic and social point of view is chaotic. I regret to have to say that reconstruction is practically non-existent, the amount of rubble cleared negligible, the levels of poverty extreme, and the violence devastating, while the outbreak of cholera is spreading and women in refugee camps are being raped.
This status quo has to be changed! The international community, in liaison with the Haitian Government, must enter into a firm, long-term commitment, honour the promises made, and make every effort to protect the Haitian people. I urge the European Commission to develop efforts immediately to protect more than 800 000 children exposed to situations of violence, sexual abuse, child labour and trafficking.
Moreover, I regard it as essential for the reconstruction efforts to include local food production and food security through the development of rural infrastructures and aid to small farmers. I welcome the efforts and the work done on the ground by the humanitarian organisations, but I have to condemn the inability of the Interim Haiti Recovery Commission to coordinate the thousands of humanitarian agencies and the donors of funds for the reconstruction work.
It is important to Haiti's inhabitants that the European Union shows solidarity with them after the disaster which has hit them, causing significant human and material losses. I therefore welcome Europe's decision to commit to providing financial assistance for the reconstruction process in this country, amounting to roughly EUR 1.2 billion, as well as the proposal from the EU's High Representative for Foreign Affairs, Catherine Ashton, to adopt an economic plan for the next 10 years, focusing on both development and growth in the region, along with the country's reconstruction. It is an important decision, especially as the EU is one of the biggest donors to this country in the Caribbean region. However, I think that EU funds ought to be distributed according to criteria similar to those applied in Member States or according to specific programmes, not only for rebuilding houses, schools, roads and other infrastructural items, but also for granting micro-credits which will boost development and the launch of micro-projects for economic recovery, based on the current model used in the EU for micro-enterprises. In the wake of the Second World War, the United States implemented the Marshall Plan, which made a key contribution to the rebuilding of Western Europe. Europe, in turn, can launch a similar programme for Haiti.
The terrible disaster that struck Haiti a year ago shocked us all and led to a global current of good will, making logistical, human, financial and humanitarian resources available immediately and on a large scale.
With a year gone by, it was appropriate to reassess the situation on the ground, not least because Haiti no longer dominates the headlines in the mass media. The tabled resolution makes this assessment, and points out paths and solutions to the immense and serious problems experienced by the population in their day-to-day lives. As far as I am concerned, it does it well: all that is missing is a greater tendency towards involving local communities and associations in distribution, and in seeking solutions for the future.
Nevertheless, I would stress the strong focus on 'long-term commitment' and on seeking solutions that 'tackle the root causes of underlying poverty in Haiti once and for all', and the call for the EU/Member States to incorporate 'local food production and food security into the reconstruction effort in Haiti, via the development of rural infrastructure and the provision of aid to small farmers'.
I also hope that a definitive solution will be found quickly with regard to the makeshift refugee camps, in which there are close to a million people living in almost subhuman conditions.
A little over a year ago, the world was stunned by the consequences of the earthquake that devastated Haiti, killing more than 200 000 people and leaving behind a trail of absolutely horrific destruction in its wake. At the time, the international community mobilised itself to come to the aid of the victims, while the international institutions, as well as worldwide public opinion and the media, echoed this commitment. Unfortunately, the focus of international attention seems to have moved elsewhere, so it is the duty of the European Parliament to recall what has happened and report on the current situation. One year on, it has to be realised that nothing has changed significantly and that the country, which was already in serious difficulties and collapsed through an act of nature, has not yet managed to recover. The data available having been collated, all the indicators point to this fact: nothing seems to have progressed quickly, with the necessary efficiency or with adequate competence. More than a million people are still homeless. The international community cannot abandon this country and allow it to become one more failed state.
A year on from the earthquake, the situation in Haiti remains chaotic, the country is still in a state of emergency and reconstruction work has barely started. I welcome humanitarian organisations' work on the ground at providing care for the injured, supplying drinking water and distributing food. However, I would stress that the role of reconstruction falls to the Haitian Government as it is, above all, political stability that will be able to help the country's reconstruction. I therefore argue that the Haitian Government should stand by and implement the commitments made in the national reconstruction plan and strengthen the state's authority, so as to make local government more effective, while strengthening the capacity of local and national institutions.
The reality on the ground shows what the resolution seems to want to hide, which is that the principal preoccupation of the United States, shared by the EU, was to secure and perpetuate its political interference in order to ensure its economic and geostrategic domination of Haiti, ignoring the human drama that Haitians have been living for decades. After imposing structural adjustment policies on the country, through the International Monetary Fund and the World Bank, which destroyed its economy and created a catastrophic social situation, the US responded to last year's earthquake with a military invasion. All this was recently exacerbated by a cholera epidemic, which we now know was brought in by soldiers of the UN mission in the country, the United Nations Stabilisation Mission in Haiti (MINUSTAH) (although it denies any responsibility). The majority in Parliament has said nothing about these facts. Nor has anything been said about those who have shown Haiti a true attitude of solidarity: Cuba and the Bolivarian Alliance for the Americas (ALBA). Cuba has sent doctors and specialist personnel who, up to now, have treated more than 50 000 people against cholera and, with the help of the Haitian authorities, it has now been possible to reach the most isolated communities, thereby guaranteeing that no citizen of this country is left without help to face cholera, thus allowing thousands of lives to be saved.
The earthquake and the cholera epidemic that followed it were an outright disaster for the people of Haiti. I urge the international community, including the European Union, to fulfil all the commitments made at the International Donors' Conference in New York last year and that the money be given, without delay, to the Haitian people and to the NGOs involved.
The situation in Haiti continues to be a cause for great concern. The efforts made by the many aid workers, whose courageous commitment is to be applauded, are met with the inability of the regime in power to lessen the risk of civil war that is threatening the island. We must demand the full application of the European Consensus on Humanitarian Aid (for concerted and coordinated action to improve the collective response to humanitarian crises) and emphasise the fact that the commitments made during the International Donors' Conference on 31 March, in particular, for the reconstruction of Haiti, should become a reality and not remain mere words.
I abstained in the vote on the compromise resolution between the political groups in the European Parliament on Haiti. I did so because this resolution (although it is well founded) does not offer any lasting solution to ensure that Haiti genuinely emerges from the crisis, nor does it ask enough questions about the actual payment of the aid promised by the European Union.
The people of Haiti need real development aid, and this should be ensured as a matter of priority through the international deployment of building and public works teams and of appropriate equipment, so that they can actively participate in the urgent reconstruction of the public and private buildings in the country, starting with the poorest neighbourhoods, towns and villages. The people of Haiti also need real medical support, initially to contain the cholera epidemic as quickly as possible, and then to eradicate it. Doctors, medicines and medical support services must be deployed urgently and in great numbers.
I voted in favour of this resolution on the situation in Haiti, because the European Parliament reiterates its solidarity with the people of Haiti suffering as a result of the earthquake and the cholera epidemic. I agree with the very important call for the international community, as well as the EU, to make a firm and long-term commitment to immediately make good all their promises, because more than a million people are living in what were supposed to be temporary makeshift camps and human rights organisations report that living conditions in these camps without facilities are terrible and women 'face the risk of rape and sexual violence'. Currently, people do not have enough food, and 80% of Haiti's population live in abject poverty. It is essential to give people access to healthcare, drinking water and sanitation. Action must be taken to ensure long-term development in Haiti. I therefore agree that the EU and the Member States should include the recovery and rebuilding of Haiti among their most important priorities and that the time has come to help Haiti become an economically and politically strong independent country. The international community must use this opportunity to eliminate the root cause of poverty in Haiti once and for all.
On 12 January 2010, the earthquake which struck Haiti caused approximately 222 750 deaths and made almost 2 million people homeless. Ten months after this tragedy, a cholera epidemic broke out on the island and has claimed 3 333 lives to date. As these tragic figures clearly show, the situation is not a simple one. In addition to this, despite the fact that elections were held in November, amid strong suspicions of vote rigging, the country is still without a government. In today's vote, we have asked the European Union to cooperate with the Haitian institutions with the aim of developing rules and regulations which will help the country to make better use of all the financial aid it has received over the last year and, above all, to do so according to principles of democracy and legality. Underlining the importance of the link between emergency aid, reconstruction and development, and of the promotion of a policy of close cooperation with the local government is, in short, the result we hope to achieve from the adoption of this resolution.
in writing. - I voted for this resolution which commends the efforts and achievements of humanitarian organisations (the Red Cross, NGOs and the United Nations) as well as the Member States, and stresses the need to communicate the non-visible effects of humanitarian work and the fact that the situation was brought under control thanks to, inter alia, the provision of care for the injured, drinking water, food and temporary shelter.
However, the resolution also notes that the cholera epidemic has highlighted the near-total helplessness of the Haitian State in the face of an easily preventable and treatable disease, along with the limitations of the international aid system in a country benefiting from massive humanitarian deployment (12 000 NGOs); stresses that humanitarian agencies cannot and must not continue to make up for the weaknesses of the Haitian State or to take its place, and that urgent action must finally be taken to ensure long-term development, in particular, as regards access to healthcare and drinking water and urban renewal.
It also welcomes the collective commitment made by the Commission and the Member States at the International Donors' Conference for the reconstruction of Haiti to donate a total of EUR 1.2 billion, including EUR 460 million in non-humanitarian aid from the Commission.
It is just over a year since the tragedy in Haiti, in which more than 200 000 people lost their lives and more than 3 million Haitians were affected. Even now, human rights associations say that there are still 1 million displaced persons living in inhuman conditions in makeshift refugee camps. A year ago, the international community, including the EU, made an enormous effort in order to help Haiti and prevent the natural disaster from having the effects now being observed. It is therefore time for us to remember these people again: they are suffering enormously, particularly the most vulnerable amongst them, such as women and children. It is time for us to join forces to return everything to normal in this country that has been rocked by natural phenomena.
A year after the devastating earthquake in Haiti, the situation in the country has not improved at all. In fact, the outbreak of cholera has made things significantly worse, despite all the humanitarian and economic aid being poured into the country. The capital, Port-au-Prince, still lies buried under tonnes of rubble and the local people have only shovels and wheelbarrows to remove it with. While thousands of people still have no shelter and the trade in children is flourishing, the country, which is ruled by a dictator, remains in a state of political chaos after the elections. I have voted in favour of the motion for a resolution, as the people of Haiti need our help and the Western world must face up to its responsibilities.
On 12 January, we marked the first anniversary of the earthquake in Haiti which had such tragic consequences. It claimed the lives of 222 750 people and forced around 1.7 million to leave their homes. In connection with these tragic events, on 19 January, the European Parliament adopted a resolution describing the situation on the island one year after the disaster. Despite the efforts undertaken by many international organisations and international aid aimed at rebuilding the country, the situation in Haiti remains turbulent, and the country is immersed in crisis. The island battled a cholera epidemic 10 months after the earthquake, and the validity of the presidential and parliamentary elections has also been called into question by international observers. In view of the country's current situation, the European Parliament calls on the European Union and the international community as a whole to show solidarity with the island and to cooperate more closely with the Haitian authorities, as well as stating that any measures to reconstruct the country should be taken only after consulting those living there. The fact that Parliament also draws attention to the way in which aid should be provided to Haiti is important; it should be a donation, not a loan which will place the country in debt. Finally, I would like to express my solidarity with Haiti, and I hope that the work to reconstruct the country will be streamlined.
A year on from the terrible earthquake in Haiti, one of the most devastating natural disasters in the history of humankind, the signs of the disaster are still deeply etched. Unbelievably, a few months after the terrible earthquake, the arrival of a hurricane brought a cholera epidemic, which made the already complicated political situation much worse. My decision to vote in favour of the resolution is based, first and foremost, on the need to mobilise actions and intervention which will ensure that the country is given all the help it needs to restore tolerable living conditions, at the very least. The current civil and political tensions serve only to increase concerns, as they are hampering the delivery of EU humanitarian aid and thus slowing the pace of reconstruction. Therefore, I believe that it is essential and a matter of duty for the European institutions to provide as much assistance as possible, at least in order to guarantee that the people who have lost everything have housing, medical assistance, food and basic social services. It is only with our help that the people of Haiti will slowly be able to return to a normal life.
I voted in favour of the joint resolution on the situation in Haiti a year after the earthquake: humanitarian aid and reconstruction. The resolution emphasises issues such as protection of human rights and dignity. It reminds us that, at present in Haiti, apart from the conditions of poverty and the feeling of insecurity that prevail among the citizens (60% of the population are living outside and 80% are living in absolute poverty), there is acute concern about the situation of the most vulnerable persons, who face violence, sexual abuse, human trafficking, exploitation and abandonment. In this resolution, the European Parliament calls on the Commission to go one step beyond simply establishing these cases and to make a practical contribution to the process of establishing a system of social protection in Haiti.
A year on from the earthquake, the situation in Haiti remains chaotic, the country is still in a state of emergency and the majority of the population is living in extremely precarious conditions. Therefore, the international community, including the EU, must make a long-term commitment to honour all the pledges made regarding reconstruction assistance for Haiti and improving the Haitian people's living conditions.
in writing. - Haiti is again a matter of urgency. We reiterate with this resolution our solidarity with the people of Haiti suffering as a result of the earthquake and the cholera epidemic, and stress that reconstruction efforts must involve the consultation of, and include, the Haitian people and Haitian civil society. We also urge a strong, long-term commitment from the international community, including the EU, to honour all the pledges made at the International Donors' Conference in New York and to deliver the funds without delay. We stress further that all EU humanitarian and reconstruction assistance must be provided in the form of grants rather than loans which have to be paid back.
Of all the disasters that struck our planet in 2010, the Haiti earthquake has left the most difficult wound to heal.
Today, a year on from the second most devastating tremor in the history of humankind, the signs of the disaster are still painfully evident. More than a million people, half of them children, still live in makeshift camps, and a cholera epidemic caused over 4 000 deaths last October. There is still not enough food, access to drinking water, sanitation or schools. Of the USD 500 billion promised by governments and private organisations, very little - just USD 6 billion - has arrived, while the rest has never materialised.
The adoption of this joint resolution today is an important step towards putting up a united front to tackle future challenges. If nature destroys, people rebuild. These words must inspire us to make an ever greater commitment.
I voted in favour of this European Parliament resolution, because I hope that the Parliament of the Republic of Lithuania will have the political will to reject the proposed law, which would violate human rights and freedoms. I hope that any discrimination will be stopped, including discrimination on the basis of sexual orientation. This draft law has not yet been adopted in the Parliament of the Republic of Lithuania, so with this resolution, the European Parliament wants to warn that the European Union is concerned about such legislative proposals which violate human rights and discriminate against citizens. Furthermore, these draft amendments to the Code of Administrative Offences are contrary to Article 25 of the Constitution of the Republic of Lithuania, which stipulates that 'the human being must not be hindered from seeking, receiving and imparting information and ideas', and Article 29, which states 'all persons shall be equal before the law and other State institutions and officials'. The Lithuanian Government presented a negative opinion of the proposal being debated in the Lithuanian Parliament, because it is contrary to international, European Union and national legislation. Furthermore, the Lithuanian Parliament's Committee on Human Rights has yet to present its conclusion on these proposed amendments. I therefore hope that the Lithuanian Parliament will take into account international and European Union criticism, this European Parliament resolution and the Lithuanian Government's negative conclusion.
Taking into account the international and European human rights obligations to which the EU is subject, in particular, respect for the rights of all minorities and the fight against all forms of discrimination, it is not acceptable that one of its Member States should establish laws that clearly question the values and principles on which the Union is based. I respect the right that any state has to discuss, amend and approve national laws without any form of external interference, provided that it does so with complete respect for human rights and without violating fundamental principles, in this case, the principle of non-discrimination, whether such principles are established in the Treaties or in the Charter of Fundamental Rights. I hope that Lithuania, or any other Member State that is in the same situation, will refrain from approving or will proceed to revise and alter any national laws that are in conflict with any rule, principle or value whatsoever established in European legislation with the greatest possible diligence and speed.
in writing. - I support this resolution, which calls on the Lithuanian Parliament to reject draft legislation that seeks to punish the 'public promotion of homosexual relations' with fines. This EP resolution follows a series of worrying events such as the adoption of the Law on the Protection of Minors against the Detrimental Effects of Public Information, the attempted prohibition by local authorities on holding equality and gay pride marches, and the use by leading politicians and parliamentarians of inflammatory or threatening language and hate speech. A recent EU Fundamental Rights Agency report concludes that 'The amendments could potentially criminalise almost any public expression or portrayal of, or information about, homosexuality'. These draft amendments would certainly seem to contravene Lithuania's obligations under its own Constitution, the European Charter of Fundamental Rights, the European Convention on the Protection of Human Rights and Fundamental Freedoms and the International Covenant on Civil and Political Rights. I note the firm stand taken on several occasions by the President of the Republic of Lithuania, Dalia Grybauskaitė, denouncing draft homophobic legislation as being harmful for Lithuanian citizens and the image of Lithuania, and encourage the President to veto the amendments to the Code of Administrative Offences should they be approved.
Over the last few months, the Lithuanian Parliament has passed a series of laws forbidding or punishing any reference to homosexuality or bisexuality in public. A bill currently being debated in the Parliament aims to amend the Code of Administrative Offences to punish 'the public promotion of homosexual relations' with fines of up to EUR 2 900.
This legislation is in complete breach of the Charter of Fundamental Rights of the European Union and of the European Union Treaties which commit the EU and its Member States to upholding freedom of expression and fundamental freedoms and to providing European instruments to fight discrimination and human rights violations.
In adopting this resolution, we are calling for this bill to be withdrawn, for respect for sexual orientation to be included in the list of principles protected under the country's Law on Education, for minors to have the right to freely access information about sexual orientation and for clarification of the prohibition stipulated in the country's Law on Advertising.
This is not the first time that a Member State has impeded European citizens' rights and freedoms regarding sexual orientation under the pretext of non-interference, thus, in effect, encouraging discrimination. This homophobic hysteria must stop.
I voted in favour of this resolution, since it upholds the fact that the institutions of the EU and the Member States have the obligation to ensure that human rights are respected, protected and promoted in accordance with the European Convention on Human Rights, the Charter of Fundamental Rights of the European Union and Article 6 of the Treaty on European Union without any distinction on account of sexual orientation.
On 12 November 2010, the Lithuanian Parliament decided to initiate the process of appraising the change to the Lithuanian Administrative Code, according to which the public promotion of homosexual relations must be punishable with a fine. The Lithuanian authorities are in the process of considering these changes. This fact is relevant to our deliberations to the extent that no legislation has yet been passed that breaches any EU rule. Therefore, I shall refrain from appraising political, legislative and jurisdictional acts that lie strictly within the competence of the Lithuanian legislative, executive and judicial authorities. However, I do urge the Lithuanian authorities to maintain respect for liberty and the principle of equality and non-discrimination based on sexual orientation.
The European Union and its institutions have a duty and responsibility to uphold respect for human rights, including those of all minorities. It must therefore reject and combat any form of discrimination, specifically as regards sexual orientation.
In this context, I support Parliament's resolution as an initiative reaffirming the values and principles upon which the European Union's identity is founded, without putting the fundamental principle of subsidiarity at risk. I would stress acknowledgement of and respect for the right of a Member State, such as Lithuania, to freely discuss and compare different concepts and ideas during the process of amending and passing national legislation. I would also stress the Lithuanian authorities' reaffirmation of their determination to respect the European legal framework and not go against it, as well as to promote respect for human rights.
Lithuania is attempting to control the preaching of certain minority sexual orientations, no doubt wishing, and quite rightly so, to promote instead the family, consisting of a father, a mother and their children, which forms the fundamental unit of any society. Some people see this as an unacceptable attack on human rights and as outright discrimination. However, as the resolution tabled by the Group of the European People's Party (Christian Democrats) rightly points out, the legislative process under way in Lithuania is a long way from being completed and is currently being examined by the relevant oversight bodies in the light of the country's constitutional and international obligations.
The resolution also emphasises 'the right of any democracy [...] to modify and adopt national laws and provisions, without interfering in the debates of national parliaments'. However, the very fact that we are discussing the issue here and tabling texts constitutes interference and is a violation of Lithuania's rights and those of its citizens. This is unacceptable. Since the subjects are connected, I would also like to take the opportunity as a French citizen to express my grave concern about the case taken to France's Constitutional Court in the name of non-discrimination, challenging the articles of the Civil Code that quite naturally enshrine the principle of marriage as the union between a man and a woman.
I welcome the fact that the European Parliament has taken a stand in calling on Lithuania to reject a bill to introduce fines for 'the public promotion of homosexual relations'. Let us remind ourselves that there is no place for homophobia in Europe and that Article 21 of the Charter of Fundamental Rights clearly prohibits all discrimination on a variety of different grounds, including sexual orientation. The Council is still blocking the introduction of a cross-cutting directive on combating discrimination aimed at guaranteeing equal protection against all forms of discrimination. However, it is high time we acted to prevent laws such as this one, which are far removed from the values we uphold here, from cropping up all over Europe.
in writing. - One of the earliest tasks of the re-established Scottish Parliament was to remove from the statute book a law prohibiting the 'promotion' of homosexuality in Scotland's schools. The law had been enacted by the right-wing unionist government of Margaret Thatcher - a government which had no legitimacy among the people of Scotland. The Scottish Parliament saw things differently and reformed the law to make it fitter for the 21st century. It is to be hoped that the people of Lithuania choose to be similarly minded.
The European Parliament's motto 'United in diversity' is the principle that must guide all our work within and outside the European Union. It was in line with this principle that I voted in favour of this resolution, because I believe that, while the European Parliament may not wish to interfere in a country's internal affairs, it should always be able to express its opinions and to act as a sounding board in order to convey the needs of the European public as a whole. The resolution adopted today serves to highlight our Parliament's common position with regard to the Lithuanian Seimas. It consists of a request to amend draft legislation that would amend the Code of Administrative Offences to punish the 'public promotion of homosexual relations', which, as the text clearly emphasises, could potentially criminalise almost any public expression or portrayal of, or information about, homosexuality. Therefore, I believe that it is our duty today as MEPs, but as citizens before that, to ask the Lithuanian Parliament to reject the new legislation in the name of the essential principle of safeguarding fundamental human rights.
in writing. - There can be no tolerance of discrimination on the grounds of sexual orientation (or indeed on any other grounds) in the European Union. I therefore welcome this resolution, which takes a tough line against signs of intolerance in Lithuania and makes it clear that the EU institutions will not sit back and allow Lithuania to pass laws that discriminate against a section of society.
I want to emphasise in the first instance that the fight against all forms of discrimination, in particular, those based on sexual orientation, is one of the European Union's fundamental principles. We now have a sizeable body of European legislation on the subject, which means that this principle can be put into practice fully in all our Member States. We should be taking on the fight against homophobia here in this House and in our national parliaments. It is also important to point out that the text we are discussing today is only a bill at this stage, presented by a few members of the Lithuanian Parliament.
Furthermore, this proposed amendment to make the public promotion of homosexual relations an offence has been openly criticised by Lithuania's President and government. Let us not be too hasty therefore in condemning a country or a government. Instead, I would call upon our Lithuanian fellow Members to ensure they abide strictly by our Community legislation, in particular, Article 21 of the Charter of Fundamental Rights, which prohibits all forms of discrimination.
Equality between citizens is a principle that Europe compromises on too often. We would like to see it respond every time this principle is flouted. This resolution rejects the institutionalisation of a law which would override the principle of equality between Lithuanians on the grounds of their sexual orientation and even punish them for it. I welcome it and it certainly has my vote.
It is one of the functions of the institutions and Member States of the EU to ensure that human rights are respected, protected and promoted within the European Union, pursuant to the European Convention on Human Rights, to the Charter of Fundamental Rights of the European Union and to Article 6 of the Treaty on European Union, without any discrimination on the basis of sexual orientation. This proposal for a resolution is in line with this: it warns that the Lithuanian State is damaging freedom and the principle of equality and non-discrimination on the basis of sexual orientation.
The European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR) guarantees that people with differing sexual orientations will not suffer discrimination. When Lithuania signed the Treaty of Lisbon, it also became a signatory to the ECHR. The European Parliament believes that the adoption of the law on the protection of minors against the detrimental effects of public information by the Lithuanian Parliament represents a clear violation of the treaty. It also calls on the Lithuanian Government to abstain from any further legislative amendments on this subject and to include sexual orientation in the list of protected grounds. I have abstained because, in my opinion, it is not clear to what extent the EU is interfering in national affairs.
The institutions and Member States of the EU are obligated to ensure that human rights are respected, protected and promoted within the European Union, pursuant to the European Convention on Human Rights, to the Charter of Fundamental Rights of the European Union and to Article 6 of the Treaty on European Union, without any discrimination on the basis of sexual orientation. It is therefore important to call on the Lithuanian authorities not to pass any legislation in conflict with the principle of equality and non-discrimination on the basis of sexual orientation.
in writing. - Once again, we had to call on the Seimas to reject the draft amendments to the Code of Administrative Offences, include sexual orientation in the list of protected grounds in the Law on Education, enable minors to freely access information on sexual orientation, and clarify the meaning of the ban in the Law on Advertising, although, at the same time, we acknowledge the firm stand taken on several occasions by President of the Republic of Lithuania, Dalia Grybauskaitė, denouncing draft homophobic legislation as being harmful for Lithuanian citizens and the image of Lithuania. Parliament calls on the President to veto the amendments to the Code of Administrative Offences should they be approved.
In 2010, the Lithuanian Parliament passed an amendment to the administrative code implementing the Law on the Protection of Minors against the Detrimental Effects of Public Information, adopted in 2009.
This amendment would prevent the mass media from promoting sexual relations or other forms of homosexual behaviour not enshrined in the constitution or the civil code, not least in view of the influence that the mass media have on children's emotional and mental development.
Article 10 of the European Convention for the Protection of Human Rights and Fundamental Freedoms states that everyone has the right to freedom of expression. The exercise of these freedoms, however, carries with it duties and responsibilities and may be subject to such penalties as are prescribed by law and are necessary for the protection of public morals.
In responding to market dynamics, the mass media too often appear not to care about children as individuals who can very easily be influenced emotionally. The common objective should be to pay greater attention to matters relating to children and adolescents, which means working with all kinds of media professionals to develop a firm sense of collective responsibility.
I voted in favour of the resolution on violation of freedom of expression and discrimination on the basis of sexual orientation in Lithuania. Interparliamentary dialogue (between the European Parliament and the national parliaments) has become a vital feature of the European Union since the Treaty of Lisbon came into force. Furthermore, the European Union is founded on unassailable values which include combating all forms of discrimination, and I will work to uphold this value throughout my term of office.